                Exhibit 1




Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 1 of 74
012312424                                                  567898 ÿ005ÿÿ8ÿ 87


                                                                                 $86ÿ%ÿ56787ÿ&'ÿ$8(8ÿ$86ÿ)8#999
 ÿ+,-./.01ÿ2.345ÿÿÿÿ6ÿÿÿ78.1.39ÿÿÿÿ6ÿÿÿ:71;ÿÿÿÿ6ÿÿÿ<=3>0/>ÿ?5ÿÿÿ6ÿÿÿ@A.3>               B6 8#C&(D877ÿÿ2=9=EEÿ+F:GHIHJ:KI
 ÿ               LMLNO<PQQRNSÿOÿKGGTUUTÿVÿWKXU2TÿPÿ8YZT2YU[ÿWXF\TXK]TÿJTXPY<ÿTU ÿ
                                                                     K2ÿ^TO<KJT_
                              `7ÿ% 6 ÿ7ÿ"#8#ÿ67ÿ6ÿ78"8ÿ6 #ÿ7ÿÿ 7#88#ÿ6 ÿ%%6(ÿÿ8#9
 <1./4ÿa7A7ÿ>=ÿ78.17ÿ=3ÿ<057ÿÿ                    J=A>ÿZ0>7ÿT3>A.75c878 #! Z.5;10dÿF;>.=35c
 <1./4ÿa7A7ÿ>=ÿX75;=3-ÿ>=ÿJ717/>7-ÿZ=/,b73>5                                                     D((ÿ 87
                                                                       D78 #!
                                                             ÿ
  eLfLgfhehe ÿ<=A;=A0>.=3ÿJ7Ai7-                                                                                             ÿ
                 ÿ 8 ÿjÿÿ0$)5503kÿ$8"8#ÿ̀ÿÿlD`jmlDnÿojlDl5jDnÿ$pj5$ÿnn5kÿ$8"8ÿÿk
                   $8"8#ÿ68ÿÿ450kÿ$8"8#ÿ̀8ÿÿ0qq44kÿ$8"8ÿ̀'8ÿÿ$86(ÿC877ÿ$8"8kÿp867
                   87 ÿÿ$8"8#
                 ÿ<=A;=A0>.=3ÿJ7Ai7-                                                                                         ÿ
                 ÿ 8 ÿjÿÿ0$)5503kÿ$8"8#ÿ̀ÿÿojnj̀rÿspmtpDBÿ$pj5$ÿnn5kÿ$8"8ÿÿk
                   $8"8#ÿ68ÿÿ450kÿ$8"8#ÿ̀8ÿÿ0qq44kÿ$8"8ÿ̀'8ÿÿ$86(ÿC877ÿ$8"8kÿp867
                   87 ÿÿ$8"8#
                 ÿG=>./7ÿ=EÿJ7Ai./7                                                                                          ÿ
                 ÿp8ÿ%ÿ$8"8ÿlo$kÿ(8 ÿo(!ÿ58%68ÿ%ÿ$8"89
                 ÿÿÿÿÿÿ8.17-ÿWdcÿDjÿn9ÿ)Dp5u$
                   ÿÿÿÿÿF3ÿW7a01EÿFEcÿDll``ÿ)D5trÿsDp`n
                 ÿG=>./7ÿ=EÿJ7Ai./7                                                                                          ÿ
                 ÿp8ÿ%ÿ$8"8ÿo#8('kÿ(8 ÿo(!ÿ58%68ÿ%ÿ$8"89
                 ÿÿÿÿÿÿ8.17-ÿWdcÿDjÿn9ÿ)Dp5u$
                                                             ÿ
  LhfhgfheLM ÿJ,bb=35ÿY55,7-O<.A/,.>                                                                                         ÿ
                 ÿ 8 ÿjÿ0$)5503vÿ%ÿlD`jmlDnÿojlDl5jDnÿ$pj5$ÿnn59
                 ÿJ,bb=35ÿY55,7-O<.A/,.>                                                                                     ÿ
                 ÿ 8 ÿjÿ0$)5503vÿ%ÿojnj̀rÿspmtpDBÿ$pj5$ÿnn59
                 ÿFA-7AÿOÿJ;7/.01ÿ@A=/755ÿJ7Ai7A                                                                             ÿ
                 ÿ<057ÿV9b>ÿ<=3EÿJ/a7-,17-                                                                                   ÿ
                   ÿÿÿÿÿJ/a7-,17-ÿ8=Acÿ41412424kÿÿ34ÿD)ÿkÿÿ)Dp5mÿDÿpmnDlkÿÿw67 ÿÿj#88 #8 8
                 ÿ+,-97ÿK55.937-                                                                                             ÿ
                                                             ÿ
  LhfhQfheLM ÿ8.1.39ÿY3E=ÿJa77>ÿ78.1.39                                                                                      ÿ
                 ÿÿÿÿÿÿ8.17-ÿWdcÿDjÿn9ÿ)Dp5u$
                 ÿV=>.=3ÿJ;7/.01ÿ@A=/755ÿJ7Ai7A                                                                              ÿ
                 ÿ) ÿ%ÿC"68ÿC877ÿ$8"89
                 ÿÿÿÿÿÿ8.17-ÿWdcÿDjÿn9ÿ)Dp5u$
                   ÿÿÿÿÿF3ÿW7a01EÿFEcÿDll``ÿ)D5trÿsDp`n
                 ÿ@7>ÿ8.17-ÿ.3ÿ<.A/,.>ÿ<>                                                                                    ÿ
                 ÿ5(677ÿD ÿC8 kÿx&ÿD9
                 ÿÿÿÿÿÿ8.17-ÿWdcÿDjÿn9ÿ)Dp5u$
 711979 9!Case
                     "1678 84:20-cv-00064-GAF
                              167871786879#      Document 1-1 Filed 01/28/20 Page 2 of 74
                                                                                                                             012
012312424                                              567898 ÿ005ÿÿ8ÿ 87
 567898ÿ87 ÿ90$9490                              %8ÿÿ&ÿ'ÿ(6!8                     %8)8678#ÿ00121240




 711979 9!Case
                     "1678 84:20-cv-00064-GAF
                              167871786879#   Document 1-1 Filed 01/28/20 Page 3 of 74
                                                                                                              212
                                                                                                  Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                                1916-CV33765

          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                          AT INDEPENDENCE

 Annette Mackey Bartle, on behalf of
 herself and other members of the putative
 class,                                                      Case No.

             Plaintiff,

 v.

 Fidelity Brokerage Services LLC,
    Serve Registered Agent:
    CT Corporation System
    120 South Central Ave.
    Clayton, Missouri 63105

 and

 National Financial Services LLC,
   Serve Registered Agent:
   CT Corporation System
   120 South Central Ave.
   Clayton, Missouri 63105

             Defendants.


                                CLASS ACTION PETITION

        For her Class Action Complaint against Fidelity Brokerage Services LLC and

National Financial Services LLC, (collectively, “Fidelity”), Plaintiff Annette Mackey Bartle

(“Plaintiff”) states and alleges as follows:

                                      INTRODUCTION

        1.       This is an action for breach of contract, breach of the implied duty of good

faith and fair dealing and unjust enrichment.

                                        THE PARTIES

        2.       Plaintiff Annette Mackey Bartle (“Plaintiff”) is a natural person residing in

Jackson County in the State of Missouri. At all times herein relevant, Plaintiff owned a retail



                                   1
      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 4 of 74
                                                                                               Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
brokerage account at Fidelity Brokerage Services LLC. Plaintiff brings this action on behalf

of herself and a class of similarly-situated individuals and entities as defined herein.

         3.     Defendant Fidelity Brokerage Services LLC (“FBS”) is a limited liability

company organized under the laws of the State of Delaware. It has a principal place of

business at 245 Summer St., ZW9A, Boston, MA 02210. It has the general character of a

broker/dealer and performs brokerage and administrative services for owners of FBS

brokerage accounts. It can be served through its registered agent CT Corporation System,

120 South Central Avenue, Clayton, Missouri 63105.

         4.     Defendant National Financial Services LLC (“NFS”) is a limited liability

company organized under the laws of the State of Delaware. It has a principal place of

business at 245 Summer St., ZW9A, Boston, MA 02210. It is an affiliate of FBS. It has the

general character of a broker/dealer and provides administrative, clearing, custody and

margin credit services for owners of FBS brokerage accounts. It can be served through its

registered agent CT Corporation System, 120 South Central Avenue, Clayton, Missouri

63105.

         5.     Defendants FBS and NFS are collectively referred to in the agreement at

issue as “Fidelity” and, accordingly, are collectively referred to herein as “Fidelity.”

                              JURISDICTION AND VENUE

         6.     This Court has personal jurisdiction over Fidelity pursuant to R.S.Mo. §

506.500 because Fidelity transacts business in this State and entered into contracts in this

State.

         7.     Venue is proper in this Court pursuant to R.S.Mo. § 508.101 because all

defendants are non-residents of this State.




                                  2
     Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 5 of 74
                                                                                                 Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                FACTUAL ALLEGATIONS

                                      The Basics of Investing

        8.      Investment securities such as stocks, bonds and exchange-traded funds

typically are bought and sold through a brokerage firm.

        9.      Buying or selling or securities through a brokerage firm requires a brokerage

account.

        10.     A brokerage account is an arrangement where an investor deposits money

with the firm and the firm make trades on the investor’s behalf.

        11.     Although the firm executes the orders, the assets belong to the investor, who

typically must claim as taxable income any capital gains incurred from the account.

        12.     In general, there are two types of brokerage accounts: cash accounts and

margin accounts.

        13.     In a cash account, all transactions must be made with available cash or long

positions. When buying securities in a cash account, the investor must deposit cash to settle

the trade or sell an existing position on the same trading day, so cash proceeds are available

to settle the buy order.

        14.     In a margin account, the account owner can borrow against the value of the

assets in the account to purchase new positions or sell short. Margin also can be used to

make cash withdrawals against the value of the account as a short-term loan. When a margin

balance is created, the outstanding balance is subject to a daily interest rate charged by the

brokerage firm. These rates are based on the current prime rate plus an additional amount

that is charged by the firm.

        15.     Although a margin account allows the account owner to borrow against the

value of asserts in the account to purchase securities, this is a purely optional feature. The



                                  3
     Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 6 of 74
                                                                                                   Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
account owner may choose to utilize this feature periodically, regularly or not at all. Even

where an account owner has been approved for margin borrowing, he or she can continue to

purchase new securities using the assets in his or her account rather than borrowing from

the brokerage firm.

        16.      Indeed, while a margin account can be viewed as a distinct type of brokerage

account, it is equally accurate to view a margin account simply as a cash account with the

added option of margin borrowing.

                                           Short Selling

        17.      One reason an investor may choose to open a margin account is to facilitate

short selling.

        18.      Short selling allows an investor to profit from the decline in the price of a

particular security.

        19.      To execute a short sale, an investor borrows stock through their brokerage

company from someone who owns it. He or she then sells the stock, retaining the cash

proceeds.

        20.      The investor hopes that the price will fall over time, providing them an

opportunity to buy the stock at a later date (up to the “expiration date”) at a lower price than

the original sale price. Any money remaining after buying back the stock is profit to the

investor.

        21.      By way of example, if an investor believes the price of ABC Company stock

is going to decrease, he or she may borrow 10 shares of ABC at the current market price of

$100 and sell it to another investor at that same time for that same market price. If the stock

goes down to $90, the investor could buy the 10 shares back at $90. The short seller would

then return the borrowed shares to the lender, who must accept the return of the same



                                  4
     Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 7 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
number of shares as was lent despite the fact that the market value of the shares has

deceased. The short seller nets a profit of $10 per share. If, on the other hand, the price has

risen to $120 at the expiration date, the short seller will be obligated to buy the share at that

price, and he will lose $20 per share.

          22.   Prior to the financial crisis in 2008, investors could engage in “naked” short-

selling, which is the practice of short-selling a tradeable asset without first borrowing the

security. Currently, however, shares must be borrowed in order for a short sale to take

place.

          23.   This “borrowing of shares” is facilitated by the brokerage firm; the borrowed

shares may come from another investor’s account, from shares being held in the brokerage

firm’s inventory, or even from another brokerage firm (through inter-brokerage firm lending

arrangements). Regardless of the where the shares come from, however, the brokerage firm

technically is the lender.

          24.   Because the brokerage firm is making a loan (in the form of stock) to the

short seller, it requires collateral. This collateral is derived in part from the proceeds of the

short sale (the sale of the borrowed stock to another investor). The brokerage firm

withholds these proceeds rather than distributing them to the short seller and utilizes them

to secure the loan. By regulation (Regulation T), a short sale must be collateralized by the

short sale proceeds plus an additional margin requirement of 50% of the value of the short

sale.

          25.   The brokerage firm typically charges a transaction fee for facilitating a short

sale, and also charges interest on the loan for as long as it remains outstanding (i.e., as long

as the stock remains loaned out and has not been replaced or “covered”). A typical interest

rate is U.S. prime rate plus 2%.



                                     5
        Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 8 of 74
                                                                                                 Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                    The Unwitting Participant

        26.     Oftentimes, short selling involves an often-unwitting participant: the record

owner of the borrowed shares.

        27.     It is not uncommon for a brokerage firm to borrow shares from another

investor’s account to facilitate a short sale. This borrowing/lending of shares is referred to

as “hypothecation,” and typically is allowed by the brokerage account agreement.

        28.     Where shares are hypothecated from an investor’s account, the account

owner loses the voting rights associated with those shares as well as any dividends that were

payable during the time the loan was outstanding. In the case of hypothecated bonds and

bond funds, the account owner loses the right to receive interest.

        29.     Brokerage firms typically attempt to make up for lost dividends and interest

with substitute payments to the account owner. Importantly, these substitute payments are

not dividends or interest, they are monetary payments in lieu of the dividends or interest the

account owners otherwise would have received for the shares they owned.

        30.     There is a specific line for these substitute payments on IRS Form 1099-

MISC– Line 8, “Substitute Payments in Lieu of Dividends or Interest.” This is where the

brokerage firm reports to the account owner and the IRS any payments of $10 or more the

account owner received instead of receiving dividends or tax-exempt interest.

        31.     There is an important distinction between substitute payments and dividends

and interest. Substitute payments are taxed as ordinary income at rates that can be as high as

37% depending on the taxpayer. Dividends, on the other hand, are taxed at a maximum rate

of 20%. And interest may not be taxed at all where the underlying investment is a

municipal bond or municipal bond fund.




                                  6
     Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 9 of 74
                                                                                                 Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
       32.     This difference in tax treatment can dramatically impact the investment

earnings of an account owner. By way of example, assume a brokerage firm borrowed 10

shares of ABC Company from an account owner and lent those 10 shares to a short seller

for one year. During that year, ABC Company paid $1 in dividends for each outstanding

share. Instead of receiving those dividends, the investor received $1 in “substitute payments

in lieu of dividends.” If the investor’s other ordinary income qualifies them for the highest

income tax bracket, they will pay 37 cents in income taxes on every $1 in substitute

payments. In sharp contrast, they only would have paid 20 cents in income tax on each $1 in

dividends. They lost 17 cents on every share. Stated another way another way, in this

example, the account owner lost 17% of the profit they would have received on dividend

income.

       33.     Some brokerage firms attempt to compensate for this difference in tax

treatment by providing an annual credit to the account owner. This credit typically is

calculated based on a predetermined formula which replicates the account owners’ additional

tax liability. The credit is reported as “Other income” on line 3 of IRS Form 1099-MISC.

                                            Fidelity

       34.     Plaintiff and the class own brokerage accounts at Fidelity.

       35.     These accounts are governed by The Fidelity Account Customer Agreement,

attached hereto as Exhibit A, and by the explanatory materials available on the Fidelity.com

website.

       36.     Fidelity hypothecated securities in these accounts during the class period and

made substitute payments in lieu of the dividends and/or interest that Plaintiff and the class

otherwise would have received.




                                 7
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 10 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        37.     The hypothecated securities include stocks, municipal bonds, and exchange

traded funds that are comprised of stocks or municipal bonds.

        38.     Fidelity failed to credit these accounts an amount to compensate for the fact

that substitute payments, unlike dividends and interest on municipal bonds, are taxed as

ordinary income.

        39.     Through these and other actions more fully described herein, Fidelity

breached its contractual and statutory obligations.

                                   Class Action Allegations

        40.     Plaintiff brings this action pursuant to Rule 52.08(b)(2) & (3) of the Missouri

Rules of Civil Procedure. In the event this case is removed to federal court, the following

allegations also are meant to satisfy Fed.R.Civ.P. 23(b)(2) & (3).

        41.     Plaintiff brings this action on behalf of herself and all persons and entities

who (a) owned a Fidelity brokerage account, and (b) had securities hypothecated from that

account during the ten-year period preceding the filing of this action (the “class period”),

and (c) received a substitute payment in lieu of dividends and/or interest in connection with

the hypothecated securities, and (d) failed to receive an annual credit to compensate for the

fact that substitute payments are taxed as ordinary income. Excluded from the class are all

judicial officers presiding over this or any related case. The class definition also excludes all

shareholders, officers and employees of Fidelity. Plaintiff reserves the right to modify this

class definition as discovery or other case circumstances warrant.

        42.     Although the exact number of class members is presently unknown, Plaintiff

alleges the class as presently defined will number in the tens if not hundreds of thousands.

        43.     There are questions of law and/or fact common to the Plaintiff and the class

members, including but not limited to:



                                 8
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 11 of 74
                                                                                                   Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                a.      Whether Fidelity is contractually obligated to provide a confirmation

                        when it hypothecates securities;

                b.      Whether Fidelity is contractually authorized to hypothecate securities

                        when there is no margin balance in the account;

                c.      Whether Fidelity is contractually obligated to provide an account

                        credit to every account owner who meets the stated eligibility

                        requirements;

                d.      Whether Fidelity is contractually or statutorily obligated to disclose

                        the impact of hypothecation on the returns associated with municipal

                        bonds;

                e.      Whether Fidelity is contractually or statutorily obligated to disclose

                        the impact of hypothecation on the returns associated with stocks;

                        and

                f.      Whether Fidelity is contractually or statutorily obligated to disclose

                        the impact of hypothecation on the returns associated with stocks.

        44.     Plaintiff’s claims are typical of the claims of absent class members in that

Plaintiff, like all the absent class members, owned a brokerage account at Fidelity, had

securities hypothecated from that account, received substitute payments in lieu of dividends

or interest, and failed to receive an annual credit to compensate for the fact that substitute

payments are taxed as ordinary income.

        45.     Plaintiff is a member of the class she seeks to represent.

        46.     Plaintiff is an adequate class representative in that, as a member of the class,

her interests are aligned with those of the class.




                                 9
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 12 of 74
                                                                                                   Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
         47.    There are no individual conflicts that would prevent Plaintiff from adequately

representing the class.

         48.    Plaintiff has retained competent counsel experienced in class action litigation.

         49.    Class certification is proper because common questions of fact and law

predominate over questions that may affect only individual members of the class.

         50.    A class action presents a superior form of adjudication over individual

litigation.

         51.    The costs of litigating this action against Fidelity, in comparison to the

recovery or relief sought, would make individual litigation impracticable. In addition, forcing

individual litigation would risk the result of inconsistent rulings.

         52.    This class action is manageable. The proposed class represents an

identifiable community that can be readily identified, and the relief sought is one that can be

overseen by this Court.

                                    CAUSES OF ACTION

                               COUNT I: Breach of Contract
                             (Failure to Provide Confirmations)

         53.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

         54.    The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

         55.    The Fidelity Account Customer Agreement provides in pertinent part that

Fidelity:

         [W]ill also send out a confirmation for every securities transaction in your account.

         The only exceptions are automatic investments, automatic withdrawals, dividend

         reinvestments, and transactions that involve your core position, or the Intra-day Free


                                 10
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 13 of 74
                                                                                                  Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        Credit Balance; for these activities, your regular account statement serves in place of

        a confirmation.

        56.     This provision was and is a material and important term of the parties’

contract, in that confirmations allow the account owner to know in real time whether there

has been any activity in his or her account and the nature of that activity.

        57.     Fidelity breached this provision by failing to provide class members with

confirmations when securities in their accounts were hypothecated.

        58.     As a result of this failure, class members could not and did not know in real

time whether, when or which securities in their accounts were hypothecated.

        59.     Because class members could not and did not know in real time whether,

when or which securities in their accounts were hypothecated they could not timely exercise

their right to revoke Fidelity’s authority to hypothecate securities in their accounts.

        60.     Because class members could not and did not know in real time whether,

when or which securities in their accounts were hypothecated, they could not modify their

investment strategies to compensate for the effect of such hypothecation.

        61.     Because class members could not and did not know in real time whether,

when or which securities in their accounts were hypothecated, they could not take steps to

ensure they received payments in lieu of any qualified dividends or tax-exempt interest they

were entitled to receive but did not receive as a result of the hypothecation.

        62.     Because class members could not and did not know in real time whether,

when or which securities in their accounts were hypothecated, they could not take steps to

ensure they received a credit to offset the differing tax treatment afforded payments in lieu

of qualified dividends or tax-exempt interest and actual qualified dividends and tax-exempt

interest.



                                 11
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 14 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        63.      Fidelity’s breach caused class members suffered damages in an amount to be

determined at trial.

                             COUNT II: Breach of Contract
                       (Hypothecating Non-Collateralized Securities)

        64.      Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        65.      The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

        66.      The Fidelity Account Customer Agreement contains a separate section

entitled, “Important Information about Using Margin and Its Risks.” The purpose of this

section, as its title indicates, is to educate account owners of the rules that will apply if and

when the account owner elects to buy securities on margin or to establish a short position.

        67.      This section provides in pertinent part as follows:

        When you borrow on margin, the securities in your account become [Fidelity’s]

        collateral for the loan to you.

        *        *       *

        Fidelity can loan out (to itself or others) the securities that collateralize margin

        borrowing.

        68.      These provisions were and are material terms of the parties’ contract, in that

they clarify when and under what circumstances Fidelity can loan out the securities class

members’ accounts. In particular, these provisions clarify that Fidelity can loan out the

securities in class members’ accounts when class members borrow on margin or establish a

short position. At that point, the securities become collateral for the loan and are subject to

hypothecation.




                                 12
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 15 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        69.        Fidelity breached this position by hypothecating securities in class members’

accounts even where class members had not borrowed on margin or established a short

position.

        70.        As a result of this breach, class members were improperly deprived of the

voting rights, qualified dividends and/or tax-exempt interest associated with the

hypothecated securities.

        71.        Fidelity’s breach caused class members to suffer damages in an amount to be

proven at trial.

                           COUNT III: Breach of Contract
      (Failure to Properly Disclose Features, Benefits and Investment Returns of
             Hypothecated Municipal Bonds and Municipal Bond Funds)

        72.        Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        73.        The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

        74.        The Fidelity Account Customer Agreement contains a separate section

entitled, “Fidelity’s Commitments to You.” The purpose of this section, as its title indicates,

is to educate account owners in general terms about Fidelity’s contractual obligations.

        75.        This section provides, among other things, that Fidelity is “agreeing to serve

as your broker” and “to provide, or acquire, various services and features, as described on

the following pages.”

        76.        Among the services and features that Fidelity is agreeing to provide is a tool

that allows an account owner to obtain, through the Fidelity.com website, real-time price

quotes on municipal bonds and exchange-traded municipal bond funds, along with




                                 13
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 16 of 74
                                                                                                     Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
information about the stated objectives, historical returns, expenses and price performance

of those investment products.

        77.     By way of example, through the Fidelity.com website, an account owner

interested in the SPDRÒ Nuveen Bloomberg Barclays Short Term Municipal Bond ETF

(“SHM”) can access the stated objectives of this product, view the prospectus and reports

for this product, view the year-to-date returns for the product and the total returns over

various periods of time, and view the top ten holdings of this product.

        78.     As a rule, municipal bonds and municipal bond funds such as SHM provide

income that is exempt from federal income taxes. This is a defining feature of these

products. On Fidelity.com there is a page entitled, “Municipal Bonds.” This page explains

that “[w]hile municipal bonds’ coupons are often lower than those offered by similarly

rated corporate bonds, the fact that interest income is tax-free can result in the yields being

comparable, or even higher in some cases.”

        79.     Consistent with this idea, SHM’s prospectus stated objectives are described

on the Fidelity.com website as follows:

        The investment seeks to provide investment results that, before fees and expenses,

        correspond generally to the price and yield performance of the Bloomberg Barclays

        Managed Money Municipal Short Term Index. The fund invests substantially all, but

        at least 80%, of its total assets in the securities comprising the index and in securities

        that the Sub-Adviser determines have economic characteristics that are substantially

        identical to the economic characteristics of the securities that comprise the index.

        The index tracks the short term tax exempt municipal bond market and provides

        income that is exempt from federal income taxes. The fund is non-diversified.




                                 14
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 17 of 74
                                                                                               Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
       80.     The stated purpose of providing this sort of information to an account

owner is “to assist [the account owner] in making decisions regarding the various products

available” to him or her.

       81.     Providing this sort information—and providing it accurately—is one of the

contractual obligations Fidelity undertakes when it agrees to serve as an account owner’s

broker. Without accurate information, class members cannot make informed and intelligent

investment decisions.

       82.     Fidelity breached its contractual obligations by providing class members with

inaccurate and/or misleading information about the features, benefits and investment

returns associated with municipal bonds and municipal bond funds.

       83.     Fidelity represents to class members that municipal bonds and municipal

bonds funds provide tax-exempt income. Fidelity shows class members the returns

associated with particular bonds and bond funds without accounting for the impact of taxes

on distributions. The before-tax returns and after-tax returns are shown as substantially

similar if not identical. This is illustrated in the following example from the SHM

prospectus:




       84.     These representations are false and/or misleading because when mutual

bonds and municipal bond funds are hypothecated, the payment in lieu of interest the

account owner receives is taxed as ordinary income. This undercuts the benefit of owning




                                 15
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 18 of 74
                                                                                                  Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
municipal bonds and municipal bonds funds rather corporate bonds and corporate bond

funds with higher yields.

        85.     As a result of this breach, class members were improperly deprived of the

ability to make informed investment decisions and suffered monetary damages in an amount

to be proven at trial.

                           COUNT IV: Breach of Contract
  (Failure to Properly Disclose Features, Benefits and Investment Returns of Stocks
                                  and Stock Funds)

        86.     Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        87.     The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

        88.     The Fidelity Account Customer Agreement contains a separate section

entitled, “Fidelity’s Commitments to You.” The purpose of this section, as its title indicates,

is to educate account owners in general terms about Fidelity’s contractual obligations.

        89.     This section provides, among other things, that Fidelity is “agreeing to serve

as your broker” and “to provide, or acquire, various services and features, as described on

the following pages.”

        90.     Among the services and features that Fidelity is agreeing to provide is a tool

that allows an account owner to obtain, through the Fidelity.com website, real-time price

quotes on stocks and exchange-traded funds, along with information about the stated

objectives, historical returns, expenses and price performance of those investment products.

        91.     By way of example, through the Fidelity.com website, an account owner

interested in the Fidelity® Large Cap Core Enhanced Index Fund (FLCEX) can access the

stated objectives of this product, view the prospectus and reports for this product, view the



                                 16
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 19 of 74
                                                                                                  Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
year-to-date returns for the product and the total returns over various periods of time, and

view the top ten holdings of this product.

        92.     As a rule, when Fidelity presents past returns, it does so by displaying

“Hypothetical Growth of $10,000” over the year-to-date, or a 1-year, 3-year, 5-year, or 10-

year period, all of which can be accessed on the website.

        93.     According to Fidelity’s website: “1, 3, 5, and 10Yr performance numbers

quoted are average annual total returns… Average annual total returns include changes in

share price and reinvestment of dividends and capital gains.”

        94.     The “total returns” that Fidelity makes available on its website for this fund,

and others, are inaccurate for any shareholder whose shares were hypothecated because

substitute payments are not automatically reinvested in the manner dividends are, and this is

made worse by the fact that shareholders did not receive confirmation of the hypothecation

transactions at the time they occurred.

        95.     Providing this sort information—and providing it accurately—is one of the

contractual obligations Fidelity undertakes when it agrees to serve as an account owner’s

broker. Without accurate information, class members cannot make informed and intelligent

investment decisions.

        96.     Fidelity breached its contractual obligations by providing class members with

inaccurate and/or misleading information about the past performance and benefits of stocks

and stock funds.

        97.     As a result of this breach, class members were improperly deprived of the

ability to make informed investment decisions and suffered monetary damages in an amount

to be proven at trial.




                                 17
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 20 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                              COUNT V: Breach of Contract
                             (Failure to Provide Annual Credit)

        98.     Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        99.     The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

        100.    The Fidelity Account Customer Agreement contains a separate section

entitled, “Fidelity’s Commitments to You.” The purpose of this section, as its title indicates,

is to educate account owners in general terms about Fidelity’s contractual obligations.

        101.    This section provides, among other things, that Fidelity is “agreeing to serve

as your broker” and “to provide, or acquire, various services and features, as described on

the following pages.”

        102.    Fidelity’s brokerage services are described in detail on subsequent pages of

the Fidelity Account Customer Agreement.

        103.    In particular, in a subsequent section entitled, “Fidelity’s Brokerage Services,”

Fidelity explains that “[a]s a broker, we also offer you other services incidental to our

brokerage services which can take the form of education, research, access to tools available

on Fidelity.com, and guidance or advice designed to assist you in making decisions regarding

the various products available to you.”

        104.    Among the guidance offered on Fidelity.com is a page entitled, “Annual

credit for substitute payments”

        105.    This page informs the account owner, among other things, as follows:

        If shares were lent from your margin account during a period in which they would

        have earned dividends, you'll receive substitute payments to help make up for the

        lost income. However, unlike dividends, these substitute payments are taxed as


                                 18
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 21 of 74
                                                                                            Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
  regular income, with a tax rate as high as 37%. To help cover this additional expense,

  we offer the annual credit.*

  Who qualifies for the annual credit

  You may be eligible to receive the annual credit if:*

      •   You are a U.S. citizen or permanent resident.

      •   You received the substitute payment in an account registered as individual,

          joint, trust, estate, or "pass-through" entity type (partnership, LLC, LLP,

          etc.).

      •   You would have reported the dividend as a qualified dividend had the

          security not been on loan. (In general, you will be able to satisfy this

          requirement if the applicable security is from either a domestic or qualified

          foreign corporation, and would have been held unhedged for the period

          required for qualified dividends.)

  When you’ll receive your credit payments

  Credits are paid between March and May of the following calendar year, or as soon

  as all reclassification information is available. Please note, in order to receive your

  credit, your account, or a qualified substitute, must be open.

  How we calculate your credit

  In general, your credit will be approximately 26.98% of your total substitute

  payments. For example, if you received $100 in substitute payments for the entire

  year, your annual credit adjustment will be $26.98.

  We base this percentage on a number of factors. For instance, we assume your

  substitute payment will be taxed at the highest federal tax rate (37%) and then make

  further adjustments to account for any taxes the annual credit may incur.


                             19
Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 22 of 74
                                                                                                   Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        Where to find credits and substitute payments on your tax return

        We list substitute payments on line 8 and annual credits on line 3 of Form 1099-

        MISC.

        106.    This is mandatory language. Class members are told they will receive an

annual credit if they meet specified eligibility requirements. The only caveat—as indicated

by asterisk—is that Fidelity reserves the right to amend or terminate the program. To date,

the program has not been terminated.

        107.     This language confirms and clarifies Fidelity’s contract obligations to

Plaintiff and the class.

        108.    Fidelity breached these obligations by failing to give an annual credit to cover

the additional expense incurred by class members as a result of shares being lent from their

accounts.

        109.    As a result of this breach, Plaintiff and the class suffered damages in an

amount to be determined at trial.

            COUNT VI: Breach of the Duty of Good Faith and Fair Dealing
                       (Failure to Provide Annual Credit)

        110.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        111.    The Fidelity Account Customer Agreement constitutes a binding contract

between the members of the putative class as defined herein and Fidelity.

        112.    The Fidelity Account Customer Agreement contains a separate section

entitled, “Fidelity’s Commitments to You.” The purpose of this section, as its title indicates,

is to educate account owners in general terms about Fidelity’s contractual obligations.




                                 20
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 23 of 74
                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        113.    This section provides, among other things, that Fidelity is “agreeing to serve

as your broker” and “to provide, or acquire, various services and features, as described on

the following pages.”

        114.    Fidelity’s brokerage services are described in detail on subsequent pages of

the Fidelity Account Customer Agreement.

        115.    In particular, in a subsequent section entitled, “Fidelity’s Brokerage Services,”

Fidelity explains that “[w]hen we act as your broker-dealer, we are held to the legal standards

under applicable federal and state securities laws, and the rules of self-regulatory

organizations for broker-dealers such as FINRA. We are also subject to state insurance laws

relative to the sale of life and annuity products. Among other things, these regulations

require broker-dealers to …[t]reat you in a manner characterized by principles of fair dealing

and high standards of honesty and integrity.”

        116.    The implied covenant of good faith and fair dealing is read into and is an

integral part of the Fidelity Account Customer Agreement as a matter of law.

        117.    If it is determined that Fidelity did not breach the Fidelity Account Customer

Agreement by failing to give an annual credit to cover the additional expense incurred by

account owners as a result of shares being lent from their accounts, then Fidelity breached

the implied covenant of good faith and fair dealing.

        118.    By failing to give an annual credit to cover the additional expense incurred by

account owners as a result of shares being lent from their accounts, Fidelity evaded the spirit

of the Fidelity Account Customer Agreement and/or denied account owners the expected

benefit of their bargain.

        119.    While Fidelity may be contractually authorized under certain circumstances

to hypothecate securities in an account owner’s account, it would be unjust and unfair for



                                 21
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 24 of 74
                                                                                                     Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Fidelity to shift the expense of this activity to the account owner by forcing the account

owner to shoulder the additional tax liability associated with receiving substitute payments

instead of qualified dividends or tax-exempt interest, all while failing to warn investors in real

time that their securities had been hypothecated.

        120.     Forcing the account owner to shoulder this additional tax liability would

negatively impact the returns the account owner might reasonably expect to receive from

particular investments and, indeed, might negate the rationale for those investments. This is

particularly true in the case of municipal bonds and municipal bond funds since the primary

benefit of those products is that they produce tax-exempt income.

        121.    Fidelity’s breach of the implied covenant of good faith and fair dealing

caused Plaintiff and the class to suffer damages in an amount to be proven at trial.

                             COUNT VII: Unjust Enrichment
                             (Failure to Provide Annual Credit)

        122.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        123.    If it is determined that Fidelity did not have a contractual obligation to give

account owners an annual credit to cover the additional expense they incurred as a result of

shares being lent from their accounts, then Fidelity was unjustly enriched by failing to give

such credit.

        124.    Fidelity received a benefit from class members by being able to lend shares

from account owners’ accounts and to make substitute payments to account owners in lieu

of qualified dividends or tax-exempt interest.

        125.    Fidelity knew about and appreciated that benefit.

        126.    Fidelity accepted and retained this benefit under such circumstances as to

make it inequitable for Fidelity to retain the benefit without payment of its value.


                                 22
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 25 of 74
                                                                                                      Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
        127.    Plaintiff and the class seek equitable relief in the form of an Order requiring

Fidelity to pay them the value of this benefit.

                           COUNT VIII: Declaratory Judgment

        128.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

        129.    An actual and justiciable controversy exists between Plaintiff and Fidelity

concerning Fidelity’s rights and obligations relative to hypothecating securities.

        130.    Plaintiff maintains that Fidelity can only hypothecate securities from

accounts where a margin balance exists, must provide a confirmation to the account owner

each time securities are hypothecated, must make a substitute payment to the account owner

in lieu of the dividends or interest the account owner would have received from the

hypothecated securities, and must give the account owner a credit to offset the fact that

substitute payments are taxed as ordinary income.

        131.    In sharp contrast, Fidelity has demonstrated through its actions that it

believes it can hypothecate securities from accounts where there is no margin balance, need

not provide a confirmation to the account owner each time securities are hypothecated, need

not make a substitute payment to the account owner in lieu of the dividends or interest the

account owner would have received from the hypothecated securities, and need not give the

account owner a credit to offset the fact that substitute payments are taxed as ordinary

income.

        132.    Plaintiff is entitled to a declaration clarifying Fidelity’s rights and obligations

in this regard so that, going forward, Plaintiff can make intelligent and informed investment

decisions including the decision where to maintain a brokerage account.




                                 23
    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 26 of 74
                                                                                              Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                            PRAYER FOR RELIEF

  Plaintiff and the class pray for judgment in their favor as follows:

  A.      An Order certifying Plaintiff’s claims for class action treatment under Rule

          52.08(b)(2) and/or (b)(3) of the Missouri Rules of Civil Procedure or, in event

          this case is removed to federal court, an Order certifying Plaintiff’s claims for

          class action treatment under Fed.R.Civ.P. 23(b)(2) and/or Rule 23(b)(3);

  B.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the Fidelity Account Customer Agreement by failing to provide confirmations

          when securities were hypothecated;

  C.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the Fidelity Account Customer Agreement by hypothecating securities from

          accounts with no margin balance;

  D.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the Fidelity Account Customer Agreement by failing to properly disclose the

          investment features and benefits of hypothecated municipal bonds and

          municipal bond funds;

  E.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the Fidelity Account Customer Agreement by failing to properly disclose the

          investment features and benefits of hypothecated stocks and stock funds;

  F.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the Fidelity Account Customer Agreement by failing to provide an annual

          credit to all account owners meeting specified eligibility requirements;

  G.      Judgment in favor of Plaintiff and the class on the claim that Fidelity breached

          the implied covenant of good faith and fair dealing by failing to provide failing



                             24
Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 27 of 74
                                                                                            Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
          to provide an annual credit to all account owners who received substitute

          payments in lieu of qualified dividends or tax-exempt interest;

  H.      Judgment in favor of Plaintiff and the class on the claim that Fidelity was

          unjustly enrichment by retaining the benefit of hypothecating securities from

          class members’ accounts while making them shoulder the additional expense

          associated with such hypothecation;

  I.      Declaratory judgment in favor of the claim for Plaintiff and the class that

          Fidelity can only hypothecate securities from accounts where a margin balance

          exists, must provide a confirmation to the account owner each time securities

          are hypothecated, must make a substitute payment to the account owner in

          lieu of the dividends or interest the account owner would have received from

          the hypothecated securities, and must give the account owner a credit to offset

          the fact that substitute payments are taxed as ordinary income;

  J.      An award of damages in an amount to be determined at trial;

  K.      An award of equitable relief as appropriate for the claims asserted, including

          disgorgement of profits received by Fidelity when hypothecating securities

          from account owners’ accounts without sending out confirmations of the

          securities transactions;

  L.      An award of the reasonable costs and attorney’s fees Plaintiff and the class

          incurred in bringing this action; and

  M.      Such other relief as the Court deems just and proper.

                         DEMAND FOR JURY TRIAL

  Plaintiff and the class hereby demand trial by jury on all issues so triable.




                             25
Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 28 of 74
                                                                       Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                Respectfully Submitted,

                                   BARTLE & MARCUS LLC

                                   By /s/ David L. Marcus
                                      David L. Marcus, MO Bar #47846
                                      BARTLE & MARCUS LLC
                                      116 W. 47th Street, Suite 200
                                      Kansas City, MO 64112
                                      Telephone: 816.256.4699
                                      Fax: 816.222.0534
                                      Dmarcus@bmlawkc.com

                                       and

                                 THE LAW OFFICE OF JARED A. ROSE

                                       Jared A. Rose, MO Bar #60128
                                       919 West 47th Street
                                       Kansas City, MO 64112
                                       Phone: 816.221.4335
                                       Fax: 816.873.5406
                                       jared@roselawkc.com


                                   ATTORNEYS FOR PLAINTIFF




                             26
Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 29 of 74
                                                                                                                                              Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                       1916-CV33765




                                                                                 The Fidelity Account
                                                                                                        CUSTOMER AGREEMENT AND ADDITIONAL INFORMATION
This document describes the features, policies, fees, and risks
associated with your Fidelity Account.®

The first section is the agreement, or contract, for your account.
The second section includes a copy of the current fee schedule
and other account-related information.

Please review this document and keep it for your records.
Do not mail it in with your application.




CUSTOMER AGREEMENT

About This Agreement
An introduction that includes a summary of Fidelity’s
responsibilities and the responsibilities you agree to accept
in using your account.

Account Features
Descriptions of the basic features of your account and several
optional features, such as cash management features.

Account Policies
Information on policies that affect how your account works, how
orders are processed, and other account functions.

Borrowing on Margin
How a margin account works, the terms and conditions of its use,
and a discussion of risks associated with margin borrowing.

Disclosures
Information on liability, certain regulations, and
predispute arbitration.




                                                                                           ®
                                                                                           ®
ADDITIONAL INFORMATION

Fees
Fidelity’s brokerage fee schedules, fees for various features
and services, and margin borrowing charges.

Privacy Notice




                                                                     EXHIBIT A
              Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 30 of 74
                                                                                                                                                      Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
FIDELITY ® ACCOUNT CUSTOMER AGREEMENT


Things to Know
                                                                      About This Agreement
Before Using Your Account                                             Fidelity’s Commitments to You
The information in this box is only a summary. Please read the        Under this agreement, Fidelity has certain rights and responsibilities.
agreement for more complete information.                              When we accept your account application, we are agreeing to serve
                                                                      as your broker and to maintain an account for you. We agree, subject
Using your brokerage account involves risks,                          to our acceptance of an authorized order, to buy, sell, or otherwise
for which you assume full responsibility.                             dispose of, or acquire, securities for you according to your instructions.
                                                                      We also agree to provide, or acquire, various services and features, as
As the account owner, you are fully responsible for monitoring        described on the following pages.
your account and for all investment decisions and instructions
concerning your account.
                                                                      Your Commitments to Fidelity
Placing orders during times when markets are volatile can
                                                                      Many of these commitments are spelled out more completely on the
be risky, particularly when you are using electronic services
                                                                      following pages, but in general, when you sign the account application,
to access information or to place orders through your
                                                                      you agree:
Fidelity Account® brokerage account.
                                                                      • to accept full responsibility for the content and accuracy of all
Before you start using your account or any account feature,             authorized instructions placed on your account, and for all results
it’s essential that you understand the terms, conditions, and           and consequences of these instructions, including all investment
policies that apply.                                                    decisions, trading orders, tax consequences, and instructions placed
A joint owner or any one of multiple trustees can place any order       by you or any other person you authorize
in a joint account or trust account (including removing all of the    • to pay all fees, charges, and expenses incurred on your account, in
assets) without the approval of the other owner(s)                      accordance with the provisions of this agreement and the fee schedule
or trustee(s) and without any obligation on Fidelity’s part             in effect at the time (a current schedule is provided with this agreement);
to question the action.                                                 for services we perform at your request that are not covered in our
                                                                        current fee schedule, you agree to pay the applicable fee
There are certain situations in which it is                           • to maintain enough assets in your account to satisfy all obligations as
essential that you get in touch with us.                                they become due, and to understand that we may take whatever steps
                                                                        we consider necessary to resolve unpaid debts or other obligations
You need to tell us immediately if any of the following occur:
                                                                      • to use the account and its features according to this agreement and
• You notice anything incorrect or suspicious concerning your           for your own personal purposes only
  orders, account activity, or statements.
                                                                      • if you use any of our electronic services, or if you provide us with your
• Your financial circumstances or goals change.                         email address to have your personal financial information transmitted
• You become subject to laws or regulations concerning cor-             electronically, and to receive your initial notice of our privacy policy
  porate insiders, the reporting of certain investments, or             electronically
  employment in the securities industry.                              • to keep secure your account number, username, and password, and
                                                                        any devices, such as mobile phones or pagers, you use in connection
Disputes between you and Fidelity are settled                           with your account
by arbitration.                                                       • to let us monitor and/or record any phone conversations with you
As with most brokerage accounts, the parties agree to waive           • to let us create a digital representation of your voice—a “voiceprint”—
their rights to sue in court, and agree to abide by the findings of     that may be used for verifying your identity when you contact Fidelity
an arbitration panel established in accordance with an                • to let us verify the information you provide and obtain credit reports
industry self-regulatory organization.                                  and other credit-related information about you at any time, such as
                                                                        payment and employment information (whether for margin or any
                                                                        other purpose), and to permit any third-party financial service provider
                                                                        to do likewise
How to Contact Us                                                     • to resolve disputes concerning your relationship with us (other than
                                                                        class actions) through arbitration rather than in a court of law
For matters concerning your account, including questions,
changes, and notification of errors, reach us:                        • if applying for margin, to authorize Fidelity to lend property of yours
                                                                        that has been pledged as collateral, and to comply with all provisions
By Phone                In Writing                                      of this agreement concerning margin, including determining that
800-544-6666            Fidelity Investments                            margin borrowing is appropriate for you, based on your own careful
                        Client Services                                 examination of your financial resources, investment objectives, and risk
Online                                                                  tolerance
                        P.O. Box 770001
Fidelity.com            Cincinnati, OH 45277-0045                     • if applying for any other optional features or services, to understand
                                                                        and accept the terms associated with them
                                                                      • to protect Fidelity against losses arising from your usage of market
Who’s Who in This Agreement                                             data and other information provided by third parties
In this document, “Fidelity,” “us,” and “we” include Fidelity
                                                                      • to understand that, whenever you invest in, or exchange into, any
Brokerage Services LLC (“FBS”) and National Financial Services          mutual fund (including any fund chosen for your core position),
LLC (“NFS”) and their employees, agents and representatives, as         you are responsible for reading that fund’s prospectus, including
the context may require. “You” and “account owner” refer to the         its description of the fund, the fund’s fees and charges, and the opera-
owner indicated on the account application; for any account with        tion of the fund
more than one owner or authorized person (such as a joint or trust
                                                                      • to notify us in writing any time there is a material change in your
account), “you” and “account owner” or “account owners” refer to
                                                                        financial circumstances or investment objectives
all owners, collectively and individually.
                                                                      • to be bound by the current and future terms of this agreement,
                                                                        from the time you first use your account or sign your application,
                                                                        whichever happens first
                                                                      • that if you have authorized someone to act on your behalf in your
                                                                        account, any and all disclosures, required or otherwise, may be
                                                                        provided solely to the individual acting on your behalf as part of
                                                                        the scope of his or her authority

                                                                                             FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 31 of 74
                                                                                                                                                        Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Account Features
                                                                          • certificates of deposit (CDs)
                                                                          • unit investment trusts (UITs)
                                                                          In addition, the account can be used to trade certain foreign securi-
The Fidelity Account® brokerage account offers access to a range          ties (either directly or as depositary receipts) and precious metals.
of integrated financial services, making it a versatile investment and
cash management tool. Certain features and services are standard          Fidelity may make non-personal historical trading data available to
with your account. Others are optional, and may be added either           institutional clients on an aggregate basis for analysis purposes (such
when you open your account or later. Note that some features and          as trending).
fees vary depending on the nature of your relationship with Fidelity.     Some investments that cannot be traded through your Fidelity
Industry regulations require that Fidelity Brokerage Services LLC (FBS)   Account® are futures and commodities.
and its clearing firm, National Financial Services LLC (NFS), allocate    When you place a trade, you may have a choice of order types,
between them certain functions regarding the administration of your       including market orders, limit orders, stop orders, and stop-limit
account. The following is a summary of the allocation                     orders. To find out how these different types of orders work, and
of those functions performed by FBS and NFS.                              for other helpful information, go to Fidelity.com/brokerage.
FBS is responsible for:
• Obtaining and verifying account information and documentation.
                                                                          Foreign Securities Trading
                                                                          Fidelity offers you two different ways to trade foreign stocks. You
• Opening, approving and monitoring trading and other activity in         can utilize either Fidelity’s “International Trading” functionality or
  your account.                                                           its “Foreign Ordinary Share Trading” service. International Trading
• Acceptance of orders and other instructions from you regarding          allows you to trade most common stocks and exchange-traded funds
  your account, and for promptly and accurately transmitting those        (ETFs) directly in the local market with an option to settle your trade
  orders and instructions to NFS.                                         in U.S. dollars or in the local currency. Foreign Ordinary Share Trading
• Determining the suitability of investment recommendations and           allows you to trade shares in foreign corporations in the over-the-
  advice, and that those persons placing instructions for your account    counter (OTC) market through a U.S. market maker. If you are using
  are authorized to do so. NFS will not give you advice about your        Fidelity’s International Trading functionality, you will be subject to
  investments and will not evaluate the suitability of investments        the terms and conditions of the International Trading Supplement.
  made by you, your investment representative or                          However, all customers trading foreign securities should be aware of
  any other party.                                                        certain risks described below:
• Operating and supervising your account and its own activities in        Trading in foreign securities, including direct investments in foreign
  compliance with applicable laws and regulations, including compli-      markets, involves various investment risks, including foreign exchange
  ance with federal, industry and NFS margin rules                        risk (the possibility that foreign currency will fluctuate in value against
  pertaining to your margin account and for advising you of               the U.S. dollar), increased volatility as compared to the U.S. markets,
  margin requirements,                                                    political, economic, and social events that may influence foreign mar-
                                                                          kets or affect the prices of foreign securities, lack of liquidity (foreign
• Maintaining the required books and records for the services it          markets may have lower trading volumes and fewer listed companies,
  performs.                                                               shorter trading hours, and restrictions on the types of securities that
• Investigating and responding to any questions or complaints you         foreign investors may buy and sell), and less access to information
  have about your account(s), confirmations, your periodic statement      about foreign companies. Emerging markets, in particular, can be
  or any other matter related to your account(s). FBS will notify NFS     subject to greater social, economic, regulatory, and political uncer-
  with respect to matters involving services performed by NFS.            tainties, and can be extremely volatile.
• NFS is responsible, at the direction of FBS, for:                       Trading in foreign securities also may be subject to various credit,
• The clearance and settlement of securities transactions.                settlement, operational, financial, and legal risks. These risks may
                                                                          include but are not limited to:
• The execution of securities transactions, in the event NFS accepts
  orders from FBS.                                                        Physical Markets. Certain markets may have less regulated or less
                                                                          liquid securities markets. In addition, some countries still rely on
• Preparing and sending transaction confirmations and periodic state-     physical markets that require delivery of properly endorsed share
  ments of your account (unless FBS has undertaken to do so).             certificates to effect trades. As a result, the settlement process can be
• Acting as custodian for funds and securities received by NFS on         lengthy (and erratic in some markets) and carries an increased risk of
  your behalf.                                                            failure, including, but not limited to, the failure of the counterparty to
• Following the instructions of FBS with respect to transactions and      deliver securities in exchange for payment.
  the receipt and delivery of funds and securities for your account.      Misidentification of Securities. Foreign companies may have mul-
• Extending margin credit for purchasing or carrying securities on        tiple classes of securities, including “foreign” and “local” shares.
  margin.                                                                 Inadequate understanding of a foreign company’s capital structure
                                                                          or imprecision in placing orders can result in a purchase of the wrong
• Maintaining the required books and records for the services it          securities.
  performs.
                                                                          Trading Days and Hours. Differences in trading days and hours can
                                                                          also create operational issues, trading delays, and complicate clear-
                                                                          ance and settlement. Foreign securities orders will not be sent to
Standard Features                                                         the local market except during market hours in such country. Orders
                                                                          entered during such nonmarket hours may be held until the local
Securities Trading                                                        market is open.
This account is a brokerage account that allows the trading and           Cross-Border Settlement. Cross-border settlement involves the inter-
holding of many securities that are publicly traded in the United         action of different settlement systems and differing (and potentially
States, such as most securities in these categories:                      inconsistent) laws in each of the affected countries. In addition, par-
• stocks, including common and preferred                                  ticipation in shareholder voting and/or dividend payments in non-U.S.
                                                                          securities is subject to the rules and regulations of the non-U.S. mar-
• bonds, including corporate, municipal, and government                   ket in which the security was issued and may require the disclosure
• convertible securities                                                  of your personal information, including but not limited to, name,
• mutual funds, including Fidelity funds, non-Fidelity funds, and         address and country of citizenship and/or residence.
  closed-end funds such as exchange-traded funds (ETFs)                   Tax Treatment. There may be negative tax consequences as a result
• options, including stock and index options, and in some cases           of trading in certain countries. You should consult a tax
  options offered through an employee stock option program (ESOP)         advisor for further information.


FIDELITY ACCOUNT CUSTOMER AGREEMENT
                     Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 32 of 74
                                                                                                                                                       Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Foreign securities positions that are not in the custody or control of         core account will operate as otherwise described in this Agreement,
NFS are not covered by SIPC or any additional insurance secured by             except that you will be unable to change your core position elec-
NFS.                                                                           tion, even if other options are available to you.
Fidelity may limit, restrict, or terminate ability to trade in certain         If you have a Fidelity Account® that utilizes any option for your
foreign securities at any time and in Fidelity’s sole discretion.              core position other than the Taxable Interest Bearing Option, the
Please refer to Additional Information for more on Fidelity’s broker-          process of sweeping the Intra-day Free Credit Balance to your core
age fee schedules, fees for various features and services, and margin          account will be suspended. You will be able to liquidate that posi-
borrowing charges. Note that foreign jurisdictions may impose addi-            tion should you elect to do so, but you will generally be unable to
tional fees, taxes, or other charges from time to time, which may not          add to it for as long as we believe you reside outside the United
be reflected in the fee schedule in effect at that time. By placing a          States, except for automatically reinvested dividends on money
trade in a foreign security, you agree to pay any such applicable fees,        market mutual fund positions and the deposit of accrued interest
taxes, or other charges, regardless of notice.                                 in the case of a bank sweep. As a result, all new deposits to your
                                                                               Fidelity Account® or settlement proceeds from transactions in your
                                                                               Fidelity Account® will be held in the Intra-day Free Credit Balance.
Core Account                                                                   You will also be unable to make any change to your core position
Your Fidelity Account® includes a core account that holds assets               election, except that you may change your election to the Taxable
awaiting investment or withdrawal. Any amount in your core account             Interest Bearing Option, if that option is available to you. Should
will be held in the core position specified (including by default) or          you make that change, your core account will operate as if you
selected by you on your Fidelity Account® application.                         had an existing Fidelity Account® that utilizes the Taxable Interest
Depending on the type of Fidelity Account®, the available options for          Bearing Option (as described in the immediately preceding para-
your core position may include a money market mutual fund, a bank              graph).
sweep, or a free credit balance. For purposes of the Core Account           Should we determine you no longer reside outside the United States,
section of this Agreement, the free credit balance is referred to as        if your Fidelity Account® was subject to a suspension, this suspension
the “Taxable Interest Bearing Option.” Please note that this is differ-     will be lifted, the Intra-day Free Credit Balance will be swept to your
ent from the Intra-day Free Credit Balance described in the Credits         core account and held in the core position that you selected or were
to Your Account section of this Agreement. More details about the           defaulted into, and, going forward, your Fidelity Account® will oper-
money market mutual fund and bank sweep can be found, respec-               ate as otherwise described herein.
tively, in the money market mutual fund’s prospectus or the FDIC
Insured Deposit Sweep Program Disclosure, both of which will be             Statements
made available to you when applicable. Like any free credit balance,
the Taxable Interest Bearing Option represents an amount payable            We will send an account statement to the address of record:
to you on demand by Fidelity. Subject to applicable law, Fidelity may       • every calendar quarter, at a minimum
use this free credit balance in connection with its business. Fidelity      • for any month when you have trading or cash management activity
may, but is not required to, pay you interest on this free credit bal-
ance, provided that the accrued interest for a given day is at least half   Your account statements will show all activity in your account for the
a cent. Interest, if paid, will be based upon a schedule set by Fidelity,   stated period, including securities transactions, cash and margin
which may change from time to time at Fidelity’s sole discretion.           balances, credits and debits, and all fees paid directly from your
Fidelity reserves the right to make changes to the available options        account.
and/or the options available to you for your core position.                 We will also send out a confirmation for every securities transaction
If You Reside Outside the United States                                     in your account. The only exceptions are automatic investments,
                                                                            automatic withdrawals, dividend reinvestments, and transactions
If we determine that you reside outside the United States in any            that involve your core position, or the Intra-day Free Credit Balance;
country other than Canada (as described in the Residing Outside the         for these activities, your regular account statement serves in place of
United States section of this Agreement) at the time you open your          a confirmation.
Fidelity Account®, or at any point in time after you open your Fidelity
Account® (e.g., as a result of a subsequent move), your core account        To receive your account statements and confirmations faster, you
will not operate as described above. Instead, during such time as we        can arrange to have them delivered electronically instead of through
believe you reside outside the United States, the following will apply:     the mail. This option is free, and you can switch to or from it any time
                                                                            upon request.
   1. New Fidelity Accounts.
   If you select the Taxable Interest Bearing Option as your core posi-     If you live with immediate family members who also have eligible
   tion (or if you subsequently change your election to the Taxable         Fidelity accounts, you can “household” those accounts to potentially
   Interest Bearing Option), your core account will operate as other-       qualify for enhanced services and features. You may elect to have
   wise described in this Agreement except that you will be unable          accounts householded by completing the information requested
   to change your core position election, even if other options are         at https://www.fidelity.com/customer-service/how-to-relationship-
   available to you.                                                        householding. You may also elect to have your statements combined
                                                                            or householded by completing the information requested at https://
   If you select or default into any option for your core position other    www.fidelity.com/customer-service/how-to-combine-statements. By
   than the Taxable Interest Bearing option, the process of sweep-          electing to participate in householding, you agree that Fidelity may
   ing the Intra-day Free Credit Balance to your core account (as           provide the employers of any householded account holders with
   described in the Credits to Your Account section of this Agreement)      account statements, trade confirmations, or other documents as
   will be suspended. As a result, all uninvested cash in your Fidelity     required by applicable regulations.
   Account® will be held in the Intra-day Free Credit Balance. You will
   also be unable to make any change to the option you selected
   or were defaulted into for your core position during the account         Account Protection
   opening process, except that you may change your election to the         The securities in your account are protected in accordance with the
   Taxable Interest Bearing Option, if that option is available to you.     Securities Investor Protection Corporation (SIPC) for up to $500,000
   Should you make that change, your core account will operate as           (including up to $250,000 for uninvested cash). We also provide
   if you selected the Taxable Interest Bearing Option as your core         additional coverage above these limits. Neither coverage protects
   position during the account opening process (as described in the         against a decline in the value of your securities, nor does either
   immediately preceding paragraph).                                        coverage extend to certain securities that are considered ineligible
                                                                            for coverage.
   2. Existing Fidelity Accounts.
   If you have a Fidelity Account® that utilizes the Taxable Interest       For more details on SIPC, or to request an SIPC brochure, visit
   Bearing Option as your core position (or if you subsequently             www.sipc.org or call 202-371-8300.
   change your election to the Taxable Interest Bearing Option), your



                                                                                                     FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 33 of 74
                                                                                                                                                          Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Optional Features                                                            Margin Account
                                                                             A margin account lets you borrow money from NFS, using as collateral
You can set up these services using your account application. To add         eligible securities that are in your account. A margin account is
them to an existing account, contact Fidelity. Some of these features        designed primarily to finance additional purchases of securities,
are covered by their own customer agreements, provided by third              although it can also provide overdraft protection for your cash
parties and/or are incorporated into this agreement by reference (are        management activities. For information on the benefits, costs, and risks
legally considered part of this agreement) and will be provided to           of margin, see “Important Information about Margin and Its Risks.”
you as applicable. Note that some services are not available for cer-
tain types of accounts.
                                                                             Dividend Reinvestment
Checkwriting                                                                 In addition to reinvestment of mutual fund dividends, reinvestment
                                                                             of dividends from eligible equities and closed-end funds is an option
Checkwriting is available on many types of registration; exceptions          for most Fidelity accounts, including retirement accounts and those
include certain retirement plans. Note that cancelled checks are not         with margin. You can choose to have the service apply to all eligible
returned to you, although check imaging may be available.                    securities in your account, or only to certain ones. You can request
                                                                             this feature online, by phone, or in writing.
Debit and Credit Cards; ATM Withdrawals
These cards can be used to make withdrawals at any ATM that
accepts that type of card. Below are the types of cards you may apply        Accessing Your Account
for in connection with your Fidelity Account®:
                                                                             There are a variety of ways you can place orders, access your
Fidelity® Debit Card: All transactions are debited against your
                                                                             account, get market and investment information, or contact Fidelity.
account the same day you make them. Fidelity currently covers the
                                                                             Online choices include Fidelity.com, Fidelity Active Trader Pro®, alerts
entire annual card fee.
                                                                             and wireless trading services, and other interactive services for com-
Credit Cards: There are several different cards available to you.            puters or handheld devices. Some of these services are offered by
These cards have different features, including the ability to earn cash      Fidelity directly; others are offered by outside providers.
back rewards, while providing convenient access to credit. These
                                                                             Telephone choices include Fidelity Automated Service Telephone
credit cards are issued and administered by a third party. For informa-
                                                                             (FAST®) as well as Fidelity’s telephone representatives. Both ser-
tion about rates, fees, and other costs and benefits associated with
                                                                             vices are generally available 24 hours a day, 7 days a week. Please
the credit card program, visit Fidelity.com/creditcards.
                                                                             note that our telephone lines may be recorded, and, by signing the
                                                                             account application, you are consenting to such recording. If you
                                                                             do not wish to be recorded, you should contact Fidelity via another
Fidelity BillPay®                                                            means. You can also speak with a Fidelity Representative in person,
Fidelity BillPay® service is free and allows you to pay your bills online.   during business hours, at any of our Fidelity Investor Centers around
It can be set up to make fixed payments automatically, and you can           the country.
also use it to send variable periodic payments on demand to desig-
nated payees.
                                                                             Account Policies
Fidelity MyVoice            SM

Fidelity MyVoice is a free security service. When you call Fidelity,         Account Registration
you’ll no longer have to enter PINs or passwords because Fidelity
MyVoice helps you interact with us securely and more conveniently.
Through natural conversation, MyVoice will detect and verify your            Joint Registration
voiceprint in the first few moments of the call. A voiceprint is a           With joint registration accounts, any obligations or liabilities resulting
combination of your physical and behavioral voice patterns. Like a           from one account owner’s actions are joint and several (i.e., are the
fingerprint, it’s unique to you.                                             responsibility of each account owner, both individually and jointly).
                                                                             We may enforce this agreement against all account owners or against
                                                                             any owner individually.
Mobile Phone Number Security Check                                           Each owner of a joint account may act as if he or she were the sole
                                                                             owner of the account, with no further notice or approval necessary
In order to protect your account, we may review any changes made             from any joint owner. For example, a joint owner can write checks,
to your mobile phone number to ensure that a newly entered                   buy and sell securities, withdraw assets, transfer assets into or out of
number is not associated with any known fraudulent activity. You             the account, borrow against the account (such as through short sales
authorize your mobile provider to disclose information about your            or margin), arrange for account statements, notices, confirmations,
mobile phone account, such as subscriber status, payment method              and communications of every kind to be sent only to him or her
(whether your account is prepaid or is subject to monthly billing), and      and set the delivery preferences to electronic for the receipt of such
device details, if available, to support identity verification and fraud     communications pursuant to the terms of the Electronic Delivery
avoidance, and for other security purposes for the duration of your          Agreement, which is incorporated herein by reference, view all avail-
business relationship with us. This information may also be shared           able historical account documents or change the account’s features
with certain third-party companies whose services we utilize for             and services (although no account owner may remove another’s
security to support your transactions with us, and for identity              name from the account).
verification and fraud avoidance purposes.
                                                                             In addition, with joint accounts, the principle of “notice to one is
                                                                             notice to all” applies. We are legally considered to have fulfilled
                                                                             an obligation to the account if we fulfill it with respect to just one
Transferring Money Electronically                                            account owner (e.g., sending statements or other required communi-
Options for transferring cash in and out of your account electronically      cations to just one account owner).
include bank wires, which use the Federal Reserve wire system, and           Note also that we have no obligation to question the purpose or
electronic funds transfer (EFT), which works like an electronic check.       propriety of any instruction of a joint account owner or authorized
You can also set up your account to receive periodic transfers by            person that appears to be authentic, or to let other owners know
activating the Automatic Investment feature. In addition, you can buy        about any changes an owner has made to the account, unless we
and sell shares of Fidelity mutual funds by telephone and use your           have received written notice to the contrary, from an authorized
bank account (via electronic funds transfer) to settle the transaction.      person and in good order, at the address referenced earlier under
                                                                             “How to Contact Us.” We do reserve the right to require, at any time,


                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 34 of 74
FIDELITY ACCOUNT CUSTOMER AGREEMENT
                                                                                                                                                         Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
the written consent of all account owners and/or authorized persons
before acting on an instruction from any account owner or authorized
                                                                            How Transactions Are Settled
person, but we use this right only at our own discretion and for our        Credits to Your Account
own protection.
                                                                            During normal business hours (“Intra-day”), activity in your account
Laws covering joint or community property vary by state. You are            such as deposits and the receipt of settlement proceeds are credited
responsible for verifying that the joint registration you choose is valid   to your account and may be held as a free credit balance (the “Intra-
in your state. You may want to consult your lawyer about this. For          day Free Credit Balance”).
joint tenants with rights of survivorship and tenants by the entirety,
                                                                            If you utilize a Fidelity money market fund as your core position,
on the death of an account owner the entire interest in the account
                                                                            the Intra-day Free Credit Balance, if any, generated by such activity
generally goes to the surviving account owner(s), on the same terms
                                                                            occurring prior to the market close each business day (or 4:00 PM ET
and conditions. For tenants in common, a deceased account owner’s
                                                                            on business days when the market is closed and the Fedwire Funds
interest (which equals that of the other account owner(s) unless spec-
                                                                            Service is operating) is automatically swept into your core account,
ified otherwise) goes to that account owner’s legal representative.
                                                                            where it is handled as described in the Core Account section of this
Tenants in common are responsible for maintaining records of the
                                                                            Agreement, except as otherwise noted therein. If you utilize an option
percentages of ownership.
                                                                            other than a Fidelity money market fund as your core position, the
                                                                            Intra-day Free Credit Balance, if any, generated by such activity occur-
Trust Accounts                                                              ring prior to Fidelity’s nightly processing cycle is automatically swept
The provisions in the foregoing section applicable to joint regis-          into your core account, where it is handled as described in the Core
tration accounts shall likewise apply to trust accounts with multiple       Account section of this Agreement, except as otherwise noted therein.
trustees, with one trustee having the rights and responsibilities of        Activity in your account such as deposits and the receipt of settle-
one joint account owner. In addition, applying for a trust account is       ment proceeds may also occur after the cut-offs described above, or
considered to be a statement from the trustees that they are autho-         on days the market is not open and the Fedwire Funds Service is not
rized, under the terms of the trust and applicable law, to open and         operating (collectively “After-hours”). Those amounts are credited to
direct a brokerage account on behalf of the trust, to receive notices,      your account and may be held as a free credit balance (the “After-
confirmations, account statements, and communications of every              hours Free Credit Balance”), in which case it will be included in the
kind and set the delivery preferences to electronic for the receipt of      next sweep into your core account.
such communications pursuant to the terms of the Electronic Delivery
Agreement, which is incorporated herein by reference, and that their        If you utilize a Fidelity money market mutual fund as your core
orders and transactions will be governed by the terms and conditions        position, there will be an additional automatic sweep into your core
of all applicable trust agreements, and that Fidelity is authorized to      account early in the morning prior to the start of business on each
accept instructions from any trustee.                                       business day. This sweep will include your After-hours Free Credit
                                                                            Balance along with credit amounts attributed to certain actual or
Custodial Registration                                                      anticipated transactions that would otherwise generate an Intra-day
                                                                            Free Credit Balance on such business day.
For accounts opened under the Uniform Gifts/Transfers to Minors
Acts, you, the account owner, are the custodian. By opening this type       Like any free credit balance, the Intra-day and After-hours Free Credit
of account, you agree that all assets belong to the minor and that          Balances represent amounts payable to you on demand by Fidelity.
you will only use them for the minor’s benefit — even after the assets      Subject to applicable law, Fidelity may use these free credit balances
have been removed from the account.                                         in connection with its business. Fidelity may, but is not required to,
                                                                            pay you interest on free credit balances held in your account over-
                                                                            night; provided that the accrued interest for a given day is at least half
                                                                            a cent. Interest, if paid, will be based upon a schedule set by Fidelity,
Account Usage                                                               which may change from time to time at Fidelity’s sole discretion.
First Use of Core Account                                                   Interest paid on free credit balances will be labeled “Credit Interest”
If a money market mutual fund is your core position, making your            in the Investment Activity section of your account statement. Interest
first investment into that fund is your acknowledgment that you have        is calculated on a periodic basis and credited to your account on the
received and read a prospectus for that fund.                               next business day after the end of the period. This period typically
                                                                            runs from approximately the 20th day of one month to the 20th
                                                                            day of the next month, provided, however, that the beginning and
Prohibited Uses and Actions                                                 ending periods each year run, respectively, from the 1st of the year
You are strictly prohibited from using your account in conjunction with     to approximately the 20th of January, and approximately the 20th
any business as a broker-dealer, trader, agent, or advisor in any type      of December to the end of the year. Interest is calculated by multi-
of security, commodity, future, or contract, or in any business or orga-    plying your average overnight free credit balance during the period
nization connected with individuals performing these functions. You         by the applicable interest rate, provided, however, that if more than
are also prohibited from publicizing or sharing with anyone any infor-      one interest rate is applicable during the period, this calculation will
mation you obtain through your account (such as securities quotes).         be modified to account for the number of days each period during
In addition, be aware that we may freeze your account or suspend            which each interest rate is applicable.
certain privileges, features, or services at any time without notice.
                                                                            Each check or Automated Clearing House (ACH) deposit is promptly
                                                                            credited to your account. However, the money may not be available
Limits on Mutual Fund Trades                                                to use until up to six business days later, and we may decline to
Because excessive trading in mutual fund shares can be detrimen-            honor any debit that is applied against the money before the depos-
tal to a fund and its shareholders, we may block account owners             ited check or ACH has cleared. If a deposited check or ACH does not
or accounts that engage in excessive trading from making further            clear, the deposit will be removed from your account, and you are
transactions in fund shares. A block on trading fund shares may be          responsible for returning any interest you received on it. Note that
temporary or permanent, and may apply only to certain mutual funds          we can only accept checks denominated in U.S. dollars and drawn
or all mutual funds, including Fidelity funds.                              on a U.S. bank account (including a U.S. branch of a foreign bank).
The decision to impose a block may originate with a mutual fund             We cannot accept third-party checks. In addition, if we have reason
company or may be made by Fidelity at the brokerage account                 to believe that assets were incorrectly credited to your account, we
level, if Fidelity believes such a block is warranted. To see what a        may restrict such assets and/or return such assets to the account from
given fund com­pany’s definition of “excessive trading” is, check           which they were transferred.
the fund’s prospectus.
In addition, we may restrict or limit any transaction in any mutual         Debits to Your Account
fund or other investment company that we or an affiliate manages or         All debit items (including checks, debit card transactions, bill
advises if we believe the transaction could adversely affect the invest-    payments, securities purchases, electronic transfers of money, levies,
ment company or its shareholders.                                           court orders or other legal process payments) are paid daily to the

                                                                                                      FIDELITY ACCOUNT CUSTOMER AGREEMENT
          Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 35 of 74
                                                                                                                                                        Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
extent that sufficient funds are available. Note that debits to resolve     • advance funds to your account from your credit card
securities transactions (including margin calls) will be given priority     • decline to honor the debit, which may result in fees (such as
over other debits, such as checks or debit card transactions.                  a returned check fee) or other consequences for you
As an account owner, you are responsible for satisfying all debits          • if you have a margin account and the unsatisfied debit is for a
on your account, including any debit balance outstanding after all             securities purchase, draw on the available balance of another
assets have been removed from an account, any margin interest (at              account of yours at Fidelity
prevailing margin rates) that has accrued on that debit and any costs
(such as legal fees) that we incur in collecting the debit. You are also    If you have a margin account, we may transfer to that account any
responsible for ensuring that checks issued to you representing dis-        unresolved debit from other accounts of yours.
tributions from your account are promptly presented for payment. If         Note that at any time, we may reduce your available balance to cover
a check issued to you from your account remains uncashed and out-           obligations that have occurred but not yet been debited, including
standing for at least six months, you authorize and instruct Fidelity,      but not limited to withholding taxes that should have been deducted
in its sole discretion, to cancel the check and return the underlying       from your account.
proceeds to you by depositing the proceeds into your account.               It is important to understand that we do have additional choices for
To help ensure the proper discharge of debits, it is our policy (unless     resolving unsatisfied obligations. Like many other securities brokers,
we agree to do otherwise) to do the following when settling debits          we reserve the right to sell or otherwise use assets in an account
against your account. Activity in your account such as wire disburse-       to discharge any obligations the account owner(s) may have to us
ments and bill payments are debited from your account.                      (including unmatured and contingent obligations), and to do so
If you utilize a Fidelity money market fund as your core position and       without further notice or demand. For example, if you have bought
there are debits in your account generated by such activity occurring       securities but not paid for them, we may sell them ourselves and use
prior to the market close each business day (or 4:00 PM ET on busi-         the proceeds to settle the purchase.
ness days when the market is closed and the Fedwire Funds Service           We may also use property to satisfy a margin deficiency or other
is operating) these debits will be settled using the following sources,     obligation, whether or not we have made advances in connection
in this order:                                                              with this property. This provision extends to any property held by you
• the Intra-day Free Credit Balance                                         or carried for any account of yours, including any credit balances,
                                                                            assets, and contracts, as well as shares of any mutual funds
• the core account                                                          or other investment companies for which Fidelity or an affiliate
• any shares of a Fidelity money market mutual fund held in the             provides management or administrative services. Although Fidelity
   account that maintains a stable (i.e., $1.00/share) net asset value      may use other methods when it determines they may be more appro-
   and is not subject to a liquidity fee or similar fee or assessment       priate, Fidelity reserves the right to use the provisions described in
• if you have a margin account, any margin surplus available, which         this section at any time, except in cases involving retirement accounts
   will increase your margin balance                                        when these provisions would conflict with the Employee Retirement
                                                                            Income Security Act of 1974 (ERISA) or the Internal Revenue Code of
If you utilize an option other than a Fidelity money market fund as         1986, both as amended.
your core position, and there are debits in your account generated
by such activity occurring prior to Fidelity’s nightly processing cycle
these debits will be settled using the following sources, in this order:    Transaction Settlement Deadlines
                                                                            Generally, you need to pay for all transactions or deliver all securities
• any Intra-day Free Credit Balances                                        by 2 p.m. Eastern time on the settlement date. We reserve the right
• the core account                                                          to cancel or liquidate, at your risk, any transaction not settled in a
• any shares of a Fidelity money market mutual fund held in the             timely way. Unless we require otherwise, margin calls are due on or
   account that maintains a stable (i.e., $1.00/share) net asset value      before the date indicated, regardless of the settlement date of the
   and is not subject to a liquidity fee or similar fee or assessment       transactions, also by 2 p.m. Eastern time.
• if you have a margin account, any margin surplus available, which
   will increase your margin balance                                        Non-Transferable Securities
                                                                            In the event that any securities in your account become non-transfer-
If you utilize Fidelity money market mutual fund as your core position,
                                                                            able, NFS may remove them from your account without prior notice.
there will be an additional sweep early in the morning prior to the start
                                                                            Non-transferable securities are those where transfer agent services
of business on each business day, and certain unsettled debits in your
                                                                            have not been available for six or more years. A lack of transfer
account along with debits associated with certain actual or anticipated
                                                                            agent services may be due to a number of reasons, including that
transactions that would otherwise generate a debit in your account
                                                                            the issuer of such securities may no longer be in business and may
during the business day will be settled using the core account.
                                                                            even be insolvent. NFS may remove non-transferable securities from
In addition to the foregoing, we may turn to the following sources:         your account pursuant to a Securities and Exchange Commission
• any shares of a Fidelity money market fund held in another non-           approved program that permits our custodian for these securities to
   retirement account with the same registration (which you authorize       no longer maintain the physical certificates representing the positions
   us to sell for this purpose when you sign the application)               in these securities. Please note the following:
• any securities in any other account at Fidelity in which you have an      • There are no known markets for these securities.
   interest                                                                 • We are unable to deliver certificates to you representing these
If you want to opt out of the foregoing, please contact Fidelity for          positions.
more information.                                                           • These transactions will not appear on Form 1099 or any other
In the event that your account does not contain sufficient cash,              tax-reporting form.
Fidelity may liquidate securities to satisfy a court order, levy, or any    • If the position is held in a retirement account, we will not report the
other legal process payment. Money market fund shares used to pay             removal of the position as a taxable distribution and any reinstate-
debits are redeemed at the share price in effect at the time. For dis-        ment of the position will not be reported as a contribution.
closures concerning money market funds, see “Money Market Fund
                                                                            • If transfer agent services become available sometime in the future,
Investments.”
                                                                              NFS will use its best efforts to have the position reinstated in your
                                                                              account.
Resolving Unpaid Obligations or Other Obligations
                                                                            • Positions removed from your account will appear on your next avail-
If certain of the sources listed above in “Debits to Your Account”            able account statement following such removal as an “Expired”
(which are defined as your “available balance” for purposes of this           transaction.
agreement) are not enough to satisfy a given debit, we reserve the
right to take action as we see fit, including any of the following:         By opening and maintaining an account with us, you consent to
                                                                            our actions as we have described them above, and you waive any
                                                                            claims against us arising out of such actions. You also understand

FIDELITY ACCOUNT CUSTOMER AGREEMENT
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 36 of 74
                                                                                                                                                       Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
     Trading in Volatile Markets — Understand the Risks
     Volatile markets can present higher trad-        retirement accounts.                          part. Don’t rely on a receipt for your
     ing risks, especially when you are using       • Be aware that quotes, order execu-            cancellation order: that order may
     electronic services to access information        tions, and execution reports could            have arrived too late for us to act on.
     or place orders. Ways to manage some of          be delayed During periods of               • Use other ways to access Fidelity
     these risks include:                             heavy trading or volatility, quotes           during peak volume times Phone or
     Consider placing limit orders instead            that are provided as “real time” may          computer capacity limitations could
        of market orders In certain market            be stale — even if they appear not            mean delays in getting information or
        conditions or with certain types of           to be — and you may not receive               placing orders. If you are having prob-
        securities offerings (such as IPOs and        every quote update. Security prices           lems with one method, try another.
        technology stocks), price changes             can change dramatically during such        The chances of encountering these risks
        may be significant and rapid during           delays.                                    are higher for individuals using day-trad-
        regular or after-hours trading. In these    • When cancelling an order, be sure          ing strategies. In part for this reason,
        cases, placing a market order could           your original order is actually can-       Fidelity does not promote day-trading
        result in a transaction that exceeds          celled before entering a replacement       strategies.
        your available funds, meaning that            order Order cancellations are per-
        Fidelity would have the right to sell                                                    For more information on trading risks and
                                                      formed on a “best efforts” basis.          how to manage them, visit Fidelity.com or
        other assets in your account. This is         There is no guarantee that an open
        especially a risk in accounts that you                                                   contact Fidelity.
                                                      order can be cancelled, in whole or in
        cannot easily add money to, such as




that we do not provide tax advice concerning your account or any           fulfill these orders through the redemption of shares in your account.
securities that may be the subject of removal from or reinstatement        You agree that the above appointments and authorizations will con-
into your account, and you agree to consult with your own tax advisor      tinue until we receive written notice of any change, although we may
concerning any tax implications that may arise as a result of any of       cease to act as agents to the above appointments on 30 days’ written
these circumstances.                                                       notice to your account’s address of record. You further understand
                                                                           that Fidelity may notify you electronically or by phone when the EFT
                                                                           feature is set up or EFT transactions are initiated on your account.
Policies on Optional Features
                                                                           Dividend Reinvestment Program
Debit Cards and Fidelity BillPay® Service                                  With this feature, all dividends paid by eligible securities that you
These features are available to nonretirement accounts that have           designate for reinvestment are automatically reinvested in addi-
individual or joint registrations. Some cards may be available for trust   tional shares of the same security. (For purposes of the Dividend
or retirement registrations. On joint accounts, a co-owner may apply       Reinvestment Program, “dividends” means cash dividends and
for an additional card in his or her own name. As an account owner,        capital gain distributions, late ex-dividend payments, and special
you are responsible for all usage of these features.                       dividend payments, but not cash-in-lieu payments.) In designating
Each of these features is covered by its own customer agreement,           any eligible security for reinvestment, you authorize us to purchase
which collectively are incorporated herein by reference (are legally       shares of that security for your account.
considered part of this agreement). The appropriate agreement will         To be eligible for this feature, a security must satisfy all of the
be provided to you when you apply for a feature. For each feature          following:
you choose, it is your responsibility to understand the terms of its       • be a closed-end fund, common stock, or foreign security (generally
agreement before you begin using the feature. In the case of credit           American depository receipts [ADRs])
or debit cards, it is also your responsibility to advise any other card
holders on your account that these agreements will apply to them,          • be margin eligible (as defined by NFS)
that they may be responsible for paying any charges you or other           • be held in street name by NFS (or at a securities depository on
card holders fail to pay, and that their credit records may be affected       its behalf)
by any activity on the account, whether attributable to them or not.       • not be held as a short position
Total debit card transactions generally are limited to your available      Dividends are reinvested on shares that satisfy all of the following:
balance.
                                                                           • the security is eligible
Note that on any account, we typically reduce your available balance
at the time you make a debit card transaction, rather than waiting for     • you own the shares on the dividend record date
the transaction to be posted to your account.                              • you own the shares on the dividend payable date (even if you sell
                                                                              them that day)
Bank Wires and Electronic Funds Transfer (EFTs)                            • your position in the security has been settled on or before the
Bank wire transfers to your bank are normally processed the same              dividend record date
day, depending on the time received. A wire normally may be for            • the shares are designated for reinvestment as of 9 p.m. Eastern
between $10,000 and $999,999.                                                 time on the dividend record date
EFTs are normally completed within three business days of your             Shares purchased through the Dividend Reinvestment Program
request. Money deposited via EFT is normally not available for             will generally be placed in your account as of the dividend payable
withdrawal for four to six business days. An EFT transfer may be for       date. Note, however, that the stock price at which your reinvestment
between $10 and $100,000. For the EFT feature to be established, at        occurs is not necessarily the same as the price that is in effect on the
least one common name must match exactly between your Fidelity             dividend payable date. This is because we generally buy the shares
and bank accounts. To send and receive EFT transactions, your bank         of domestic companies two business days before the dividend pay-
must be a member of the Automated Clearing House (ACH) system.             able date, at the market price(s) in effect at the time, in order to help
For EFT transactions, you hereby grant us limited power of attorney        ensure that we have shares on hand to place in your account on the
for purposes of redeeming any shares in your accounts (with the            dividend payable date. Other factors may require the purchase of
right to make any necessary substitutions), and direct us to accept        the shares on a different business day, which may be before, on, or
any orders to make payments to an authorized bank account and to           after the dividend payable date, e.g., dividends of foreign companies.

                                                                                                     FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 37 of 74
                                                                                                                                                      Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Also, shares of securities that have an irregular ex-dividend date are    • You acknowledge that various federal and state laws or regulations
purchased on the ex-dividend date and placed in your account on             may be applicable to your transactions, including, without limitation,
the second business day following the ex-dividend date. Therefore,          Rule 144 under the Securities Act of 1933 and Section 16(b) of the
you may end up receiving more or fewer shares than if your dividend         Securities Exchange Act of 1934, and you agree to conduct these
had been reinvested on the dividend payable date itself, particularly       transactions in conformity with all applicable laws and regulations.
if there are significant changes in the market price of a security just   • You acknowledge that your rights and obligations with respect to
before its dividend payable date. If several purchase transactions          the Rights (including, without limitation, quantities, vesting dates,
are necessary to reinvest your and other customers’ dividends in            and expiration dates) are determined under the Plan Documents,
a particular security, the price per share will be the weighted aver-       and that if any information provided by Fidelity to you (whether
age price per share for all shares purchased. If sufficient shares are      verbally or in writing) conflicts with the provisions of the Plan
unavailable in the market to satisfy all customers’ requirements for        Documents, the information in the Plan Documents will control.
dividend reinvestment for a security, the dividend will not be rein-
                                                                          • You acknowledge that certain events may affect your rights and
vested. The reinvestment of dividends may be delayed in certain
                                                                            obligations with respect to the Rights (including, without limitation,
circumstances. NFS reserves the right to suspend or completely
                                                                            changes in your employment relationship with the Issuer), and that
remove securities from participation in dividend reinvestment and
                                                                            you are responsible for understanding your rights and obligations
credit such dividends in cash at any time without notice.
                                                                            with respect to the Rights.
Automatic reinvestments often involve purchase of fractional shares,      • You authorize Fidelity to act on your instructions (given in writing,
calculated to three decimal places. Partial shares pay prorated divi-       by telephone, or electronically) with respect to Rights in connection
dends and can be sold if you sell your entire share position, and will      with the Issuer, including, without limitation, to exercise, purchase
be liquidated automatically in transfers and certain other situations,      shares, or take other actions with respect to the Rights on your
but otherwise typically cannot be sold.                                     behalf, or to hold, transfer, or sell shares in your account.
Although for dividend reinvestments your regular account state-           • You authorize and direct Fidelity to act on instructions given on
ment takes the place of a trade confirmation, you can generally             your behalf by the Issuer to Fidelity with respect to Rights in con-
obtain status information the day after the reinvestment date by            nection with the Issuer, including, without limitation, to exercise, to
contacting Fidelity.                                                        purchase shares, to take other actions with respect to the Rights on
If you transfer or reregister your account within Fidelity (for exam-       your behalf, to sell shares in your account, and to transfer shares
ple, by changing from a Traditional IRA to a Roth IRA), you need to         or funds from your account to the Issuer or its agent for payments
re-designate any securities whose dividends you want reinvested.            relating to the Rights, including, without limitation, withholding and
                                                                            exercise or purchase price for the Rights.
DTC’s Dividend Reinvestment Program                                       • You understand that your instructions to Fidelity are irrevocable,
For certain securities, dividend reinvestment may occur through             except in the case of an unexecuted limit order, which you may
DTC’s (Depository Trust Company) dividend reinvestment program              attempt to cancel.
(DRP). This plan may be utilized if an issuer offers reinvestment at      • You authorize the Issuer or its agent to rely without further inves-
a discount. Eligibility for a security to be enrolled in the DRP or the     tigation on this authorization as conclusive evidence of your
Fidelity dividend reinvestment program is determined by Fidelity            irrevocable election to authorize Fidelity to act on your behalf with
and may change without notice. A DRP transaction will post to your          respect to the Rights, including exercising your Rights in accor-
account when the shares are made available to Fidelity by DTC.              dance with and subject to the terms, provisions, and conditions of
Such transactions are generally posted within 15 days after pay date.       the Issuer’s Stock Plans and the Plan Documents.
Note that dividend reinvestment does not ensure a profit on your          • In connection with certain Stock Plans, you may agree to certain
investments and does not protect against loss in declining markets.         contractual limitations on the shares that you obtain through the
If you sell your dividend-generating shares before the posting date,        Stock Plan, including, without limitation, contractual restrictions
the dividend will not be reinvested.                                        on your ability to sell securities you obtain in connection with
                                                                            Stock Plans, and you hereby consent to and authorize Fidelity to
Optional Dividends                                                          take actions reasonable and necessary to enforce such contrac-
                                                                            tual limitations in accordance with the Stock Plans and the Plan
At times certain issuers that pay dividends may offer shareholders          Documents.
an opportunity to elect to receive stock or cash, or a combination
of both. This is known as an “Optional Dividend.” The issuer will         • You authorize Fidelity, the Issuer, and their agents to exchange
assign a default if no instruction is received. For example, the            information regarding the exercise of your Rights and your pur-
default option could be cash, stock, or a combination of both. You          chase and sale of shares, including, without limitation, notice of
have the opportunity up until the applicable deadline to make an            exercise, number of shares, sale date, sale price, and income tax
election to receive the payment of your choice. Please be advised, if       information relating to compensation income and tax withholding
you do not make an election prior to the deadline, your account will        in relation to these transactions and subsequent sales, transfers,
be assigned a default election based on the dividend reinvestment           and dispositions of shares.
program instructions you established with respect to your account.        • Fidelity reserves the right to reject any order to sell shares in your
This default election will be utilized in lieu of the issuer’s default      account until shares are properly delivered by the Issuer and
option being applied to your account.                                       deposited into your account.
                                                                          • You authorize the Issuer or its agent to issue shares in connection
                                                                            with any Rights to Fidelity in street name and to forward the shares
Fidelity Stock Plan Services                                                (plus any dividend, split, or similar distribution paid by the Issuer
                                                                            or its agent with respect to such shares) directly to Fidelity for your
If you are a participant in equity compensation plans (“Stock Plans”)       account.
and associated equity compensation rights under those Stock Plans         • You acknowledge that the Rights were granted in connection with
(collectively “Rights”) of your employer (together with its affiliates      your employment and, at the time of exercise, purchase, or other
the “Issuer”) for which Fidelity Stock Plan Services provides record-       direction you give to Fidelity, you will be authorized to exercise,
keeping and administrative services (the “Stock Plan Services”),            purchase, or take such other action.
then with respect to the Stock Plan Services and your individual
brokerage account identified to be used in connection with the            • You understand that the Rights and/or the subsequent sale of the
Stock Plan Services, you agree as follows:                                  shares may have significant tax consequences. You further understand
                                                                            that Fidelity and its agents and employees are not authorized to give
• You acknowledge that the terms of the Stock Plans and of your             you tax or investment advice, and you have consulted such other
   Rights are determined by the Issuer, and that you have received,         sources you deem appropriate in connection with your transactions.
   reviewed, and understand the information distributed to you by the
                                                                          • You agree to indemnify Fidelity for any loss we may suffer as a
   Issuer in connection with such Stock Plans and Rights, including any
                                                                            result of our compliance with the authorizations set forth herein and
   applicable prospectus, grant, or enrollment agreement, or other
                                                                            any instructions given by you.
   Stock Plan document (collectively “Plan Documents”).

FIDELITY ACCOUNT CUSTOMER AGREEMENT
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 38 of 74
                                                                                                                                                        Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Precious Metals                                                             Complying with Applicable Laws
Precious metals are not covered by SIPC account protection, but are         and Regulations
insured by the depository at market value if stored through us. When
trading precious metals, note that because they can experience              In keeping with federal and state laws, and with securities industry
sudden and rapid price changes, they are risky as investments, and we       regulations, you agree to notify us in writing if any of the following
cannot guarantee you an advantageous price when you trade them.             occur (with all terms in quotes defined as being within the meaning
If you take delivery of precious metals, delivery charges, sales and use    of the Securities Act of 1933):
taxes, and storage fees will apply.                                         • if you are, or later become, an employee or other “associated per-
                                                                               son” of a stock exchange, a member firm of an exchange or the
                                                                               Financial Industry Regulatory Authority (FINRA), a municipal securi-
Closing Your Account                                                           ties dealer, or Fidelity or any Fidelity “affiliate”
                                                                            • if you are, or later become, an “affiliate” or “control person” with
We can close your account, or terminate any optional feature,                  respect to any security held in your account
at any time, for any reason, and without prior notice. You can close
your account, or terminate any optional feature, by notifying us in         • if any transactions in your account regarding securities whose
writing or calling us on a recorded line. We may automatically close           resale, transfer, delivery, or negotiation must be reported under
accounts with zero balances.                                                   state or federal laws
Regardless of how or when your account is closed, you will remain           You also agree to:
responsible for all charges, debit items, or other transactions you         • if you are, or later become, an “associated person” of a member
initiated or authorized, whether arising before or after termination.          firm of an exchange or FINRA, that you have obtained consent of
Note that a final disbursement of assets may be delayed until any              the “employer member,” and you authorize Fidelity upon request
remaining issues have been resolved.                                           by an employer member to transmit copies of confirmations and
If your account has a balance of less than $100 and no account activ-          statements, or the transactional data contained therein, with respect
ity has occurred for a 6-month period, you authorize Fidelity to sell          to all of your accounts, including all accounts subject to FINRA rules
the securities in the account, send a check for all the proceeds and           and unit investment trusts, municipal fund securities, and qualified
any other cash to your address of record, and close your account.              programs pursuant to Section 529 of the Internal Revenue Code.
                                                                            • to ensure that your account transactions comply with all applicable
                                                                               laws and regulations, understanding that any transaction subject to
Monitoring Your Account and                                                    special conditions may be delayed until those conditions are met
                                                                            • to comply with all policies and procedures concerning “restricted”
Notifying Us of Errors                                                         and “control” securities that we may require
As an account owner, you are responsible for monitoring your account.       • to comply with any insider trading policies that may apply to you as
This includes making sure that you are receiving transaction confirma-         an employee or “affiliate” of the issuer of a security
tions, account statements, and any other expected communications. It
                                                                            We will assume that any securities or transactions in your account
also includes reviewing these documents to see that information about
                                                                            are not subject to the laws and regulations regarding “restricted”
your account is accurate and contains nothing suspicious.
                                                                            and “control” securities unless you specifically tell us otherwise.
Note that so long as we send communications to you at the physical
                                                                            If you or another individual associated with your account resides out-
or electronic address of record given on the application, or to any
                                                                            side the U.S., Fidelity may at any time in its sole discretion terminate
other address given to us by an authorized person, the communi-
                                                                            that relationship, or modify your rights to access any or all account
cations are legally presumed to have been delivered, whether you
                                                                            features, products or services. By opening or maintaining an account
actually received them or not. In addition, confirmations and state-
                                                                            with Fidelity, you acknowledge that Fidelity does not solicit offers to
ments are legally presumed to be accurate unless you specifically tell
                                                                            buy or sell securities, or any other product or service, to any person
us otherwise.
                                                                            in any jurisdiction where such offer, solicitation, purchase or sale
If you have not received a communication you expected, or if                would be unlawful under the laws of such jurisdiction.
you have a question or believe you have found an error in any
communication from us, telephone us immediately, then follow up
with written confirmation.                                                  Limits to Our Responsibility
You agree to notify us immediately if:
                                                                            Although we strive to ensure the quality and reliability of our services,
• you placed an order electronically but did not receive a reference        including electronic services (such as online, wireless, and automated
   number for it (an electronic order is not considered received until      telephone services), neither we nor any third party whose services we
   we have issued an acknowledgment)                                        arrange for are responsible for the availability, accuracy, timeliness,
• you received confirmation of an order you did not place, or any           completeness, or security of any service related to your account.
   similar conflicting report                                               You therefore agree that we are not responsible for any losses you
• there is any other type of discrepancy or suspicious or unexplained       incur (meaning claims, damages, actions, demands, investment
   occurrence relating to your account                                      losses, or other losses, as well as any costs, charges, attorneys’ fees,
• your password or access device is lost or stolen, or you believe          or other fees and expenses) as a result of any of the following:
   someone has been using it without authorization                          • the acceptance and processing of any order placed on your
If any of these conditions occurs and you fail to notify us immediately,      account, whether received electronically or through other means, as
neither we nor any other Fidelity affiliate will be liable for any con-       long as the order reasonably appears to be authentic
sequences. If you do immediately notify us, our liability is limited as     • cancellation of an accepted/executed trade in which Fidelity rea-
described in this agreement.                                                  sonably determines, in its sole discretion, that there was a data,
With any feature or service that is governed by a separate agreement          clerical or other similar error in the handling or processing of the
(such as a credit card agreement), note that different policies con-          trade, including but not limited to situations where a third-party
cerning error resolution and liability may apply, as described in the         caused such error
separate agreement.                                                         • cancellation of an accepted/executed trade when dealers and/
If, through any error, you have received property that is not rightfully      or contra-parties notify Fidelity that they are unable to deliver the
yours, you agree to notify us and return the property immediately.            bonds because the order was filled in error
If we identify an error in connection with property you have received       • investment decisions or instructions placed on your account, or
from or through us or a Fidelity affiliate and determine it is not right-     other such actions attributable to you or any authorized person
fully yours, you agree that we may take action to correct the error,
which may include returning such property to the rightful owner.
                                                                                                      FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 39 of 74
                                                                                                                                                         Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
• occurrences related to governments or markets, such as restrictions,       state and federal laws. In addition, the services below are subject to
   suspensions of trading, or high market volatility or trading volumes      the following laws and policies:
• uncontrollable circumstances in the world at large, such as wars,          • Securities trades: any Fidelity trading policies and limitations that
   earthquakes, power outages, or unusual weather conditions                   are in effect at the time
• occurrences related to computers and communications, such                  • Online services: the license or usage terms posted online
   as a network or systems failure, a message interception, or an            • Checkwriting: the applicable provisions of the Uniform Commer­cial
   instance of unauthorized access or breach of security                       Code and the terms governing the service
• with respect to electronically provided market data or other informa-
   tion provided by third parties, any flaw in the timing, transmission,     Modification and Enforcement
   receipt, or substance (such as any inaccuracy, error, delay, omission,    We may amend or terminate this agreement at any time. This may
   or sequence error, any nonperformance, or any interruption of infor-      include changing, dropping, or adding fees and policies, changing
   mation), regardless of who or what has caused it to occur                 features and services or the entities that provide them (such as the
• the storage and use of information about you and your account(s)           bank that provides clearing services for checkwriting), and limiting
   by our systems and transmission of this information between you           the usage or availability of any feature or service, within the lim-
   and us; these activities occur entirely at your risk                      its of applicable laws and regulations. Although it is our policy to
• the usage of information received by you or us through any                 send notice to account owners of any material changes, we are not
   electronic services                                                       obligated to do so in most cases. Outside of changes originating
                                                                             in these ways, no provision of this agreement can be amended or
• telephone requests for redemptions, so long as we transmit the             waived except in writing by an authorized representative of Fidelity.
   proceeds to you or the bank account number identified
                                                                             Fidelity may transfer its interests in this account or agreement to
• difficulties receiving information or accessing your account that are      any of its successors and assigns, whether by merger, consolidation,
   due to the equipment you use, including difficulties resulting from       or otherwise. You may not transfer your interests in your account
   technical incompatibilities, malfunctions, inherent limitations, or       or agreement (including de facto transferal by giving a nonowner
   interruptions in service                                                  access to the account using a password) except with the prior written
• any checks or other debits to your account that are not honored            approval of Fidelity, or through inheritance, corporate dissolution, or
   because the account has insufficient funds                                similar circumstance, as allowed by law, in which case any rights and
If any service failure is determined to be our responsibility, we will       obligations in existence at the time will accrue to, and be binding on,
be liable only for whatever benefit you would have realized up to            your heirs, executors, administrators, successors, or assigns.
the time by which you should have notified us, as specified earlier in       We may enforce this agreement against any and all account owners.
“Monitoring Your Account and Notifying Us of Errors.” Fidelity reserves      In addition, any securities exchanges or associations that provide
the right to restrict your account from withdrawals and/or trades if there   information to you through your account may enforce the terms of
is a reasonable suspicion of fraud, diminished capacity, or inappropriate    this agreement directly against you. Although we may not always
activity. Fidelity also reserves the right to restrict your account from     enforce certain provisions of this agreement, we retain our full right
withdrawals and/or trades if Fidelity is put on reasonable notice that the   to do so at any time.
ownership of some or all of the assets in the account is in dispute.         If any provision of this agreement is found to be in conflict with
                                                                             applicable laws, rules, or regulations, either present or future, that
                                                                             provision will be enforced to the maximum extent allowable, or made
Indemnification                                                              to conform, as the case may be. However, the remainder of this
                                                                             agreement will remain fully in effect.
You agree to indemnify us from, and hold us harmless for, any losses
(as defined in “Limits to our Responsibility”) resulting from your           Fidelity may use the electronically stored copy of your (or your
actions or failures to act, whether intentional or not, including losses     agent’s) signature, any written instructions or authorizations, the
resulting from actions taken by third parties.                               account application and this agreement as the true, complete, valid,
                                                                             authentic and enforceable record, admissible in judicial, admin-
If you use any third-party services or devices in connection with your
                                                                             istrative or arbitration proceedings to the same extent as if the
account (such as Internet service or wireless devices), all service agree-
                                                                             documents and records were originally generated and maintained in
ments and payments for these are your responsibility. Rates and terms
                                                                             printed form. You agree to not contest the admissibility or enforce-
are set by the service providers and are not Fidelity’s responsibility.
                                                                             ability of the electronically stored copies of such documents in any
Note that beyond taking reasonable steps to verify the authenticity          proceeding between you and Fidelity.
of instructions, we have no obligation to inquire into the purpose,
wisdom, or propriety of any instruction we receive.


Terms Concerning This Agreement
                                                                             Borrowing on Margin
                                                                             While margin can be a beneficial tool for investors, it involves signif-
Applicability                                                                icant risks (see the box “Important Information about Margin and Its
This agreement is the only agreement between you and us con-                 Risks”) and is not suitable for all investors. Margin is not available on
cerning its subject matter, and covers all accounts that you, at             retirement accounts.
whatever time, open, reopen, or have opened with us. In addition, if         If your account is approved for margin, you agree that all margin-
you have already entered into any agreements concerning services             able assets will be held in a margin account, unless you tell us to
or features that relate to this account (such as the usage agreement         the contrary (precious metals are not marginable). The Intra-day and
for Fidelity.com), or if you do so in the future, this agreement incor-      After-hours Free Credit Balance, money in the core account, and
porates by reference the terms, conditions, and policies of those            any cash dividends paid on marginable securities, are automatically
agreements. In the case of any conflict between this agreement and           applied to your margin debt, unless you tell us otherwise.
an agreement for a particular service or feature, the service or fea-
ture agreement will prevail.                                                 When you borrow on margin, you agree to maintain the level of mar-
                                                                             gin collateral we require (which we may change in our sole
                                                                             discretion at any time without prior notice).
Governing Laws and Policies
This agreement and its enforcement are governed by the laws                  Should we believe it necessary to protect our interests, we may take
of the Commonwealth of Massachusetts, except with respect to                 any or all of the following steps at any time without prior notice:
its conflicts-of-law provisions.                                             • sell assets, or contracts relating to these, that are in your account
All transactions through Fidelity are subject to the rules and customs       • buy assets, or contracts relating to these, of which your account or
of the marketplace where they are executed, as well as applicable               accounts may be short, in order to close out in whole or in part any
                                                                                commitment on your behalf
FIDELITY ACCOUNT CUSTOMER AGREEMENT 
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 40 of 74
                                                                                                                                                              Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
• place stop orders with respect to these securities                            We may also provide information about you and your account as well
How and when we can take these steps:                                           as the activity in your account to one or more consumer reporting
                                                                                agencies. If you believe that information Fidelity has provided about
• at any time, during regular market hours or otherwise                         you or your account or the activity in your account is not accurate,
• for any cause, including but not limited to:                                  you may notify us at:
• if the value of your account equity falls                                     Fidelity Investments
• if you fail to meet — or indicate that you intend to fail to meet — any       Attn: Customer Data Disputes
  call for additional collateral                                                P.O. Box 770001
• high market volatility                                                        Cincinnati, OH 45277-0045
• an account owner’s death or petition for bankruptcy                           In order for us to investigate any dispute that you may submit to us
                                                                                with respect to information that we have provided, please provide us
• an attachment or court order                                                  with the following information:
• any other situation which, in Fidelity’s sole discretion,                     (1) Your name, address, and account number;
  believes such action is warranted to prevent the account
  from going deficit                                                            (2) A
                                                                                     n identification of the specific information that you believe is not
                                                                                    accurate; and
• with or without notifying you that a call is due and even if you have
  notified Fidelity that you will be providing additional                       (3) An explanation of the basis for your dispute.
  collateral for your Account
We may sell your securities or other assets without contacting you.
Some investors mistakenly believe that Fidelity must contact them for           Service Providers
a margin call to be valid, and that Fidelity cannot liquidate securities or     Brokerage account and margin credit services are provided by NFS,
other assets in their accounts unless Fidelity has contacted them first.        an affiliate of FBS. Bonds may be traded through NFS (which may
This is not the case. Fidelity may attempt to notify you of margin calls,       choose to act as principal or agent) or through external dealers.
but is not required to do so. In addition, even if Fidelity has contacted       Services available through this account are the property of Fidelity
you and provided a specific date by which you can meet a margin call,           or the third parties from which Fidelity has obtained rights. Market
Fidelity can still take the necessary steps to protect its financial interest   data provided by national securities exchanges or associations
prior to that date, including immediately selling the securities without        remain the property of those entities.
notice to you. You understand that if Fidelity contacts you in advance
in certain instances, Fidelity is not obligated to do so and such action
will not be deemed a waiver of Fidelity’s rights under this agreement.
In addition, short positions are subject to buy-in at any time and you
                                                                                Routing of Orders
bear sole responsibility for the buy-in price.                                  FBS routes most customer orders to its affiliated broker-dealer, NFS,
You understand and agree that you are responsible for any losses in             which in turn sends orders to various exchanges or market centers
your account that may arise as a result of the actions outlined above.          for execution. In deciding where to send an order, NFS looks at a
                                                                                number of factors, such as size of order, trading characteristics of the
Note that property in a margin account may be pledged or                        security, favorable execution prices (including the opportunity for
repledged, hypothecated (loaned) or rehypothecated, either sep-                 price improvement), access to reliable market data, availability of effi-
arately or in com­mon with any other property, for as much as your              cient automated transaction processing, and execution cost. Some
obligation to us or more, without our having to retain a like amount            market centers may execute orders at prices superior to the publicly
of similar property in our control for delivery. Also, we may at any            quoted market. Although you can instruct us to send an order to a
time, and without notice to you, transfer any property between any              particular marketplace, our order-routing policies are designed to
of your accounts, whether individual or joint, or from any of your              result in transaction processing that is favorable for you. NFS reserves
accounts to any account you guarantee. As permitted by law, we may              the right to wait for the primary exchange to open before commenc-
use certain securities for, among other things, settling short sales and        ing trading in a particular security.
lending securities for short sales and as a result may receive compen-
sation in connection therewith.
Additional terms concerning margin appear elsewhere in this                     Certain Fees We Receive
agreement under “Your Commitments to Fidelity,” “Optional
Features,” “Account Usage,” and “Service Providers,” under “Fees”               Fidelity and its affiliates receive fees for providing certain products
in the Additional Information section, and in the section entitled              and services. Below is a partial list of affiliates and the services they
“Important Information about Margin and Its Risks.”                             are paid for:
                                                                                • Fidelity Management & Research Company — fee for serving as an
                                                                                  investment advisor to the Fidelity funds.
Disclosures                                                                     • FBS and/or NFS — receives remuneration, compensation, or other
                                                                                  consideration (such as financial credits or reciprocal business) for
                                                                                  directing orders in certain securities to particular broker-dealers or
                                                                                  market centers for execution. In addition to sales loads and 12b-1
Credit-Related Information                                                        fees described in the prospectus, FBS and/or NFS receives other
For the name and address of any credit reporting agency from                      compensation in connection with the purchase of certain mutual
whom we or a third-party service provider has obtained information                fund shares and/or the ongoing maintenance of those positions
about you, send a written request to us or the service provider,                  in your brokerage account. This additional compensation may
as applicable.                                                                    be paid by the mutual fund, its investment advisor, or one of its
                                                                                  affiliates. FBS, NFS, or their affiliates may receive compensation
If you apply for a debit or credit card, we may share information                 in connection with the purchase and/or ongoing maintenance of
about you and other card applicants with card issuers, which are                  positions in certain mutual funds in your account. FBS, NFS, or their
not affiliated with Fidelity. If you don’t want a third-party service             affiliates may also receive compensation for such things as systems
provider to share information about you with other entities in turn,              development necessary to establish a fund on their systems, a fund’s
it is your responsibility to inform the card issuer of this.                      attendance at events for FBS’ clients, and/or representatives and
                                                                                  opportunities for the fund to promote its products and services.
                                                                                  This compensation may take the form of sales loads and 12b-1 fees
Consumer Reporting Agencies                                                       described in the prospectus, as well as program participation and
We may report information about your account to credit bureaus.                   maintenance fees, start-up fees, and infrastructure support paid by
Late payments, missed payments, or other defaults on your account                 the fund, its investment advisor, or an affiliate. Additional information
may be reflected in your credit report.                                           about the source(s) and amount(s) of compensation as well as other

                                                                                                           FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 41 of 74
                                                                                                                                                          Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
 remuneration received by FBS and/or NFS will be furnished to you            when directed by you to do so and only when you direct Fidelity to
 upon written request.                                                       establish such account as tenants in common. In connection with
                                                                             your direction to establish this type of joint account, each account
                                                                             owner expressly and irrevocably renounces the right to concur in the
Warranty Disclaimer                                                          disposition or alienation of the account by the other account owner
                                                                             for the entire time the account is open, or the longest term allowed
Neither we nor any third party makes any representations or                  by applicable law.
warranties express or implied, including, without limitation, any
implied warranties of merchantability or fitness for a particular
purpose in respect of any services provided in connection with               Texas House Bill 1454 “Designated
this account, or any information programs or products obtained
from, through, or in connection with these services. In no event             Representative”
will we or any third party be liable for direct, indirect, inciden-
tal, or consequential damages resulting from any defect in or                For Texas residents (or those using a Texas address as a legal
use of these services.                                                       address), under Texas House Bill 1454 Act No. 350, you, as an
                                                                             account owner of shares of a mutual fund, may designate a rep-
                                                                             resentative for the purpose of receiving a due diligence notice;
Money Market Fund Investments                                                however, you are not required to designate a representative. If you
                                                                             add a designated representative, you acknowledge that:
You could lose money by investing in a money market fund.                    • Fidelity is required to mail written notice to the representative, in
Although the fund seeks to preserve the value of your invest-                  addition to mailing the notice to the owner, upon presumption of
ment at $1.00 per share, it cannot guarantee it will do so. An                 abandonment of the account.
investment in the fund is not insured or guaranteed by the
Federal Deposit Insurance Corporation or any other govern-                   • The designated representative does not have any rights to the
ment agency. Fidelity Investments and its affiliates, the fund’s               mutual fund shares and may not access the shares.
sponsor, have no legal obligation to provide financial support to            The process by which you select a designated representative is done
money market funds and you should not expect that the spon-                  through a written form, which may be accessed online or requested
sor will provide financial support to the fund at any time.                  by phone.


Redemption Features/Callable Securities                                      Wisconsin Marital Property Act
Lottery                                                                      Married Wisconsin residents should be aware that no provision
Certain debt securities may have redemption features in addition             of any marital property agreement, unilateral agreement, or court
to those disclosed on the trade confirmation including, for exam-            decree under Wisconsin’s Marital Property Act will adversely affect a
ple, special mandatory redemption features such as sinking funds             creditor’s interest unless, prior to the time credit is granted, the cred-
provisions. It is the customer’s obligation to review all disclosure         itor is furnished a copy of, or given complete information about, that
documents the customer may receive, and to understand the risks of           agreement or decree.
calls or early redemptions, which may affect yield. Issuers may, from
time to time, publish notices of offers to redeem callable securities
within limited time, price, and tender parameters. NFS is not obli-          Residing Outside the United States
gated to notify customers of such published calls. Information about
                                                                             If we determine that you reside outside the United States, you will
whether a municipal security is callable can be accessed via the
                                                                             be subject to certain limitations. While we generally make this
Municipal Securities Rulemaking Board’s Electronic Municipal Market
                                                                             determination by looking at the address information on our books
Access (“EMMA”) website (www.emma.msrb.org).
                                                                             and records (including the addresses maintained by the account
When street name or bearer securities held for you are subject to a          owner and certain individuals with control over the account), we
partial call or partial redemption by the issuer, NFS may or may not         reserve the right to consider other information when making this
receive an allocation of called/redeemed securities by the issuer,           determination and/or subjecting you to these limitations.
transfer agent, and/or depository. If NFS is allocated a portion of
                                                                             Generally speaking, regardless of where you reside, you will be
the called/redeemed securities, NFS utilizes an impartial lottery
                                                                             subject to certain limitations. These include, but are not limited
allocation system, in accordance with applicable rules, that randomly
                                                                             to, the following: (i) we will provide you with only ministerial or
selects the securities within customer accounts that will be called/
                                                                             administrative services, which means that, among other things, our
redeemed. NFS’ allocations are not made on a pro rata basis and it
                                                                             representatives will not engage in discussions with you about such
is possible for you to receive a full or partial allocation, or no alloca-
                                                                             topics as asset allocation, income planning, or portfolio composi-
tion. You have the right to withdraw uncalled fully paid securities at
                                                                             tion; and (ii) you will not be permitted to purchase additional shares
any time prior to the cutoff date and time established by the issuer,
                                                                             of any U.S. mutual fund (except pursuant to a dividend reinvestment
transfer agent, and/or depository with respect to the partial call, and
                                                                             program or in other limited circumstances), which among other
also to withdraw excess margin securities, provided your account is
                                                                             things will affect the operation of your core account (please refer to
not subject to restriction under the Federal Reserve’s Regulation T
                                                                             the Core Account section of this Agreement for further details).
or such withdrawal will not cause an undermargined condition. If you
have bought or sold a security, and prior to the settlement of your          In addition to the foregoing, depending on where you reside, you
trade, the issuer initiates a call of the security, NFS reserves the right   may be subject to additional restrictions (for example, margin lend-
to cancel your trade. Customers are responsible for covering any             ing or options trading may not be permitted) up to and including
outstanding short positions, as well as any other resulting costs in         restrictions that will prevent you from making additional deposits or
their account, that result from the lottery.                                 purchasing additional securities positions (i.e., you will be prohibited
                                                                             from doing anything in your account other than selling your existing
For more information and an example of the impartial lottery
                                                                             holdings and withdrawing the proceeds).
process, please go to: http://personal.fidelity.com/products/
fixedincome/FI_Common_Risk.shtml.                                            Notwithstanding the above, special rules govern your relationship
                                                                             with us if you live in Canada. Because of this, and because every
                                                                             situation is unique, you should contact Fidelity if you have questions
Residents of Louisiana                                                       about how you may be affected. If you notify us that you do not
                                                                             reside outside the U.S., these limitations may be lifted.
If you are opening a joint account in Louisiana, you should be aware
that Louisiana does not recognize certain types of joint account
registrations. As a result, Fidelity will only establish a joint account


FIDELITY ACCOUNT CUSTOMER AGREEMENT 
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 42 of 74
                                                                                                                                                       Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Unclaimed Property                                                             MSRB Investor Brochure
Your account balance and certain uncashed checks issued from your              Fidelity Brokerage Services LLC is registered with the U.S.
account may be transferred to a state unclaimed property admin-                Securities and Exchange Commission (SEC) and the Municipal
istrator if no activity occurs in the account or the check remains             Securities Rulemaking Board (MSRB). An investor brochure may be
outstanding within the time period specified by the                            obtained at msrb.org that describes the protections that may be
applicable state law.                                                          provided by the MSRB and how to file a complaint with an appro-
                                                                               priate regulatory authority.

FINRA BrokerCheck
As part of the Financial Industry Regulatory Authority (FINRA)
BrokerCheck program, you have access to the FINRA BrokerCheck
hotline at 800-289-9999 and the FINRA website at finra.org. You can
call or email your inquiries and request a brochure that includes
information detailing the BrokerCheck program.




 Important Information about Using Margin and Its Risks
  When you buy securities in your account,           not obligated to do so and such action           the same tax treatment as actual interest,
  you may pay for them in full or you may            will not be deemed a waiver of our rights        dividends, or other distributions, and you
  borrow part of the purchase price from us,         under this agreement.                            may therefore incur additional tax liability
  using a margin account. In addition, hav-          You are not entitled to choose which             for substitute payments. Fidelity may allo-
  ing margin on your account allows you to           securities are sold to meet a margin             cate substitute payments by lottery or in
  establish a short position.                        call. Because your accounts form Fidelity’s      any other manner permitted by law, rule, or
  When you borrow on margin, the securities          collateral for its loan to you, the choice of    regulation. Please note that any substitute
  in your account become our collateral for          what to sell is Fidelity’s.                      payments Fidelity makes are voluntary, and
  the loan to you. A decline in the value of                                                          may be discontinued at any time.
                                                     You are not entitled to a time exten-
  these securities is therefore a decline in the     sion on a margin call. While Fidelity            In addition to market volatility, factors
  value of the collateral. We can respond in a       may grant you an extension, it is not            specific to your portfolio, such as
  variety of ways, as described below.               required to do so. Granting an extension         concentration, liquidity, and market-
  Before you make use of margin in any               on a margin call does not waive Fidelity’s       ability of securities, may increase the
  way, it’s essential to fully understand            right to decline to grant an extension in        risk of a margin call. Use of features
  the risks involved. These risks include:           the future.                                      such as checkwriting, debit cards, and
                                                                                                      bill payment services may also increase
  You can lose more money than you                   Short selling is a margin account trans-         the risk of a margin call.
  deposited in your margin account. If               action and not only entails the same
  securities you bought on margin go down            risks as described above, but also               In the absence of (i) an Intra-day and After-
  in price, you may face a “margin call,”            entails additional risks. Short selling          hours Free Credit Balance, (ii) money in the
  meaning you have to deposit more money             allows you to integrate a number of              core account, (iii) shares of certain Fidelity
  or marginable securities.                          different strategies into your investment        money market funds held as positions
                                                     approach so that you may potentially             outside the core account, or (iv) cash
  Fidelity can set stricter margin require-                                                           dividends paid on marginable securities,
                                                     profit from downward moves in a partic-
  ments than the industry minimum, and                                                                any debits that are posted to your account
                                                     ular stock. However, if the price of the
  can increase these “house” require-                                                                 will drive up your margin balance.
                                                     security that you have sold short goes
  ments in its sole discretion without
                                                     up, you may incur a loss and that loss           Be sure to read the margin account
  advance notice. An increase may take               may be unlimited. In addition, you may
  effect immediately and may trigger a main-                                                          policies in “Borrowing on Margin” within
                                                     be charged a short interest fee on the           this customer agreement. If you have any
  tenance margin call without prior notice.          securities that you have borrowed to             questions or concerns about your margin
  If you cannot meet a margin call,                  sell short and those fees may change,            account or margin generally, please
  Fidelity can force the sale of assets              sometimes significantly, without warn-           contact Fidelity.
  in your account(s). If the equity in your          ing. All short sale orders are subject to
  account falls below either industry min-           the availability of the stock being sold,        By applying for a margin account, you
  imums or Fidelity’s house requirements,            which must be confirmed by Fidelity              acknowledge that you have independently
  Fidelity can cover the deficiency by selling       prior to the order being entered. Fidelity       analyzed the risks of short selling as an
  securities or other assets in any account          can use your account to buy securities to        investment strategy, and understand that
  of yours at Fidelity (including accounts at        cover a short position without contacting        Fidelity does not recommend or solicit
  other Fidelity affiliates) without prior notice.   you. If you don’t have sufficient assets,        the purchase of short sale orders. To the
  If these assets are insufficient, you will be      you are responsible for the shortfall and        extent you will have or have had commu-
  responsible for making up any shortfall,           collection costs.                                nications with any Fidelity representatives
  and potentially for paying Fidelity’s costs                                                         about short selling, you agree that you
                                                     Fidelity can loan out (to itself or others)
  for collecting the shortfall as well.                                                               are not relying on those communications
                                                     the securities that collateralize your
                                                                                                      as recommendations or solicitations; that
  Fidelity can sell assets in your account           margin borrowing. If it does, you may
                                                                                                      you are not relying today and will not rely
  without contacting you. While Fidelity             not be entitled to receive, with respect
                                                                                                      in the future on Fidelity to monitor your
  generally attempts to notify customers of          to securities that are lent, certain benefits
                                                                                                      investments in short sales nor advise you
  margin calls, it is not required to do so.         that normally accrue to a securities owner,
                                                                                                      concerning them; and that you have not
  Even if you are notified, Fidelity can still       such as the ability to exercise voting rights,
                                                                                                      and will not rely on Fidelity or any Fidelity
  sell assets before the time indicated in           or to receive interest, dividends, or other
                                                                                                      representative for advice, information, or
  the notice, if it believes such action is war-     distributions. Although you may receive
                                                                                                      recommendations regarding short selling
  ranted. You understand that if we contact          substitute payments in lieu of distribu-
                                                                                                      strategies or their suitability for you.
  you in advance in certain instances, we are        tions, these payments may not receive




                                                                                                          FIDELITY ACCOUNT CUSTOMER AGREEMENT
           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 43 of 74
                                                                                                                                              Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM

     Resolving Disputes — Arbitration
     This agreement contains a pre-dispute           G. The rules of the arbitration forum      of which the person, entity or entities
     arbitration clause. Under this clause,             in which the claim is filed, and any   against whom the claim is made is
     which you agree to when you sign your              amendments thereto, shall be incor-    a member. If you do not notify us in
     account application, you and Fidelity              porated into this agreement.           writing of your designation within five
     agree as follows:                               All controversies that may arise          (5) days after such failure or after you
     A. All parties to this agreement are giving     between you and us concerning any         receive from us a written demand for
        up the right to sue each other in court,     subject matter, issue or circumstance     arbitration, then you authorize us to
        including the right to a trial by jury,      whatsoever (including, but not lim-       make such designation on your behalf.
        except as provided by the rules of           ited to, controversies concerning any     The commencement of arbitration
        the arbitration forum in which a claim       account, order, distribution, rollover,   through a particular self-regulatory
        is filed.                                    advice interaction, or transaction,       organization or securities exchange is
                                                     or the continuation, performance,         not integral to the underlying agree-
     B. Arbitration awards are generally final                                                 ment to arbitrate. You understand that
        and binding; a party’s ability to have a     interpretation or breach of this or
                                                     any other agreement between you           judgment upon any arbitration award
        court reverse or modify an arbitration                                                 may be entered in any court of com-
        award is very limited.                       and us, whether entered into or aris-
                                                     ing before, on or after the date this     petent jurisdiction.
     C. The ability of the parties to obtain doc-    account is opened) shall be deter-        No person shall bring a putative or
        uments, witness statements, and other        mined by arbitration through the          certified class action to arbitration, nor
        discovery is generally more limited in       Financial Industry Regulatory Authority   seek to enforce any predispute arbitra-
        arbitration than in court proceedings.       (FINRA) or any United States securities   tion agreement against any person who
     D. The arbitrators do not have to explain       self-regulatory organization or United    has initiated in court a putative class
        the reason(s) for their award unless, in     States securities exchange of which       action; or who is a member of a puta-
        an eligible case, a joint request for an     the person, entity or entities against    tive class action who has not opted out
        explained decision has been submitted        whom the claim is made is a member,       of the class with respect to any claims
        by all parties to the panel at least         as you may designate. If you com-         encompassed by the putative class
        20 days prior to the first scheduled         mence arbitration through a United        action until: (i) the class certification is
        hearing date.                                States self-regulatory organization       denied; or (ii) the class is decertified; or
     E. The panel of arbitrators may include a       or United States securities exchange      (iii) the customer is excluded from the
        minority of arbitrators who were or are      and the rules of that organization or     class by the court. Such forbearance to
        affiliated with the securities industry.     exchange fail to be applied for any       enforce an agreement to arbitrate shall
                                                     reason, then you shall commence arbi-     not constitute a waiver of any rights
     F. The rules of some arbitration forums         tration with any other United States      under this agreement except to the
        may impose time limits for bringing          securities self-regulatory organization   extent stated herein.
        a claim in arbitration. In some cases,       or United States securities exchange
        a claim that is ineligible for arbitration
        may be brought in court.




                                                   900 Salem Street, Smithfield, RI 02917
                         Fidelity Brokerage Services LLC and National Financial Services LLC, Members NYSE, SIPC
                                                    © 2019 FMR LLC. All rights reserved.
459480.27.0                                                                                                              FA-CUSTOM-1019
                                                                                                                             1.828130.129


                    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 44 of 74
                                                                                                                       Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Guide to Brokerage and Investment Advisory Services
at Fidelity Investments
This brochure highlights important differences between the brokerage and investment advisory services that
may be provided to you as part of your relationship with Fidelity Investments (“Fidelity”, “we”, or “us”).
Depending on your individual goals and investment objectives, our representatives may assist you with
brokerage services, investment advisory services, or both.

It is important for you to understand that Fidelity’s brokerage services and investment advisory services are
separate and distinct. Our brokerage products and services are subject to different sets of laws and regulations
from our investment advisory products and services, and our obligations and duties to you are different for each.
Although you may have a relationship with a dedicated Fidelity representative who serves as your primary point
of contact for the services you receive from Fidelity, when you receive multiple services from us, each service will
be governed by the terms of the applicable agreement, as well as the laws and regulations applicable to that
type of service.

Fidelity’s Brokerage Services
Our brokerage products and services are provided to you through Fidelity Brokerage Services LLC (“FBS”), a
broker-dealer that is registered with the Securities and Exchange Commission (“SEC”) and that is a member of
the Financial Industry Regulatory Authority (“FINRA”), the New York Stock Exchange (“NYSE”), and Securities
Investor Protection Corporation (“SIPC”).

When providing brokerage products and services, as described in your Fidelity Account® Customer Agreement
or other applicable customer agreement, and/or for services in connection with certain workplace savings plans
as described in an agreement with your employer or other applicable document, we will accept orders and
execute transactions in your Fidelity brokerage account based on your instructions. You, or your authorized
representative, are responsible for all investment decisions in your Fidelity brokerage account. As a broker, we
also offer you other services incidental to our brokerage services which can take the form of education, research,
access to tools available on Fidelity.com, and guidance or advice designed to assist you in making decisions
regarding the various products available to you. No separate fees are charged for these other services incidental
to our brokerage services. Some of our brokerage representatives also hold insurance licenses that allow them
to sell life insurance and annuities issued by our affiliated life insurance companies and certain unaffiliated life
insurance companies.

When we act as your broker-dealer, we are held to the legal standards under applicable federal and state
securities laws, and the rules of self-regulatory organizations for broker-dealers such as FINRA. We are also
subject to state insurance laws relative to the sale of life and annuity products. Among other things, these
regulations require broker-dealers to:

• Execute your trades with diligence and competence and seek to provide best execution in light of prevailing
   market conditions;
• Have reasonable grounds for believing that any security that we specifically present to you is suitable given
   your investment objectives, risk tolerance, financial and tax status, and other financial information you have
   disclosed to us; and
• Treat you in a manner characterized by principles of fair dealing and high standards of honesty and integrity.


            Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 45 of 74
                                                                                                                           Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
How you are charged for Fidelity’s Brokerage Services
Your costs for brokerage services are typically based on a transaction charge, often called a commission, for each
trade you make in your account. Other costs and charges will also apply to your account, and these costs and
charges are outlined in your Fidelity Account Customer Agreement or through other notification. Life insurance
and annuity product sales will result in a commission payment to us from the affiliated and non-affiliated
insurance companies for the insurance products we sell.
Fidelity’s Investment Advisory Services
Our investment advisory services are provided through Fidelity Personal and Workplace Advisors, LLC (“FPWA”),
an investment adviser registered with the SEC under the Investment Advisers Act of 1940 (the “Advisers Act”).
For workplace savings accounts, advisory services are provided jointly between FPWA and Strategic Advisers LLC
(“Strategic Advisers”), another affiliated SEC-registered investment adviser. Generally, the advisory services we
offer include nondiscretionary financial planning, and/or discretionary investment management, or a referral to an
unaffiliated investment advisory firm.

We will provide investment advisory services pursuant to a written agreement (“Client Agreement”)
with you (or in the case of workplace savings accounts, with your sponsor) that describes our investment
advisory relationship and our obligations under the Client Agreement. You also will receive a disclosure
document required by Form ADV, Part 2A (“Program Fundamentals”), describing the specific investment
advisory service we will be providing to you. These documents explain the types of services we provide, the
applicable advisory fees, and any potential conflicts between our interests and yours. You will also receive
additional disclosure documents as required by Form ADV, Part 2B which provide details regarding the business
background of the personnel responsible for delivering investment advice to you.

Please note that our investment advisory services are limited strictly to those services for which you or your plan
sponsor has entered into a Client Agreement with FPWA and, with respect to workplace savings plans, Strategic
Advisers. The fact that we provide discretionary investment management of some of your accounts, or that we
provide financial planning with respect to certain of your goals, does not mean that we are under any obligation
to provide investment advisory services for other accounts or assets you may have, either at Fidelity or with
another financial institution. Where we provide financial planning services as an investment adviser, you are
responsible for determining whether, and how, to implement any financial planning recommendations presented,
including asset allocation suggestions, and for paying applicable fees. Financial planning through FPWA does
not constitute an offer to sell, a solicitation of any offer to buy, or a recommendation of any security by Fidelity
Investments or any third party. We will act as a broker-dealer or an investment adviser with respect to any
implementation depending on the products or services you select, and such products or services may be subject
to separate charges, fees, and expenses.

When providing services as an investment advisor, we owe you a fiduciary duty under the Advisers Act with
respect to the specific investment advisory service provided. Our fiduciary duty includes the obligation to:

• Ensure that investment advisory services are suited to your specific investment objectives, needs, and circumstances;
• Make full and fair disclosure of all material facts about our services and our relationship;
• Place your interests before our own when providing the investment advisory service to you;
• Disclose conflicts of interest, including compensation received by us or our affiliates in connection with the
   investment advisory program;
• Obtain your consent before engaging in transactions with you for our own, an affiliate’s, or another client’s
   account; and
• Not give an unfair advantage to one advisory client to the disadvantage of another.




             Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 46 of 74
                                                                                                                                             Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
How you are charged for Fidelity’s Investment Advisory Services
Fees for investment advisory services are described in the applicable Program Fundamentals and Client
Agreement. Typically, with respect to discretionary investment management services, your fee for such services
will be a percentage of the assets held in an account over which we have investment discretion. As an example,
the discretionary investment management fee typically covers both the investment management services and
the trading costs associated with the account (note that other costs are not included as detailed in your Client
Agreement, Program Fundamentals and/or other notification). This fee is expressed as an annual percentage, but is
charged to your account on a quarterly basis in arrears. With respect to nondiscretionary financial planning services,
our advisory fees may instead be in the form of a fixed annual payment amount or may be included as part of your
annual discretionary investment management fee.
Additional information applicable to Retirement Accounts
Unless otherwise agreed to by a Fidelity Investments company in writing, information, including analytics,
provided to you with regard to your workplace savings account(s) or individual retirement account(s) (together,
your “Retirement Accounts”), is educational in nature and should not be relied on as a primary basis for your
decisions regarding investing in, purchasing or selling securities or other property for your Retirement Account(s).
In applying any asset allocation suggestion to your individual situation, be sure to consider other assets, income
and investments (e.g., home equity, savings accounts or other retirement accounts) in addition to your
Retirement Account(s).

How Fidelity representatives are compensated
As compensation for the services they provide, our representatives receive base pay and may also be eligible
to receive variable compensation. Fidelity representatives may have a financial incentive to recommend your
participation in an investment advisory service where this compensation is greater than what the representative
would receive if you purchased certain other products or enrolled in other services offered by Fidelity. More
information about our representatives’ compensation is available upon request, or can be found online at
www.fidelity.com/repcompensation and in the Program Fundamentals associated with each advisory service.
Additional information
Fidelity representatives’ use of any specific title or designation does not imply that they are providing you with
any specific service, such as financial planning or other investment advisory services. Whether you are a brokerage
or investment advisory client is dictated by the actual services that are agreed upon and provided to you.

If at any time you would like clarification on the nature of services provided to you, please speak with a Fidelity
representative, or visit our website at Fidelity.com. We also urge you to carefully read the account agreements
and disclosures that we provide to you for our brokerage and advisory services, copies of which can be found
at www.fidelity.com/customer-service/forms-applications/overview or can be obtained from your Fidelity
representative.



Advisory services are provided for a fee through Fidelity Personal and Workplace Advisors LLC, and, with respect to workplace savings
accounts, Strategic Advisers LLC. Both are registered investment advisers and Fidelity Investments companies.
Brokerage services are provided by Fidelity Brokerage Services LLC. Custody and other services are provided by National Financial Services
LLC. Both are Fidelity Investments companies and members of NYSE and SIPC.
Fidelity Brokerage Services LLC, Member NYSE and SIPC, 900 Salem Street, Smithfield, RI 02917
© 2018 FMR LLC. All rights reserved.




541395.13.0                                                                                                                  1.907361.108


               Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 47 of 74
                                                                                                                                                                          Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Brokerage Commission                                                                based on the venue that a trade has been routed to for execution and will
                                                                                    be disclosed upon written request to FBS. Please refer to Fidelity’s customer
                                                                                    agreement for additional information about order flow practices and to Fidelity’s
and Fee Schedule                                                                    commitment to execution quality (http://personal.fidelity.com/products/trading/
                                                                                    Fidelity_Services/Service_Commitment.shtml) for additional information about
                                                                                    order routing. Also review FBS’s annual disclosure on payment for order flow
                                                                                    policies and order routing policies.
FEES AND COMPENSATION                                                               FBS has entered into a long-term, exclusive and significant arrangement with the
                                                                                    advisor to the iShares Funds that includes but is not limited to FBS’s promotion
                                                                                    of iShares funds, as well as in some cases purchase of certain iShares funds at a
Fidelity brokerage accounts are highly flexible, and our cost                       reduced commission rate (“Marketing Program”). FBS receives compensation
structure is flexible as well. Our use of “à la carte” pricing for                  from the fund’s advisor or its affiliates in connection with the Marketing Program.
many features helps to ensure that you only pay for the                             FBS is entitled to receive additional payments during or after termination of
features you use.                                                                   the Marketing Program based upon a number of criteria, including the overall
                                                                                    success of the Marketing Program. The Marketing Program creates significant
                                                                                    incentives for FBS to encourage customers to buy iShares funds. Additional
About Our Commissions and Fees                                                      information about the sources, amounts, and terms of compensation is
The most economical way to place trades is online, meaning                          described in the ETF’s prospectus and related documents.
either through Fidelity.com, Fidelity Active Trader Pro,® or Fidelity
Mobile.® The next most economical way is Fidelity Automated                         NEW ISSUE
Service Telephone (FAST®). This automated service is available                      Fidelity makes certain new issue products available without a separate
around the clock and can be accessed from a touch-tone phone.                       transaction fee. Fidelity may receive compensation for participating
The fees described in this document apply to the Fidelity                           in the offering as a selling group member or underwriter. The
Account,® Non-Prototype Retirement Accounts, Health Savings                         compensation Fidelity receives from issuers when acting as both
Accounts (HSAs), and Fidelity Retirement Accounts (including                        underwriter and selling group member is reflected in the “Range of
Traditional, Roth, Rollover, SEP-IRA, SIMPLE IRAs, and Fidelity                     Fees from Underwriting” column. When Fidelity acts as underwriter
Retirement Plans (Keogh and SE 401(k)), and inherited IRAs and                      but securities are sold through other selling group members, Fidelity
inherited Keogh accounts). Note that for Stock Plan Services                        receives the underwriting fees less the selling group fees.
Accounts, a different fee schedule located on NetBenefits.com                        Securities           Range of Fees                  Range of Fees
may apply for Exercise-and-Sell Fees for Stock Option Plans and                                           from Participation             from Underwriting
Sale of Company Stock. This Fidelity Brokerage Commission and                                             in Selling Group
Fee Schedule applies to all other transactions. The fees described
                                                                                     IPOs                 • 3 % to 4.2% of the          •5
                                                                                                                                           % to 7% of the
in this document may change from time to time without notice.                                                investment amount            investment amount
Before placing a trade, consider Fidelity’s most recent Brokerage
Commission and Fee Schedule, available at Fidelity.com or                            Follow-Ons           •1
                                                                                                            .8% to 2.4% of the          •3
                                                                                                                                           % to 4% of the
through a Fidelity representative.                                                                         investment amount              investment amount

                                                                                    Please refer to the applicable pricing supplement or other
STOCKS/ETFs                                                                         offering document for the exact percentage sales concession or
                                                                                    underwriting discount.
Online $0.00 per trade
FAST® $12.95 per trade
Rep-Assisted $32.95 per trade                                                       OPTIONS
The remuneration that Fidelity receives and keeps as described in this
                                                                                    Online $0.00 per trade + 65¢ per contract
section applies to transactions and activities involving securities including,
but not limited to, domestic (U.S.) equities traded on national exchanges,          FAST® $12.95 per trade + 65¢ per contract
short sales, exchange-traded funds (ETFs), and U.S.-traded foreign secu-            Rep-Assisted $32.95 per trade + 65¢ per contract
rities (ADRs, or American Depository Receipts, and ORDs, or Ordinaries).1
For details on foreign stock trading, see the Foreign Stocks section. Large         Buy-to-close orders placed online for options priced 0¢ to 65¢ are
block orders requiring special handling, restricted stock orders, and certain       commission-free and are not subject to per contract option fees. For
directed orders may carry additional fees, which will be disclosed at the           trades placed on other channels, you will not be charged a per contract
time of the transaction.                                                            fee when the contract price is 65¢ or less. Regular option rates (as shown
In addition to the per trade charges identified above, Fidelity’s remuneration      above) apply when the contract price exceeds 65¢.
also includes a fee that is charged on all sell orders (“Additional                 Maximum charge: 5% of principal (subject to a minimum charge of $12.95 for
Assessment”). The Additional Assessment, which typically ranges from                FAST trades and $32.95 for Rep-Assisted trades).
$0.01 to $0.03 per $1,000 of principal, is charged by Fidelity. Fidelity uses
the Additional Assessment to pay certain charges imposed on Fidelity                Exercises and assignments are commission-free and are not charged a per
by national securities associations, clearing agencies, national securities         contract fee.
exchanges, and other self-regulatory organizations (collectively, “SROs”).          In addition to the per trade/contract fees described above, Fidelity’s
The SROs in turn pay the SEC using the money they collect from Fidelity             remuneration also includes fees it charges you (“Options Fee”) that are
and other broker-dealers. The Additional Assessment that Fidelity charges           designed to offset the Options Regulatory Fee (“ORF”) that the Options
you is designed to offset the charges imposed on Fidelity by the SROs,              Clearing Corporation (“OCC”) charges Fidelity through various options
which in turn are intended to cover the costs incurred by the government,           exchanges. The ORF applies to any transaction to buy or sell options
including the SEC, for supervising and regulating the securities markets            contracts and represents the cumulative charges imposed by all the
and securities professionals. You acknowledge, understand, and agree that           participating options exchanges. The ORF has ranged from $0.03 to $0.05
Fidelity determines the amount of the Additional Assessment in its sole and         per contract but is subject to change at any time. You acknowledge,
exclusive discretion, and that the Additional Assessment may differ from            understand, and agree that Fidelity determines the amount of the Options
or exceed the charges imposed on Fidelity by the SROs. These differences            Fee charged to you and its other customers in its sole and exclusive
are caused by various factors, including, among other things, the rounding          discretion, and that the Options Fee amount collected from you by Fidelity
methodology used by Fidelity, the use of allocation accounts, transactions          may differ from or exceed the ORF that Fidelity pays to OCC. These
or settlement movements for which a fee by the SROs may not be assessed,            differences are caused by various factors, including, among other things,
and differences between the dates of changes to rates charged by the                the rounding methodology used by Fidelity, the use of allocation accounts,
SROs. You understand, acknowledge, and agree that Fidelity has made no              transactions for which a fee may not be assessed, and differences between
representation that the Additional Assessment charged to you will equal             the dates of changes to the ORF rate. You understand, acknowledge, and
the fees assessed against Fidelity by the SROs in connection with your              agree that Fidelity has made no representation that the fees assessed to
transactions. The Additional Assessment is in addition to the commissions we        you will equal the fees assessed against Fidelity by the OCC in connection
charge (i.e., the per trade charges identified above), and is included on your      with your transactions. This Options Fee is in addition to your commission
trade confirmation as a part of the Activity Assessment Fee. For the exact          and is included on your trade confirmation as a part of the Activity
amount of the Additional Assessment charged on a particular transaction,            Assessment Fee. For the exact amount of the Options Fee charged to you
please contact a Fidelity representative.                                           on a particular transaction, please contact a Fidelity representative.
Fidelity Brokerage Services LLC (“FBS”) and/or NFS receives remuneration,
compensation, or other consideration (such as financial credits or reciprocal       Multi-Leg Option orders placed online are charged a per contract Options
business) for directing orders in certain securities to particular broker-dealers   Fee for the total number of contracts executed in the trade. Multi-Leg
or market centers for execution. The payer, source, and nature of any               Option orders placed through other channels are charged a commission
compensation received in connection with your particular transaction will vary      and the 65¢ per contract fee.


 Financial Transaction Tax of 0.30% of principal per trade on purchases of French securities and 0.10% of principal per trade on purchases of Italian securities
A
1

            Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 48 of 74
may be assessed.
                                                                                                                                                                 Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
An “Additional Assessment” is also charged on any order to sell options       Please note that a $250 maximum applies to all trades and is reduced to
contracts. Please refer to the discussion of the “Additional Assessment” in   a $50 maximum for bonds maturing in one year or less.
the Stocks/ETFs section of this document for additional information.
                                                                              Bond orders cannot be placed through FAST.®
                                                                              The offering broker, which may be our affiliate National Financial Services
BONDS AND CDs                                                                 (“NFS”), may separately mark up or mark down the price of the security
                                                                              and may realize a trading profit or loss on the transaction. If NFS is not the
New Issues, Primary Purchases (all other fixed-income securities              offering broker, Fidelity compensation is limited to the prices above.
except U.S. Treasury)
                                                                              Foreign Fixed-Income Trading
Fidelity makes certain new issue products available without a separate        When purchasing a foreign currency–denominated fixed-income security for
transaction fee. Fidelity may receive compensation from issuers               settlement in USD, the following additional charges will apply:
for participating in the offering as a selling group member and/or            <$1M                     0.30% of principal
underwriter. The compensation Fidelity receives from issuers when acting      $1M–$5M                  0.20% of principal
as both underwriter and selling group member is reflected in the “Range       >$5M                     negotiated rate
of Fees from Underwriting” column. When Fidelity acts as underwriter but
securities are sold through other selling group members, Fidelity receives    MUTUAL FUNDS
the underwriting fees less the selling group fees.
                                                                              This section only describes fees associated with your account. Fees
BONDS                                                                         charged by a fund itself (for example, expense ratios, redemption fees
                                                                              [if any], exchange fees [if any], sales charges [for certain load funds]) are in
 Securities         Range of Fees            Range of Fees                    the fund’s prospectus. Read it carefully before you invest.
                    from Participation       from Underwriting
                    in Selling Group                                          Fidelity Funds
 Agency/GSE                  N/A             • 0 .05% to 1.00% of the        All Methods No transaction fee
                                                investment amount             FundsNetwork Funds
                                                                              Through FundsNetwork,® your account provides access to over 10,000
 Corporate          • 0 .01% to 2.5% of     •0
                                               .01% to 3.0% of the
                                                                              mutual funds. At the time you purchase shares of funds, those shares will
 Notes                 the investment         investment amount
                                                                              be assigned either a transaction fee (TF), a no transaction fee (NTF) or a
                       amount
                                                                              load status. When you subsequently sell those shares, any applicable fees
 Corporate          • 0 .01% to 2.5%        • 0 .05% to 3.0%                will be assessed based on the status assigned to the shares at the time
 Bond                  of the investment        of the investment             of purchase.
                       amount                   amount                        Fidelity Brokerage Services LLC, or its affiliates, may receive compensa-
                                                                              tion in connection with the purchase and/or the ongoing maintenance of
 Municipal          • 0 .1% to 2% of        •0
                                               .1% to 2.5% of the
                                                                              positions in certain mutual funds in your account. FBS may also receive
 Bonds and             the investment         investment amount
                                                                              compensation for such things as systems development necessary to
 Taxable               amount
                                                                              establish a fund on its systems, a fund’s attendance at events for FBS’s
 Municipal
                                                                              clients and/or representatives, and opportunities for the fund to promote
 Bonds
                                                                              its products and services. This compensation may take the form of sales
 Structured         • 0 .05% to 5.0% of                  N/A                 loads and 12b-1 fees described in the prospectus, as well as program
 Products              the investment                                         participation and maintenance fees, start-up fees, and infrastructure
 (Registered           amount                                                 support paid by the fund, its investment advisor, or an affiliate.
 Notes)
                                                                              FundsNetwork No Transaction Fee Funds.
 Fixed-Rate         • 2 % of the invest-    • 3 % of the investment         All Methods No transaction fee* Most NTF Funds will have no load.
 Capital              ment amount               amount                        Certain NTF Funds will be available load waived.
                                                                              Short-term Trading Fees
Please refer to the applicable pricing supplement or other                    Fidelity charges a short-term trading fee each time you sell or exchange
offering document for the exact percentage sales concession or                shares of a FundsNetwork NTF fund held less than 60 days. This fee does
underwriting discount.                                                        not apply to Fidelity funds, money market funds, FundsNetwork Transaction
                                                                              Fee funds, FundsNetwork load funds, funds redeemed through the Personal
CDs                                                                           Withdrawal Service, or shares purchased through dividend reinvestment.
                                                                              In addition, Fidelity reserves the right to exempt other funds from this fee,
 Securities         Range of Fees             Range of Fees                   such as funds designed to achieve their stated objective on a short-term
                    from Participation        from Underwriting               basis. The fee will be based on the following fee schedule:
                    in Selling Group
                                                                              Online $49.95 flat fee
 CDs — CDIPs        • 0 .1% to 2% of         •0
                                                .1% to 2.5% of the
                                                                              Fidelity Automated Service Telephone (FAST®): 0.5625% of principal
 (Inflation            the investment          investment amount
                                                                              (25% off representative-assisted rates), maximum $187.50, minimum $75
 Protected)            amount
                                                                              Rep-Assisted: 0.75% of principal, maximum $250, minimum $100
 Structured         •0
                      .05% to 5% of                      N/A
                                                                              Keep in mind that the short-term trading fee charged by Fidelity on
 Products            the investment
                                                                              FundsNetwork NTF funds is different and separate from a short-term
 (Market-linked      amount
                                                                              redemption fee assessed by the fund itself. Not all funds have short-term
 CDs)
                                                                              redemption fees, so please review the fund’s prospectus to learn more
                                                                              about a potential short-term redemption fee charged by a particular fund.
U.S. Treasury, including TIPS — Auction Purchases
                                                                              *Fidelity reserves the right to change the funds available without transac-
Online No charge
                                                                              tion fees and reinstate the fees on any funds.
Rep-Assisted $19.95 per trade
                                                                              FundsNetwork Transaction-Fee Funds
SECONDARY MARKET TRANSACTIONS                                                 Purchases:
Mark-ups for all secondary bond (fixed-income) trades are listed below.       Online: $49.95 or $75 per purchase. To identify any applicable
                                                                              transaction fees associated with the purchase of a given fund, please
U.S. Treasury, including TIPS                                                 refer to the “Fees and Distributions” tab on the individual fund page on
                                                                              Fidelity.com.
Online No charge
                                                                              FAST®: 0.5625% of principal per purchase; minimum $75,
Rep-Assisted $19.95*
                                                                              maximum $187.50
All Other Bonds                                                               Rep-Assisted: 0.75% of principal per purchase; minimum $100,
Online $1.00 per bond                                                         maximum $250
Rep-Assisted $1.00 per bond*
*Rep-Assisted $19.95 minimum



                  Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 49 of 74
                                                                                                                                                                  Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                                   Poland
Redemptions:                                                                       Online 90 PLN per trade
Fidelity does not charge a transaction fee on any redemption of shares             Rep-Assisted 235 PLN per trade
of a transaction-fee fund that were purchased with no load. A fund’s own           S. Africa
redemption fees may apply.                                                         Online 225 ZAR per trade
You can buy shares in a transaction-fee fund from its principal underwriter        Rep-Assisted 600 ZAR per trade
or distributor without a Fidelity transaction fee.
                                                                                   Note: Additional fees or taxes imposed on transactions in S. African
FundsNetwork Load Funds                                                            securities include:
A fund’s sales charges may apply. Fidelity does not charge a transaction           Securities Transfer Tax: 0.25% of principal on purchases
fee on a load fund. A fund’s own redemption fees may apply.                        Singapore
                                                                                   Online $35 SGD per trade
FOREIGN STOCKS                                                                     Rep-Assisted $90 SGD per trade
Fidelity offers you two different ways to trade foreign stocks. You can utilize    Note: Additional fees or taxes imposed on transactions in Singapore
either Fidelity’s “International Trading” functionality or its “Foreign Ordinary   securities include:
Share Trading” service. Depending on the service, different commissions,           Clearing fee 0.04% of principal per trade
taxes and fees may apply as more fully described below. You can also call a
Fidelity representative for further detail.                                        Sweden
                                                                                   Online kr180 SEK per trade
International Trading                                                              Rep-Assisted kr480 SEK per trade
International Trading allows customers to trade stocks from 25 countries           Switzerland
and exchange between 16 currencies. These trades are placed using a                Online CHF25 CHF per trade
root symbol, followed by a colon (:) and then the two-letter country code          Rep-Assisted CHF65 CHF per trade
for the market the customer wants to trade in. The commission and addi-
tional charges that may apply for International Trading will vary as noted         United Kingdom
below, depending on the market and whether the trade is placed online              Online £9 GBP per trade
or through a representative. Please also note that if a security trading on        Rep-Assisted £30 GBP per trade
an exchange in one of the markets noted below is only listed for trading           Note: Additional fees or taxes imposed on transactions in UK securities
in a currency other than that country’s local market’s currency, then the          include: PTM Levy £1 GBP per trade where principal amount is >£10,000
commissions and fees that will be charged will be based on the currency
                                                                                   GBP Stamp Duty 0.50% of principal only on purchases
the security is trading in instead of the local market’s currency. The list of
countries, currencies, taxes and fees provided below is subject to change          There may also be further fees, taxes, or other charges assessed when
without notice.                                                                    conducting transactions in foreign securities beyond those described
                                                                                   here. Details regarding these charges are available from a Fidelity repre-
Austria, Belgium, Finland, France, Germany, Greece, Ireland,                       sentative. These fees, taxes, and charges, if any, will be disclosed on your
Italy, Netherlands, Portugal, and Spain                                            trade confirmation (either individually or in the aggregate) and/or may be
Online 19 EUR per trade                                                            incorporated into the execution price.
Rep-Assisted €50 EUR per trade
                                                                                   Foreign Currency Exchange
Note: There may be additional fees or taxes imposed on transactions in certain     In addition to the commissions, taxes, fees, and other charges noted above,
securities including: Financial Transaction Tax: 0.30% of principal per trade      a currency exchange fee (in the form of a mark-up or mark-down on the
on purchases of French securities and 0.10% of principal per trade on              exchange rate) will be charged based on the size of the currency conversion,
                                                                                   pursuant to the following schedule:
purchases of Italian securities.
Stamp Tax 1.00% of principal per trade on purchases of Irish securities.
                                                                                   <$100K                  1.0% of principal
                                                                                   $100K–<$250K            0.75% of principal
Australia                                                                          $250K–<$500K            0.50% of principal
Online $32 AUD per trade                                                           $500K–<$1M              0.30% of principal
Rep-Assisted $70 AUD per trade                                                     $1M+                    0–0.20% of principal
Canada
Online $19 CAD per trade                                                           Foreign Ordinary Share Trading
Rep-Assisted $70 CAD per trade                                                     Foreign Ordinary Share Trading allows customers to trade shares in
Denmark                                                                            foreign corporations on the over-the-counter (OTC) market using a
Online 160 DKK per trade                                                           five-character symbol ending in “F.” Trades in foreign ordinary shares can
                                                                                   be placed online or through a Fidelity representative. In either case, the
Rep-Assisted 420 DKK per trade                                                     domestic commission schedule for stocks/ETFs will apply. A $50 fee will
Hong Kong                                                                          also be charged on each transaction in any foreign ordinary stock that is
Online HK$250 HKD per trade                                                        not Depository Trust Company eligible. Depending on the security and
Rep-Assisted HK$600 HKD per trade                                                  the market, additional charges will apply, as described below. There may
                                                                                   also be further fees, taxes, or other charges assessed when conducting
Note: Additional fees or taxes imposed on transactions in Hong Kong                transactions in foreign securities beyond those described here. Details
securities include:                                                                regarding these charges are available from a Fidelity representative.
Transaction Levy 0.003% of principal per trade                                     These fees and taxes, if any, will be disclosed on the trade confirmation
                                                                                   (either individually or in the aggregate) and/or may be incorporated into
Trading Fee 0.005% of principal per trade
                                                                                   the execution price.
Stamp Duty 0.10% of principal per trade
                                                                                   Canada
Japan
Online ¥3,000 JPY per trade                                                        When trading in Canadian-listed stocks, orders may be routed to brokers
Rep-Assisted ¥8,000 JPY per trade                                                  in Canada. Dually listed Canadian stocks may be routed to a Canadian
                                                                                   broker or U.S. market center for execution. If the order is routed to a
Mexico                                                                             Canadian broker, a local broker’s fee of $0.0015 CAD per share if the price
Online $360 MXN per trade                                                          of the stock is less than or equal to $0.10 CAD, $0.0025 CAD per share
Rep-Assisted $960 MXN per trade                                                    if the price of the stock is greater than $0.10 and less than $1 CAD, and
                                                                                   $0.005 per share if the price of the stock is greater than or equal to
New Zealand                                                                        $1 CAD, and a foreign exchange fee of up to 0.01% of the principal may
Online $35 NZD per trade                                                           also be incorporated into the execution price.
Rep-Assisted $90 NZD per trade
Norway
Online kr160 NOK per trade
Rep-Assisted kr400 NOK per trade




            Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 50 of 74
                                                                                                                                                              Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
All Other Countries                                                                Transfer and Ship Certificates $100 per certificate; applies only to
                                                                                   customers who have certificate shares reregistered and shipped; waived
For every country other than Canada, shares will generally be traded on            for households that meet certain asset and trade minimums at Fidelity2
the over-the-counter market through a U.S. market maker, unless you
direct otherwise when you place your trade through a representative. In            HSAs
that situation (that is, if you direct that the transaction occur other than on
                                                                                   Annual fees For Fidelity HSAs that are opened through, or serviced by,
the over-the-counter market), an additional foreign exchange fee of up to
                                                                                   an intermediary, or in connection with your workplace benefits, Fidelity
0.30% of principal per trade may be incorporated into the execution price.
                                                                                   may deduct:
OTHER INVESTMENTS                                                                  •	an administrative fee of up to $12 per quarter ($48 annually) from
                                                                                      your Fidelity HSA, unless it is paid by your employer (may be waived
Commercial Paper $50 per transaction                                                  for households that were established before a certain date and meet
Unit Investment Trusts (UITs) $35 minimum per redemption; no fee                      certain asset minimums at Fidelity).
to purchase. Fidelity makes certain new issue products available without a
separate transaction fee. Fidelity receives compensation for participating         Fee and Trading Policies
in the offering as a selling group member. Fees from participating in the          Commissions will be charged per order. For commission purposes,
selling group range from 1% to 4% of the public offering price. Fidelity           orders executed over multiple days will be treated as separate
may also receive compensation for reaching certain sales levels, which             orders. Unless noted otherwise, all fees and commissions are
range from 0.001% – 0.0025% of the monthly volume sold.                            debited from your core account.
Precious Metals
                 % Charged on 			
Buy Gross Amount Gross Amount  Sell Gross Amount
                                                                % Charged on
                                                                Gross Amount
                                                                                   Fee Waiver Eligibility
                                                                                   To determine your eligibility for fee waivers, we group the assets
$0–$9,999                 2.90%          $0–$49,999 		               2.00%         and trading activity of all of the eligible accounts shown on your
$10,000–$49,999           2.50%          $50,000–$249,999            1.00%         periodic account statement.
$50,000–$99,999           1.98%          $250,000+* 		               0.75%
$100,000+*                0.99%                                                    Eligible accounts generally include those maintained with
                                                                                   Fidelity Service Company, Inc., or FBS [such as 401(k), 403(b), or
*delivery charges and applicable taxes if you take delivery                        457 plan assets] or held in Fidelity Investments Life Insurance
Fidelity charges a quarterly storage fee of 0.125% of the total value or           Company accounts, Fidelity Portfolio Advisory Service® or Fidelity®
$3.75, whichever is greater. Storage fees are pre-billed based on the              Personalized Portfolios accounts. Assets maintained by Fidelity
value of the precious metals in the marketplace at the time of billing.            Personal Trust Company, FSB, are generally not included. We may
For more information on these other investments and the cost of a specific         include other assets at our discretion.
transaction, contact Fidelity at 800-544-6666. Minimum fee per precious
metals transaction: $44. Minimum precious metals purchase: $2,500 ($1,000
                                                                                   We will review your account periodically to confirm that your
for IRAs). Precious metals may not be purchased in a Fidelity Retirement Plan      household is receiving the best fee waivers it qualifies for, and
(Keogh), and are restricted to certain types of investments in a Fidelity IRA.     may change your fee waiver eligibility at any time based on
                                                                                   these reviews. We update fee waiver eligibility across household
                                                                                   accounts promptly after a daily review of trading activity, and
OTHER FEES AND COMPENSATION                                                        monthly after a review of household assets. All trading activity is
                                                                                   measured on a rolling 12-month basis.
All Accounts
                                                                                   If you believe there are eligible accounts within your household
Foreign Currency Wires up to 3% of principal; charged when                         that are not being counted in our fee waiver eligibility process —
converting USD to wire funds in a foreign currency                                 for example, accounts held by immediate family members who
Foreign Dividends / Reorganizations 1% of principal; charged when                  reside with you — you may authorize Fidelity to consolidate these
a dividend is paid or a reorganization event occurs on a foreign asset held        accounts into an aggregated relationship household and review
in an account in USD                                                               them for eligibility. Any resulting fee waivers would extend both
                                                                                   to you and to all immediate family members residing with you.
Nonretirement Accounts                                                             Most customers receive only a single customer reporting statement
Debit Card and ATM Fees There is no annual fee for the Fidelity®                   from Fidelity and do not need to take any action. However, for
Debit Card or the Fidelity HSA® debit card. You may be charged separate            more information, go to Fidelity.com/goto/commissions or
fees by other institutions, such as the owner of the ATM. Note: You cannot         call us at 800-544-6666.
use the Fidelity HSA® debit card at an ATM.
If you qualify for Premium, Private Client Group, or have household annu-
                                                                                   Limits on Feature Eligibility
al trading activity of 120 or more stock, bond, or options trades, Fidelity        Retirement accounts and Fidelity BrokerageLink® accounts cannot
will reimburse itemized domestic fees charged when using the card at               trade foreign securities or sell short, are not eligible for margin
ATMs displaying the Visa®, Plus®, or Star® logos. Eligibility for these fee        loans, and may be subject to other rules and policies. Please see
waivers and reimbursements is determined based on asset levels as of               the literature for these accounts for details.
the end of each business day, and will be applied the following day. If
your eligibility changes, your account may be charged the applicable fees          Prospectuses and Fact Sheets
without notice. Any reimbursements will be credited to your account the            Free prospectuses are available for UITs, Fidelity funds, and Fidelity
same day an ATM fee is debited from the account. In rare instances, ATM            FundsNetwork® funds. Fact sheets are availab­le for certificates of
owners may not itemize fees, which may cause disruption of individual              deposit. To obtain any of these documents, and for other informa-
automatic rebates. Should this occur, please contact Fidelity. Note: There
                                                                                   tion on any fund offered through Fidelity, including charges and
is a foreign transaction fee of 1% that is not waived or reimbursed, and
                                                                                   expenses, call 800-544-6666 or visit Fidelity.com.
will be included in the amount charged to your account.
The Fidelity® Debit Card and Fidelity HSA® debit card are issued by PNC
Bank, NA, and administered by BNY Mellon Investment Servicing Trust
Company, which are not affiliated with Fidelity.




Households with $1 million or more in assets or $25,000 or more in assets + 120 trades a year. For details, see Fee Waiver Eligibility section above.
2




                  Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 51 of 74
                                                                                                                                                   Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Margin Fees                                                               Other Charges
Understanding how margin charges are calculated is essential              You may be assessed separate interest charges, at the base rate
for any investor considering or using margin. The information             plus two percentage points, in connection with any of the following:
below, provided in conformity with federal securities regulations,        • Payments of the proceeds of a security sale in advance of the
is designed to help you understand the terms, conditions, and                regular settlement date (such prepayments must be approved
methods associated with our margin interest charges.                         in advance)
For all margin borrowing — regardless of what you use it for — we         • When the market price of a “when-issued” security falls
charge interest at an annual rate that is based on two factors: our          below your contract price by more than the amount of your
base rate, and your average debit balance. We set our base rate              cash deposit
with reference to commercially recognized interest rates, industry        • When payments for securities purchased are received after the
conditions regarding margin credit, and general credit conditions.           settlement date
The table below shows the premiums and discounts we apply to
our base rate depending on the average debit balance:
                                                                          How Interest Is Computed
Interest Charged                                                          Interest on debit balances is computed by multiplying the average
                               Interest Charged                           daily debit balance of the account by the applicable interest rate
Average Debit Balance       Above/Below Base Rate                         in effect and dividing by 360, times the number of days a daily
                                                                          debit balance was maintained during the interest period.
$0–$24,999.99                      +1.250%
$25,000–$49,999.99                 +0.750%                                Marking to Market
$50,000–$99,999.99                 –0.200%
                                                                          The credit balance in the short account will be decreased or
$100,000–$249,999.99               –0.250%
                                                                          increased in accordance with the corresponding market values
$250,000–$499,999.99               –0.500%
                                                                          of all short positions. Corresponding debits or credits will be posted
$500,000–$999,999.99               –2.825%
                                                                          to the margin account. These entries in the margin account will, of
$1,000,000+                        –3.075%
                                                                          course, affect the balance on which interest is computed. Credits in
In determining your debit balance and interest rate, we combine           your short account, other than marking to market, will not be used
the margin balances in all your accounts except short accounts            to offset your margin account balance for interest computation.
and income accounts. We then compute interest for each account
based on the rate resulting from averaging the daily debit balances
during the interest period. Interest is charged from the date we
extend you credit.
Your rate of interest will change without notice based on changes
in the base rate and in your average debit balance. When your
interest rate is increased for any other reason, we will give you at
least 30 days’ written notice. If the base rate is stated as a range,
we may apply the high end of the range.
For any month where your monthly margin charges are $1 or more,
your monthly statement will show both the dollar amount and the
rate of your interest charges. If your interest rate changed during the
month, separate charges will be shown for each rate. Each interest
cycle begins the first business day following the 20th of each month.




459374.59.0FA-FEES-1019
            1.828131.157



           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 52 of 74
                                                                                                                                     Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                                                                     Rev. 06/2019




    FACTS
                  What do Fidelity Investments
                  and the Fidelity Funds do with
                  your personal information?
    WHY?          Financial companies choose how they share your personal information. Federal law gives consumers the right
                  to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect
                  your personal information. Please read this notice carefully to understand what we do.

    WHAT?         The types of personal information we collect and share depend on the product or service you have
                  with us. This information can include:
                    Social Security number and employment information
                    assets and income
                    account balances and transaction history
                  When you are no longer our customer, we continue to share your information as described in this notice.

    HOW?          All financial companies need to share customers’ personal information to run their everyday business. In the
                  section below, we list the reasons financial companies can share their customers’ personal information, the
                  reasons Fidelity Investments and the Fidelity Funds (hereinafter referred to as “Fidelity”) choose to share,
                  and whether you can limit this sharing.

    REASONS WE CAN SHARE                                                 DOES FIDELITY                CAN YOU LIMIT
    YOUR PERSONAL INFORMATION                                            SHARE?                       THIS SHARING?

    For our everyday business purposes —
    such as to process your transactions, maintain your account(s),
                                                                                    Yes                          No
    respond to court orders and legal investigations, or report to
    credit bureaus

    For our marketing purposes —
                                                                                    Yes                          No
    to offer our products and services to you

    For joint marketing with other financial companies                              No                     We don’t share

    For our affiliates’ everyday business purposes —
                                                                                    Yes                          No
    information about your transactions and experiences

    For our affiliates’ everyday business purposes —
                                                                                    No                     We don’t share
    information about your creditworthiness

    For nonaffiliates to market to you                                              No                     We don’t share

    QUESTIONS?                                        Call 800-544-6666. If we serve you through an investment professional,
                                                      please contact them directly. Specific Internet addresses, mailing
                                                      addresses, and telephone numbers are listed on your statements and
                                                      other correspondence.




                   Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 53 of 74
                                                                                                                                                         Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
WHO WE ARE
Who is providing this notice?              Companies owned by Fidelity Investments using the Fidelity name to provide financial
                                           services to customers, and the Fidelity Funds. A list of companies is located at the end
                                           of this notice.
WHAT WE DO
How does Fidelity protect my               To protect your personal information from unauthorized access and use, we use security
personal information?                      measures that comply with federal law. These measures include computer safeguards
                                           and secured files and buildings.

How does Fidelity collect my               We collect your personal information, for example, when you
personal information?                        open an account or direct us to buy/sell your securities
                                             provide account information or give us your contact information
                                             tell us about your investment portfolio
                                           We also collect your personal information from others, such as credit bureaus,
                                           affiliates, or other companies.
Why can’t I limit                          Federal law gives you the right to limit only
all sharing?                                sharing for affiliates’ everyday business purposes — information about your
                                            creditworthiness
                                             affiliates from using certain information to market to you
                                              sharing for nonaffiliates to market to you
                                           State laws and individual companies may give you additional rights to limit sharing.

DEFINITIONS
Affiliates                                 Companies related by common ownership or control. They can be financial and
                                           nonfinancial companies.
                                            Fidelity Investments affiliates include companies with the Fidelity name (excluding
                                            the Fidelity Funds), as listed below, and other financial companies such as National
                                            Financial Services LLC, Strategic Advisers LLC, and FIAM LLC.
Nonaffiliates                              Companies not related by common ownership or control. They can be financial and
                                           nonfinancial companies.
                                            Fidelity does not share with nonaffiliates so they can market to you.
Joint marketing                            A formal agreement between nonaffiliated financial companies that together
                                           market financial products or services to you.
                                            Fidelity doesn’t jointly market.
OTHER IMPORTANT INFORMATION
If you transact business through Fidelity Investments life insurance companies, we may validate and obtain information
about you from an insurance support organization. The insurance support organization may further share your information
with other insurers, as permitted by law. We may share medical information about you to learn if you qualify for coverage,
to process claims, to prevent fraud, or otherwise at your direction, as permitted by law. You are entitled to receive, upon
written request, a record of any disclosures of your medical record information. Please refer to your statements and other
correspondence for mailing addresses.
If you establish an account in connection with your employer, your employer may request and receive certain information
relevant to the administration of employee accounts.
If you interact with Fidelity Investments directly as an individual investor (including joint account holders), we may exchange
certain information about you with Fidelity Investments financial services affiliates, such as our brokerage and insurance
companies, for their use in marketing products and services as allowable by law. Information collected from investment
professionals’ customers is not shared with Fidelity Investments affiliates for marketing purposes, except with your consent
and as allowed by law.
The Fidelity Funds have entered into a number of arrangements with Fidelity Investments companies to provide for
investment management, distribution, and servicing of the Funds. The Fidelity Funds do not share personal information
about you with other entities for any reason, except for everyday business purposes in order to service your account.
For additional information, please visit Fidelity.com.
WHO IS PROVIDING THIS NOTICE?
Fidelity Investments companies: Fidelity Brokerage Services LLC; Fidelity Distributors Corporation; Fidelity Investments Institutional Operations Com-
pany, Inc.; Fidelity Investments Institutional Services Company, Inc.; Fidelity Management Trust Company; Fidelity Personal Trust Company, FSB;
Fidelity Personal and Workplace Advisors LLC; Fidelity Investments Life Insurance Company; Empire Fidelity Investments Life Insurance Company;
Fidelity Insurance Agency, Inc.; National Financial Services LLC; Strategic Advisers LLC; FIAM LLC; Fidelity Health Insurance Services, LLC.
The Fidelity Funds, which include funds advised by Strategic Advisers LLC.
                  Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 54 of 74
                                                                                                                                     Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
  NOTICE OF BUSINESS CONTINUITY
  Fidelity is committed to providing continuous customer service and support; however, we recognize that there are
  potential risks that could disrupt our ability to serve you. We are confident that we have taken the necessary steps that will
  allow us to reduce or eliminate the impact of a business disruption.
  Fidelity recognizes the responsibility we have to our customers. We have implemented a business continuity management
  program with a strong governance model and commitment from senior management. Our continuity program’s primary
  objectives are to meet the needs of our customers, maintain the wellbeing and safety of our employees, and meet our
  regulatory obligations. The planning process is risk based and involves the understanding and prioritization of critical
  operations across the firm, the anticipation of probable threats, and the proactive development of strategies to mitigate
  the impact of those events.
  Our continuity planning teams work closely with local governments and officials in the event of an outage impacting our
  operations. Additionally, Fidelity has identified three large scale scenarios that require particular focus: pandemics, events
  impacting stock and bond market operations, and cyber events. Detailed response plans have been developed and cross-
  discipline teams have been trained to address both day-to-day disruptions as well as these specific events.
  Each Fidelity department has developed the capabilities to recover both operations and systems. All continuity plans
  are designed to account for disruptions of various lengths and scopes, and to ensure that critical functions are recovered
  to meet their business objectives. Critical business groups operate from multiple sites. Dedicated teams within our
  technology organizations ensure that critical applications and data have sufficient redundancy and availability to minimize
  the impact of an event. Key components of Fidelity’s continuity and technology recovery planning include:
    Alternate physical locations and preparedness
    Alternative means to communicate with our customers
    Back-up telecommunications and systems
    Employee safety programs
  Plans are tested regularly to ensure they are effective should an actual event occur. Fidelity’s Business Continuity Plans are
  reviewed no less than annually to ensure the appropriate updates are made to account for operations, technology, and
  regulatory changes. Material changes will be reflected in an updated “Notice of Business Continuity Plan.” You may obtain
  a copy of this notice at any time by contacting a Fidelity Representative.




                                                                                                                       457270.14.0
Effective June 2019                                                                                                   FA-PRIV-0719
© 2019 FMR LLC. All rights reserved.                                                                                  1.828133.114
                    Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 55 of 74
                                                                                                                                    Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM




                                                   © 2015. All rights reserved.
                    Fidelity Brokerage Services LLC and National Financial Services LLC, Members NYSE, SIPC
                                              900 Salem Street, Smithfield, RI 02917

574045.4.0                                                                                                    BROK-COV-SAD-0118
                                                                                                                     3.830052.151
             Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 56 of 74
                                                                                                                      Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                                         1916-CV33765

                                  IN THE CIRCUIT COURT OF JACKSON COUNTY
                                         AT INDEPENDENCE, MISSOURI
 Annette Mackey Bartle, on behalf of        )
 Herself and other members of the           )
 Putative class,                            )
           Plaintiff/Petitioner,            )
 VS.                                        )             Case No.:
                                            )
 Fidelity Brokerage Services, LLC and       )
 National Financial Services LLC,           )             Division No.:
           Defendant/Respondent.            )

                         MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
 COMES NOW Plaintiff/Petitioner, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court
 Rules, hereby moves for the appointment of HPS Process Service & Investigations, Inc.:
Jan Adams               PPS19-0001     George L Castillo      PPS19-0037      Bradley Gordon             PPS19-0059
Michelle L Adams        PPS19-0002     Sonja R Chailland      PPS19-0038      Tom Gorgone                PPS19-0060
Roger Adams             PPS19-0003     Gary Chatham           PPS19-0039      Gabriella Gourdin          PPS19-0061
Bobby Ali               PPS19-0004     Glen Cobb              PPS19-0040      Christina M Gregory        PPS19-0062
Lakeita Allen           PPS19-0005     Kenneth V Condrey      PPS19-0041      Charles R Gunning          PPS19-0063
Sandra M Allen          PPS19-0006     Sharon R Condrey       PPS19-0042      Darnell Hamilton           PPS19-0076
Victor Aponte           PPS19-0007     Kathleen Cook          PPS19-0043      Kimberly Hamilton          PPS19-0077
Joshua Aragon           PPS19-0008     William R Cooper       PPS19-0044      Alan Hancock               PPS19-0078
Brandon Aschenbrenner   PPS19-0009     Catherine Cornellier   PPS19-0045      Eric Hann                  PPS19-0079
Erica Austin            PPS19-0010     Wilberto Correa        PPS19-0046      Timothy S Hansen           PPS19-0080
Kali A Baltazar         PPS19-0011     Alterick S Davenport   PPS19-0047      Christy Hartline           PPS19-0081
Joseph L Baska          PPS19-0012     Duane D Day            PPS19-0048      Larry Haynes               PPS19-0082
Carrington L Bell       PPS19-0013     Gerald Deadwyler       PPS19-0049      Douglas E Hays             PPS19-0083
George Bell             PPS19-0014     Robert E Delacy, III   PPS19-0050      Grace Hazell               PPS19-0084
Ryan Black              PPS19-0015     Robert E Delacy, Jr.   PPS19-0051      Richard P Heimerich, Jr.   PPS19-0085
Shanna Blackwell        PPS19-0016     Dominic DellaPorte     PPS19-0052      Stephen Heitz              PPS19-0086
Dianna J Blea           PPS19-0017     Ricardo Delpratt       PPS19-0053      Charles Helms              PPS19-0087
Richard J Blea          PPS19-0018     John Dippenworth       PPS19-0064      Austen Hendrickson         PPS19-0088
Robert Blixt            PPS19-0019     Alexander C Djaine     PPS19-0065      Wendy L Henrich            PPS19-0089
Brent Bohnoff           PPS19-0020     Claudia A Dohn         PPS19-0066      Jesse J Hernandez          PPS19-0090
David Braxton           PPS19-0021     Dale Dorning           PPS19-0067      Michael Hibler             PPS19-0091
Charles Bridges         PPS19-0022     Jadeena Earle          PPS19-0068      Anthonio Hightower         PPS19-0092
Donnie C Briley         PPS19-0023     Abel A Emiru           PPS19-0069      Wendy K Hilgenberg         PPS19-0238
Kathy A Broom           PPS19-0024     David S Felter         PPS19-0070      James M Hise               PPS19-0093
Dan Brouillete          PPS19-0025     William F Ferrell      PPS19-0228      Gary F Hodges              PPS19-0094
Douglas S Brower        PPS19-0026     Robert D Finley        PPS19-0071      Brian K Hollen             PPS19-0095
Kelley Brown            PPS19-0028     Travis Foster          PPS19-0072      Bob Holyk                  PPS19-0096
Kenneth H Brown, Jr.    PPS19-0027     Christopher Fowler     PPS19-0073      Roman Holyk                PPS19-0097
Nicholas R Bull         PPS19-0029     James Frago            PPS19-0074      Ulonda G Howard            PPS19-0098
Jarrett M Bullock       PPS19-0030     John Frago             PPS19-0075      Martin J Hueckel           PPS19-0099
Ashley Bumgardner       PPS19-0031     Andrew L Garza         PPS19-0231      William B Humble           PPS19-0100
James Burke             PPS19-0032     Louis Gerrick          PPS19-0054      George Illidge             PPS19-0101
Randy D Burrow          PPS19-0033     Matthew Gilmore        PPS19-0055      Frank James                PPS19-0102
Gary Burt               PPS19-0034     Steven D Glenn         PPS19-0056      Matthew J Jankowski        PPS19-0103
William J Caputo        PPS19-0035     Ronda Godard           PPS19-0057      Betty A Johnson            PPS19-0104
Charles Casey           PPS19-0036     Adam Golden            PPS19-0058      Christina M Johnson        PPS19-0105




          Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 57 of 74
                                                                                                           Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Edward Johnson         PPS19-0106   Angela Reed            PPS19-0166   Ambiko Wallace        PPS19-0202
Randy Johnson          PPS19-0107   Christopher Reed       PPS19-0145   Daniel R Ward         PPS19-0203
Michael A Jones        PPS19-0108   Edward Reed            PPS19-0146   Vancem Warrem, Sr.    PPS19-0204
Haile Kahssa           PPS19-0109   Ernie Rice             PPS19-0147   Kaylan Welborn        PPS19-0205
Kenneth J Kearney      PPS19-0110   Karen L Rice           PPS19-0148   Gregory M Willing     PPS19-0206
Michael Keatina        PPS19-0111   Debra Rios             PPS19-0149   Deborah A Wilson      PPS19-0207
Gerald Keeley          PPS19-0112   Randy Rober            PPS19-0150   Elmer W Wilson        PPS19-0208
Wyman T Kroft          PPS19-0113   David M Roberts        PPS19-0336   Mitch A Wirth         PPS19-0209
Jeff Kuenzi            PPS19-0114   Patricia Roberts       PPS19-0337   Deborah Woodhouse     PPS19-0210
Jo Ann Lane            PPS19-0115   Richard Robex          PPS19-0151   Jerry Wooten          PPS19-0211
John M Laukaitis       PPS19-0116   Jery Robinson          PPS19-0152   Edwin E Young         PPS19-0212
Joshua Lee             PPS19-0117   Antonio Roque          PPS19-0153   Sarah Zirakian        PPS19-0213
Rick V Leeds           PPS19-0118   Ethel A Ross           PPS19-0154   Felycia Aranda        PPS19-0533
Kristie S Lewis        PPS19-0119   Richard C Ross         PPS19-0155   Mark Avery            PPS19-0534
John D Lichtenegger    PPS19-0120   Edna Russell           PPS19-0156   Teresa Bailly         PPS19-0535
Bert Lott              PPS19-0121   Mark Russell, Jr.      PPS19-0157   Mike Barry            PPS19-0536
Robert Manning         PPS19-0123   John T Sadler, Jr      PPS19-0167   Robert Bassler        PPS19-0537
Roger Martucci         PPS19-0124   Ligno Sanchez          PPS19-0168   Laura Beckham         PPS19-0538
William Lu Maye        PPS19-0122   Virginia L Saxon       PPS19-0169   Ann Bollino           PPS19-0539
Michael J McMahon      PPS19-0125   Nathaniel Scott        PPS19-0170   Joshua Brown          PPS19-0540
Jerry Melber           PPS19-0126   Joe Sherrod            PPS19-0171   Maurice Burton, Sr.   PPS19-0541
Arsalan Memon          PPS19-0127   Cory Shields           PPS19-0172   Anna Canole           PPS19-0542
Jenna Mendoza          PPS19-0128   Mark O Shiver          PPS19-0173   Trenia Cherry         PPS19-0543
Matthew A Millhollin   PPS19-0129   Eric Shumate           PPS19-0174   John R Choate         PPS19-0544
Vivian G Mitchell      PPS19-0130   Andrew Siteps          PPS19-0175   Rick M McClain        PPS19-0545
Carlos A Moreno        PPS19-0131   Jeremy S Small         PPS19-0176   John A Clor           PPS19-0546
Kelly Murski           PPS19-0132   Bryan Smith            PPS19-0177   Kathleen V Clor       PPS19-0547
Andrew Myers           PPS19-0263   Monica Smith           PPS19-0178   Emma Cole             PPS19-0548
Frederick M Myers      PPS19-0264   Timofey A Somoylenko   PPS19-0179   Theodore Cordasco     PPS19-0549
James G Myers          PPS19-0265   Anthony Spada          PPS19-0180   Karen Crohan          PPS19-0550
Stephanie Myers        PPS19-0266   Melissa Spencer        PPS19-0181   Laura Crum            PPS19-0551
Paul Nardizz           PPS19-0133   Jamie P Stallo         PPS19-0182   Bryce E Dearborn      PPS19-0552
Wendy Neff             PPS19-0134   Marc A Starks          PPS19-0183   Kathleen DiNunno      PPS19-0553
Jillian Newkirk        PPS19-0135   Barbara J Stelc        PPS19-0184   Dennis Duflinger      PPS19-0554
Brian Newton           PPS19-0136   Kelvin Stinyard        PPS19-0185   Donald C Eska, Jr.    PPS19-0555
Jeremy L Nicholas      PPS19-0268   Randy Stone            PPS19-0186   Leticia Estrada       PPS19-0556
Michael Noble          PPS19-0137   Haley Stratton         PPS19-0187   Robert D Fairbanks    PPS19-0557
Trinity Olson          PPS19-0138   Berham B Tassaw        PPS19-0188   Flojetta Fitzgerald   PPS19-0558
John Pappas            PPS19-0139   Jeffrey Teitel         PPS19-0189   Stephen H Folcher     PPS19-0559
Cynthia Paris          PPS19-0140   Perry Thomas           PPS19-0190   Christine Foran       PPS19-0560
George R Perry, Jr.    PPS19-0142   Robert H Thomas        PPS19-0191   Ryan D Fortune        PPS19-0561
Janet R Perry          PPS19-0141   William W Thomas       PPS19-0192   Richard Gerber        PPS19-0562
Kacie Phelps           PPS19-0143   Vanessa Thompson       PPS19-0193   Paul Gizel            PPS19-0563
Vincent Piazza         PPS19-0158   Christina Tiffany      PPS19-0194   Sinai Gonzalez        PPS19-0564
Timothy Pinney         PPS19-0159   Gabriel E Tranum       PPS19-0195   David Hahn            PPS19-0565
Jason S Plumley        PPS19-0160   Jacob Tranum           PPS19-0196   Anthony Hatcher       PPS19-0566
Craig Podgurshi, Jr    PPS19-0161   Paul G Turpen          PPS19-0197   Frances Hatcher       PPS19-0567
Rocellious D Pope      PPS19-0162   Margarita Vasquez      PPS19-0198   Erich T Hein          PPS19-0568
Anastasia Quinquit     PPS19-0163   Robert E Vick, II      PPS19-0199   Leonard Horseman      PPS19-0569
Charles J Reardon      PPS19-0164   Kasey Vink             PPS19-0200   Donna Jo King         PPS19-0570
Derek L Reddick        PPS19-0165   Brad Votaw             PPS19-0201   Mike Johnson          PPS19-0571




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 58 of 74
                                                                                                                             Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Louis Jones              PPS19-0572        Craig Palmer            PPS19-0589         Lisa Thomas             PPS19-0606
Samuel Jones, Jr.        PPS19-0573        Douglas W Patterson     PPS19-0590         Scott L Thomas          PPS19-0607
Jeff Keyton              PPS19-0574        Jaron Perkins           PPS19-0591         Walter Thomas           PPS19-0608
Kenneth J. Klewicki      PPS19-0575        Terrance Perry          PPS19-0592         Stephen M Troutz        PPS19-0609
Thomas R. Kroll          PPS19-0576        Gregory Piazza          PPS19-0593         Michele VonEisengrein   PPS19-0610
Robert G. Maliuuk, Jr.   PPS19-0577        Brian T Pierce          PPS19-0594         Joseph T Wachowski      PPS19-0611
Matthews J Manlich       PPS19-0578        John Pontry             PPS19-0595         Michael Walton          PPS19-0612
David Martin             PPS19-0579        Nancy Porter            PPS19-0596         Roger White             PPS19-0613
Michael Meade            PPS19-0580        Andre S Powell          PPS19-0597         Ann Wixom               PPS19-0614
Eric Mendenhall          PPS19-0581        Galen Quinn             PPS19-0598         Sandra Yade             PPS19-0615
James O Miller, Jr.      PPS19-0582        Cheryl R Richey         PPS19-0599         Niel Young              PPS19-0616
Chris Miranda            PPS19-0583        Eric Rubin              PPS19-0600         Gina Zappia             PPS19-0617
Carla Monegain           PPS19-0584        Melissa Ruiz            PPS19-0601         Kim Zappia              PPS19-0618
Emmanuel F Morales       PPS19-0585        Lee H Russell           PPS19-0602         Richard Zechiel         PPS19-0619
Michael S Morison        PPS19-0586        Barbara Scott           PPS19-0603         Dennis Dahlberg         PPS19-0691
Ly Nguyen                PPS19-0587        Steven Stosur           PPS19-0604         Susan Martin            PPS19-0846
Keith Niziankiewicz      PPS19-0588        Michael Talone          PPS19-0605         Aron Zeller             PPS19-0822


 as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the

 above-named individuals are on the Court’s list of approved process servers and the information contained in their

 applications and affidavits on file is current and still correct. Respectfully Submitted,


                                                             BARTLE & MARCUS LLC

                                                             By /s/ David L. Marcus
                                                                David L. Marcus, MO Bar #47846
                                                                BARTLE & MARCUS LLC
                                                                116 W. 47th Street, Suite 200
                                                                Kansas City, MO 64112
                                                                Telephone: 816.256.4699
                                                                Fax: 816.222.0534
                                                                Dmarcus@bmlawkc.com

                                                                  and

                                                           THE LAW OFFICE OF JARED A. ROSE

                                                                  Jared A. Rose, MO Bar #60128
                                                                  919 West 47th Street
                                                                  Kansas City, MO 64112
                                                                  Phone: 816.221.4335
                                                                  Fax: 816.873.5406
                                                                  jared@roselawkc.com


                                                             ATTORNEYS FOR PLAINTIFF




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 59 of 74
                                                                                                                         Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process in the above captioned matter.

DATE:                                                          ______________________________
                                                               Judge or Circuit Clerk




         Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 60 of 74
                                                                                                                      Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                                                                                         1916-CV33765

                                  IN THE CIRCUIT COURT OF JACKSON COUNTY
                                         AT INDEPENDENCE, MISSOURI
 Annette Mackey Bartle, on behalf of        )
 Herself and other members of the           )
 Putative class,                            )
           Plaintiff/Petitioner,            )
 VS.                                        )             Case No.:
                                            )
 Fidelity Brokerage Services, LLC and       )
 National Financial Services LLC,           )             Division No.:
           Defendant/Respondent.            )

                         MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER
 COMES NOW Plaintiff/Petitioner, by and through counsel, and pursuant to Local Rule 4.9 of Jackson County Court
 Rules, hereby moves for the appointment of HPS Process Service & Investigations, Inc.:
Jan Adams               PPS19-0001     George L Castillo      PPS19-0037      Bradley Gordon             PPS19-0059
Michelle L Adams        PPS19-0002     Sonja R Chailland      PPS19-0038      Tom Gorgone                PPS19-0060
Roger Adams             PPS19-0003     Gary Chatham           PPS19-0039      Gabriella Gourdin          PPS19-0061
Bobby Ali               PPS19-0004     Glen Cobb              PPS19-0040      Christina M Gregory        PPS19-0062
Lakeita Allen           PPS19-0005     Kenneth V Condrey      PPS19-0041      Charles R Gunning          PPS19-0063
Sandra M Allen          PPS19-0006     Sharon R Condrey       PPS19-0042      Darnell Hamilton           PPS19-0076
Victor Aponte           PPS19-0007     Kathleen Cook          PPS19-0043      Kimberly Hamilton          PPS19-0077
Joshua Aragon           PPS19-0008     William R Cooper       PPS19-0044      Alan Hancock               PPS19-0078
Brandon Aschenbrenner   PPS19-0009     Catherine Cornellier   PPS19-0045      Eric Hann                  PPS19-0079
Erica Austin            PPS19-0010     Wilberto Correa        PPS19-0046      Timothy S Hansen           PPS19-0080
Kali A Baltazar         PPS19-0011     Alterick S Davenport   PPS19-0047      Christy Hartline           PPS19-0081
Joseph L Baska          PPS19-0012     Duane D Day            PPS19-0048      Larry Haynes               PPS19-0082
Carrington L Bell       PPS19-0013     Gerald Deadwyler       PPS19-0049      Douglas E Hays             PPS19-0083
George Bell             PPS19-0014     Robert E Delacy, III   PPS19-0050      Grace Hazell               PPS19-0084
Ryan Black              PPS19-0015     Robert E Delacy, Jr.   PPS19-0051      Richard P Heimerich, Jr.   PPS19-0085
Shanna Blackwell        PPS19-0016     Dominic DellaPorte     PPS19-0052      Stephen Heitz              PPS19-0086
Dianna J Blea           PPS19-0017     Ricardo Delpratt       PPS19-0053      Charles Helms              PPS19-0087
Richard J Blea          PPS19-0018     John Dippenworth       PPS19-0064      Austen Hendrickson         PPS19-0088
Robert Blixt            PPS19-0019     Alexander C Djaine     PPS19-0065      Wendy L Henrich            PPS19-0089
Brent Bohnoff           PPS19-0020     Claudia A Dohn         PPS19-0066      Jesse J Hernandez          PPS19-0090
David Braxton           PPS19-0021     Dale Dorning           PPS19-0067      Michael Hibler             PPS19-0091
Charles Bridges         PPS19-0022     Jadeena Earle          PPS19-0068      Anthonio Hightower         PPS19-0092
Donnie C Briley         PPS19-0023     Abel A Emiru           PPS19-0069      Wendy K Hilgenberg         PPS19-0238
Kathy A Broom           PPS19-0024     David S Felter         PPS19-0070      James M Hise               PPS19-0093
Dan Brouillete          PPS19-0025     William F Ferrell      PPS19-0228      Gary F Hodges              PPS19-0094
Douglas S Brower        PPS19-0026     Robert D Finley        PPS19-0071      Brian K Hollen             PPS19-0095
Kelley Brown            PPS19-0028     Travis Foster          PPS19-0072      Bob Holyk                  PPS19-0096
Kenneth H Brown, Jr.    PPS19-0027     Christopher Fowler     PPS19-0073      Roman Holyk                PPS19-0097
Nicholas R Bull         PPS19-0029     James Frago            PPS19-0074      Ulonda G Howard            PPS19-0098
Jarrett M Bullock       PPS19-0030     John Frago             PPS19-0075      Martin J Hueckel           PPS19-0099
Ashley Bumgardner       PPS19-0031     Andrew L Garza         PPS19-0231      William B Humble           PPS19-0100
James Burke             PPS19-0032     Louis Gerrick          PPS19-0054      George Illidge             PPS19-0101
Randy D Burrow          PPS19-0033     Matthew Gilmore        PPS19-0055      Frank James                PPS19-0102
Gary Burt               PPS19-0034     Steven D Glenn         PPS19-0056      Matthew J Jankowski        PPS19-0103
William J Caputo        PPS19-0035     Ronda Godard           PPS19-0057      Betty A Johnson            PPS19-0104
Charles Casey           PPS19-0036     Adam Golden            PPS19-0058      Christina M Johnson        PPS19-0105




          Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 61 of 74
                                                                                                           Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Edward Johnson         PPS19-0106   Angela Reed            PPS19-0166   Ambiko Wallace        PPS19-0202
Randy Johnson          PPS19-0107   Christopher Reed       PPS19-0145   Daniel R Ward         PPS19-0203
Michael A Jones        PPS19-0108   Edward Reed            PPS19-0146   Vancem Warrem, Sr.    PPS19-0204
Haile Kahssa           PPS19-0109   Ernie Rice             PPS19-0147   Kaylan Welborn        PPS19-0205
Kenneth J Kearney      PPS19-0110   Karen L Rice           PPS19-0148   Gregory M Willing     PPS19-0206
Michael Keatina        PPS19-0111   Debra Rios             PPS19-0149   Deborah A Wilson      PPS19-0207
Gerald Keeley          PPS19-0112   Randy Rober            PPS19-0150   Elmer W Wilson        PPS19-0208
Wyman T Kroft          PPS19-0113   David M Roberts        PPS19-0336   Mitch A Wirth         PPS19-0209
Jeff Kuenzi            PPS19-0114   Patricia Roberts       PPS19-0337   Deborah Woodhouse     PPS19-0210
Jo Ann Lane            PPS19-0115   Richard Robex          PPS19-0151   Jerry Wooten          PPS19-0211
John M Laukaitis       PPS19-0116   Jery Robinson          PPS19-0152   Edwin E Young         PPS19-0212
Joshua Lee             PPS19-0117   Antonio Roque          PPS19-0153   Sarah Zirakian        PPS19-0213
Rick V Leeds           PPS19-0118   Ethel A Ross           PPS19-0154   Felycia Aranda        PPS19-0533
Kristie S Lewis        PPS19-0119   Richard C Ross         PPS19-0155   Mark Avery            PPS19-0534
John D Lichtenegger    PPS19-0120   Edna Russell           PPS19-0156   Teresa Bailly         PPS19-0535
Bert Lott              PPS19-0121   Mark Russell, Jr.      PPS19-0157   Mike Barry            PPS19-0536
Robert Manning         PPS19-0123   John T Sadler, Jr      PPS19-0167   Robert Bassler        PPS19-0537
Roger Martucci         PPS19-0124   Ligno Sanchez          PPS19-0168   Laura Beckham         PPS19-0538
William Lu Maye        PPS19-0122   Virginia L Saxon       PPS19-0169   Ann Bollino           PPS19-0539
Michael J McMahon      PPS19-0125   Nathaniel Scott        PPS19-0170   Joshua Brown          PPS19-0540
Jerry Melber           PPS19-0126   Joe Sherrod            PPS19-0171   Maurice Burton, Sr.   PPS19-0541
Arsalan Memon          PPS19-0127   Cory Shields           PPS19-0172   Anna Canole           PPS19-0542
Jenna Mendoza          PPS19-0128   Mark O Shiver          PPS19-0173   Trenia Cherry         PPS19-0543
Matthew A Millhollin   PPS19-0129   Eric Shumate           PPS19-0174   John R Choate         PPS19-0544
Vivian G Mitchell      PPS19-0130   Andrew Siteps          PPS19-0175   Rick M McClain        PPS19-0545
Carlos A Moreno        PPS19-0131   Jeremy S Small         PPS19-0176   John A Clor           PPS19-0546
Kelly Murski           PPS19-0132   Bryan Smith            PPS19-0177   Kathleen V Clor       PPS19-0547
Andrew Myers           PPS19-0263   Monica Smith           PPS19-0178   Emma Cole             PPS19-0548
Frederick M Myers      PPS19-0264   Timofey A Somoylenko   PPS19-0179   Theodore Cordasco     PPS19-0549
James G Myers          PPS19-0265   Anthony Spada          PPS19-0180   Karen Crohan          PPS19-0550
Stephanie Myers        PPS19-0266   Melissa Spencer        PPS19-0181   Laura Crum            PPS19-0551
Paul Nardizz           PPS19-0133   Jamie P Stallo         PPS19-0182   Bryce E Dearborn      PPS19-0552
Wendy Neff             PPS19-0134   Marc A Starks          PPS19-0183   Kathleen DiNunno      PPS19-0553
Jillian Newkirk        PPS19-0135   Barbara J Stelc        PPS19-0184   Dennis Duflinger      PPS19-0554
Brian Newton           PPS19-0136   Kelvin Stinyard        PPS19-0185   Donald C Eska, Jr.    PPS19-0555
Jeremy L Nicholas      PPS19-0268   Randy Stone            PPS19-0186   Leticia Estrada       PPS19-0556
Michael Noble          PPS19-0137   Haley Stratton         PPS19-0187   Robert D Fairbanks    PPS19-0557
Trinity Olson          PPS19-0138   Berham B Tassaw        PPS19-0188   Flojetta Fitzgerald   PPS19-0558
John Pappas            PPS19-0139   Jeffrey Teitel         PPS19-0189   Stephen H Folcher     PPS19-0559
Cynthia Paris          PPS19-0140   Perry Thomas           PPS19-0190   Christine Foran       PPS19-0560
George R Perry, Jr.    PPS19-0142   Robert H Thomas        PPS19-0191   Ryan D Fortune        PPS19-0561
Janet R Perry          PPS19-0141   William W Thomas       PPS19-0192   Richard Gerber        PPS19-0562
Kacie Phelps           PPS19-0143   Vanessa Thompson       PPS19-0193   Paul Gizel            PPS19-0563
Vincent Piazza         PPS19-0158   Christina Tiffany      PPS19-0194   Sinai Gonzalez        PPS19-0564
Timothy Pinney         PPS19-0159   Gabriel E Tranum       PPS19-0195   David Hahn            PPS19-0565
Jason S Plumley        PPS19-0160   Jacob Tranum           PPS19-0196   Anthony Hatcher       PPS19-0566
Craig Podgurshi, Jr    PPS19-0161   Paul G Turpen          PPS19-0197   Frances Hatcher       PPS19-0567
Rocellious D Pope      PPS19-0162   Margarita Vasquez      PPS19-0198   Erich T Hein          PPS19-0568
Anastasia Quinquit     PPS19-0163   Robert E Vick, II      PPS19-0199   Leonard Horseman      PPS19-0569
Charles J Reardon      PPS19-0164   Kasey Vink             PPS19-0200   Donna Jo King         PPS19-0570
Derek L Reddick        PPS19-0165   Brad Votaw             PPS19-0201   Mike Johnson          PPS19-0571




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 62 of 74
                                                                                                                             Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
Louis Jones              PPS19-0572        Craig Palmer            PPS19-0589         Lisa Thomas             PPS19-0606
Samuel Jones, Jr.        PPS19-0573        Douglas W Patterson     PPS19-0590         Scott L Thomas          PPS19-0607
Jeff Keyton              PPS19-0574        Jaron Perkins           PPS19-0591         Walter Thomas           PPS19-0608
Kenneth J. Klewicki      PPS19-0575        Terrance Perry          PPS19-0592         Stephen M Troutz        PPS19-0609
Thomas R. Kroll          PPS19-0576        Gregory Piazza          PPS19-0593         Michele VonEisengrein   PPS19-0610
Robert G. Maliuuk, Jr.   PPS19-0577        Brian T Pierce          PPS19-0594         Joseph T Wachowski      PPS19-0611
Matthews J Manlich       PPS19-0578        John Pontry             PPS19-0595         Michael Walton          PPS19-0612
David Martin             PPS19-0579        Nancy Porter            PPS19-0596         Roger White             PPS19-0613
Michael Meade            PPS19-0580        Andre S Powell          PPS19-0597         Ann Wixom               PPS19-0614
Eric Mendenhall          PPS19-0581        Galen Quinn             PPS19-0598         Sandra Yade             PPS19-0615
James O Miller, Jr.      PPS19-0582        Cheryl R Richey         PPS19-0599         Niel Young              PPS19-0616
Chris Miranda            PPS19-0583        Eric Rubin              PPS19-0600         Gina Zappia             PPS19-0617
Carla Monegain           PPS19-0584        Melissa Ruiz            PPS19-0601         Kim Zappia              PPS19-0618
Emmanuel F Morales       PPS19-0585        Lee H Russell           PPS19-0602         Richard Zechiel         PPS19-0619
Michael S Morison        PPS19-0586        Barbara Scott           PPS19-0603         Dennis Dahlberg         PPS19-0691
Ly Nguyen                PPS19-0587        Steven Stosur           PPS19-0604         Susan Martin            PPS19-0846
Keith Niziankiewicz      PPS19-0588        Michael Talone          PPS19-0605         Aron Zeller             PPS19-0822


 as private process servers in the above-captioned matter. In support of said motion, Plaintiff/Petitioner states that the

 above-named individuals are on the Court’s list of approved process servers and the information contained in their

 applications and affidavits on file is current and still correct. Respectfully Submitted,


                                                             BARTLE & MARCUS LLC

                                                             By /s/ David L. Marcus
                                                                David L. Marcus, MO Bar #47846
                                                                BARTLE & MARCUS LLC
                                                                116 W. 47th Street, Suite 200
                                                                Kansas City, MO 64112
                                                                Telephone: 816.256.4699
                                                                Fax: 816.222.0534
                                                                Dmarcus@bmlawkc.com

                                                                  and

                                                           THE LAW OFFICE OF JARED A. ROSE

                                                                  Jared A. Rose, MO Bar #60128
                                                                  919 West 47th Street
                                                                  Kansas City, MO 64112
                                                                  Phone: 816.221.4335
                                                                  Fax: 816.873.5406
                                                                  jared@roselawkc.com


                                                             ATTORNEYS FOR PLAINTIFF




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 63 of 74
                                                                                                                         Electronically Filed - Jackson - Independence - December 23, 2019 - 02:28 PM
                          ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER
It is hereby ordered that Petitioner/Plaintiff’s Motion for Appointment of Private Process Server is sustained and the
above named individuals are hereby appointed to serve process in the above captioned matter.

DATE:       24-Dec-2019                                        ______________________________
                                                               Judge or Circuit Clerk




         Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 64 of 74
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

ANNETTE MACKEY BARTLE,

                        PLAINTIFF(S),                                    CASE NO. 1916-CV33765
VS.                                                                      DIVISION 16

FIDELITY BROKERAGE SERVICES LLC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable MARCO A ROLDAN on 03-JUN-2020 in DIVISION 16 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




1916-CV33765                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
        Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 65 of 74
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ MARCO A ROLDAN
                                              MARCO A ROLDAN, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
JARED ARNOLD ROSE, LAW OFFICE OF JARED A. ROSE, 919 WEST 47TH STREET,
KANSAS CITY, MO 64112

DAVID L. MARCUS, BARTLE & MARCUS LLC, 116 W 47TH ST STE 200, KANSAS
CITY, MO 64112

Defendant(s):
FIDELITY BROKERAGE SERVICES LLC
NATIONAL FINANCIAL SERVICES LLC

Dated: 24-DEC-2019                                              MARY A. MARQUEZ
                                                                Court Administrator



1916-CV33765                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
        Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 66 of 74
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 1916-CV33765
 MARCO A ROLDAN
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 ANNETTE MACKEY BARTLE                                              DAVID L. MARCUS
                                                                    BARTLE & MARCUS LLC
                                                                    116 W 47TH ST STE 200
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 FIDELITY BROKERAGE SERVICES LLC                                    308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Breach of Contract                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: NATIONAL FINANCIAL SERVICES LLC
                                      Alias:
  CT CORPORATION
  120 SOUTH CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    24-DEC-2019                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-13387 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20                                  Page
                                                                                                   54.13, and 54.20;67  of 74
                                                                                                                    506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00064-GAF
Revised 7/3/13                           Document
                        Service Information - Attorney 1-1 Filed 01/28/20 Page 68 of 74
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 1916-CV33765
 MARCO A ROLDAN
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 ANNETTE MACKEY BARTLE                                              DAVID L. MARCUS
                                                                    BARTLE & MARCUS LLC
                                                                    116 W 47TH ST STE 200
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 FIDELITY BROKERAGE SERVICES LLC                                    308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Breach of Contract                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: FIDELITY BROKERAGE SERVICES LLC
                                      Alias:
  CT CORPORATION
  120 SOUTH CENTRAL AVE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    24-DEC-2019                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-13386 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20                                  Page
                                                                                                   54.13, and 54.20;69  of 74
                                                                                                                    506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00064-GAF
Revised 7/3/13                           Document
                        Service Information - Attorney 1-1 Filed 01/28/20 Page 70 of 74
                                                                                                                                                                Electronically Filed - Jackson - Independence - January 14, 2020 - 11:25 AM
                                                     AFFIDAVIT..OF. SERVICE


State t>I' Missour i                                           Cc,1.intj,1 t>l' Jackson                                                      Ci rcuit Court


Case Number: ·191G-C\/3:3765

Plaintiff/Petitioner:
ANNETI}:. MACKEY BARTLE
vs.
DefendanUF{esponclent:
FIDE LITY BROKERAGE SERV ICES, LLC., et. al.

H,,iceived by HPS Process Service ,'3. lnv1,,sti!;iation,; to be served on fiifolil.y (·3rnklmI9e S~!rvici~:;, L.t..G. <:lo
CT C:orpornti on SystNn, ·120 S outh Cnntrnl Avi,,nw:, Clayton , t,10 6:ViO!i.

I, MART'IN Hl.JECf<EI.., beinr,i duly sworn, deposi:, and ~;ay that on the 30lh d;;)y of December, 201 9 ;;1t 2:46
pm, I:

SerwJd the within named establis~irnent by deliverin9 a tnH.~ copy of Summ ons in Civil Case ; Motion and
Order for Appointment of Private Process Server; Class Action Petition; and Exhibit A to Am anda
Brandon, POS Intake Specialist at the addret;s of 120 South Central Aven ue, Suite 400, Clayton, MO
63105.


I am over the age of eighteen, and have no interest in tl1e ,3bove action .




                                                                                          .....1/PJ~~ ......                   &v. /J . . . . . . . . . . . -
                                                                                           MART1N HUECKEL
                                                                                           Process Server
 Subscribed and Sworn to before me on the ..2.
 day of ..J .~ .!10.L~........~ -~.Cd... by the d fiant v7iio                              HPS Process S1~rvice &. lnvestirptions
 is personally knowrlto rn e.                                                              www .l'lpspror.:,H,~,.Gom
                                                                                           ·1669 Jt~ffors,on
                                                                                           Kansas City, MO 64108
 f;jcYf~~~iF  ,,, .. ,
                            i£::::s::=::                                                   (800) 796-9559
          ,'i..O..Y P/;,',,
        --~~: ...~, MySHELBY
      ,'~ : tr)Tf,R'(.
                                    R08ERTS
                              C-Omlnlsslon Expkes
                    '<;I'•                                                                 Our .Job Serial Nu mber: HAT-·2019024972
      ~-~.w.L..       1}       Janua,y 28, 2023
                                St Louis Coolly
            ,, .
         ~#Y,~iJF'. ·~,'     Commission #19503579
                ~                      Copyright © 1~92.:l.019 Datab;·. St.) Servic".'1 ~. Inc.· Prncer;s s,~rver's Toolbox \/8 1c




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 71 of 74
                                                                                                                                                                                                   Electronically Filed - Jackson - Independence - January 14, 2020 - 11:25 AM
                 IN THE 16TH .HJD1Cl.AL CIRCUIT COURT, JACKSON COUNTY, MlSSOl JRl

  Judge or Division:                                 Case Numhcr: l916-CV3376S
  t,1ARCO
1--- - - -A--   ROLDAN
                   - - - -- - - - - ---------- - - ---- -----·
  Plaintiff/Petitioner:                               Plain I iff si Petihoner's Attornt'. )1/A dclress
  ANNETfE MACKEY BARTLE                               DAV!D L. MARCUS
                                                     BARTLE & MAR.Cl.JS LLC
                                                      l I6 W 47T1-I ST STE 200
                                                vs.   KANSAS        CITY. MO -·-------------------···----------
   -------------------------------------------·---- --------------------·----····---- 64112
  De fcndant:Respo11clent:                            Court Addn'.ss :
  FIDELITY BROKERAGE SERVICES LI..C                   308 W Kansas
  Nature of Suit:
                                                      INDEPENDENCE, MO 64050
  CC Breach of Contract
                     --- - ------------------'-----------··--------------------                                                                                       (Date F:lc Stamp)
                                                            ".:,mnmons a,
                                                                        · c·_..1v1·1 ("_.ase
       Th e State of Missouri to:            FID ELITY HROKERAGE SERV !Cr.S LLC
                                             Alias:                                  PRIVATE PROCESS SERVER
  CT COHPORATION
  120 SOUHI CENTRAL AVE
  CLA\'TON,MO 6Jl 05

                                                     You an• rnmrnonr.d to app,,,1r l>don, t his co1.1rt and to fil 1' y<,ur pkndi11 g to thr: 1wtition, a copy of
                                                which is ,1ttad1cd. am! 10 scrv~ ri <:opy of your pka ding upon the attorney for f'b i ntiff: Pt•ticio11er at the
                                                ahov,: addre~~ :11! w ithin 30 d" ys aftu n)cei\'ing th[;; summnns, excl1nivc: of the day of service. If you foil to
                                                fik your r,kadin~:. j udgment hy ddault mny lJc 1.1kc11 >'ltain~.;    ' for. the r ef ckm:i.11de1I in thr: petition.
                                                                24-DEC--201 9                                                  .        . •           -....-r-,..._
                                                                    Dalt'                                                                     Clerk     ~r-
         JA CKSON COUNTY                        r-ur1her l nli :,rma1:on:

                                                                                S heriff's or Server 's Return
       Note 10 suving officer: Summons should be returned to the court wilhin 1hi,·ty days alter th<! daic of ii,ia,e.
       [ certify that I have se1vc:i.t the above su mmons by : (check one)
      [] del ivering :i copy of the summons and :, copy of the pet ition to lb,· Ddc-nda111 /Respondc- nt.
       0 leaving ;1copy of thr: summons and a copy of the pr:tition :\! th~ dw,·Jlii;g plar:r:· or u,1.1,11 nbrxk of the: Dcfrr;dan,/Rfspo 1~de1a with
                                   _ _ _ _ _ _ _ _ _ _ _ _ _a p(:r:,on o l' thc U:,knda nt 's/Rcspondent's fa mil y ovn the age of 15 years who
        ~ pe1m:11:rntly 1-e;.ides with the Dr:f,:ndant/ R,:,pomknl.
      {A'(for scrv:cc o n ,1 cmporation) <lelivt~ring ,1 copy of1he sumrnons and a copy of the peti tion to
                            f)-rvu::i--nc..l~,          /Jr~ 'D .,,                                  {m11 n~)       /J (J 5   -Pt T /r 14L Jfl ec                                  (tith~).
       0

      ~:;v,:l~,~fz==:~r~~~=~·):~~;,/p~~d:~;~~: ,,
            o ther




                          Printc,! Namr: (>f Sherif,· or Sc:-vr;r                                                        ::,ign,;:.urc of Sheriff or Snv,,r
                                           Must b e sworn hd'or<! u notflry public ff nol scrl'ccl b:i,· :111 ,rnlhori,.ed officer:
                                          Sub:;cribed and sworn to befo,·c lli·.; on_______ __                      / /   .2-,/;u;   .?---0
                                                                                                                                          _ _ _ (chic).
                (Sei1/J
                                           My commission c>:p irc:;:               !/.78'/:Z-:.S.
                                                                                             Dale
                                                                                                                .             __ -
                                                                                                                                   ~'-J
                                                                                                                                        ~Q1      _fi
                                                                                                                                       ,i,1-cff'u"l'
                                                                                                                                                - ,.:=i
                                                                                                                                                           I
                                                                                                                                                     ,(~=..,-- -
 ---------------- - - · - · - -- ------------------------- ..--------···---..------------------ , \ t!-tr,-- ~ - - - - - -- ----
     SherifPs Fees                                                                          ,,}~y P(J},',          SHELB         TS
       Summons                              $_________                                     , ~ , •"'·<T~•
                                                                                                                                     -:'~:·ooWr-i·P'-:.        My Commissloo Expires
       Non Est
       Shcri i'fs Deputy S:ilary
                                            $                                                                                        ~-~.   SEAL  )i_:
                                                                                                                                      •,r_~· ....6~~
                                                                                                                                                                 January 28, 2023
                                                                                                                                                                  Stlouis Coooty
       Supplemental Surc: llarge            $ ___J_Q_,_QQ____                                                                          '•,,Of,M\~•''           Commssk>n#19503579
       Mil eage                             $                               (_ __ mik5 '{iJ $._ __ per tnik\
       Total                                $
       A copy of 1hc s ummons and a copy of ihc petition must be sc-:-vcd                    0 11   l·ach Dcfrndan tiRei;pondent. Fc,r mcthc,ds of service on :~II classes of                 j'
,___,_·u_its, se<! S_l_lJ); yme Court _Ruie 54.        - - - - - - - - - - - -- ··--------------·-· · - - - - - --------------------·---- -------------------------------


OSC,\ (71201 8) S\1.lO (.IAK5\-1CC) ,L"or Co.,,-; U...-e 011/y- D,1<:u,n<:n r Id i! 11!-S~ ICC- l Hll6 I <>f lCiv:I Pwl:~d,m· Fnrn, :·,o. l. Rule'; 54.0 1 - 54.05,
                                                                                                                              5,1 .1 3. nnd 5,1.::0: 506 .l ::O - 506. l-Hl, nad 5liS 15(1RSMo
                          Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 72 of 74
                                                                                                          ./
                                                                                                                                                                   Electronically Filed - Jackson - Independence - January 14, 2020 - 11:25 AM
                                                        AFFIOAVIT..Of:..S.ERVJCE


State ol' Missouri                                                Count~, ol' Jackson                                                     Circuit Court

Case Number: 1916-C\/33765

Plaintiff/Petitioner:
ANNr.·:TI"E: MACKEY BARTLE
vs.
Defenclanl/Respondent:
FIDELITY BROKERAGE SERVICES, LLC., ~-it. al.

Ri:!Ceived by HPS Process Service & l,w,,1sti!;1ations to be srnv ed on f<J;:itional Financial Services, 1..1..C. c/o
C T G<1rpornti<m Syst(im, ·12 0 Sout h Cent ral A v r:m1.rn,, C!aytl)n , MO fi:i10:, .

!, MARTIN HU ECl<EL, being du ly sworn, depos,:: and s1;1y that on the 30th ,fay of December, 2019 at 2:46
pm, I:

Served     ttw within named t~stablishrnent by tfoliverinfJ a trui:) copy of Summons in Civil C<1se; Motion and
Orderfor Appointment of Priv ate Process Server; Clas s Action Petitio n; and Exhibit A to Amanda
Brandon, POS Intake Specialist at the address of 120 South Central Avenue, Suite 400, Clayton, MO
63105.


I am over the age of eighteen, and have no interest in th e ;;,bove action .




                                                                                           .. .. .r.r~r~
                                                                                           MARTIN HUEC~<EL
                                                                                                                              ---~~~--~        - -· · · ·· · · -
                                                                                           Process Server
Subscribed and Sworn to bfJfore mf~ on the .2.
day o~ ~.!1.a,,7-. ............?.~.~ ---by the affi ant v~o                                HPS Prn1;ess Service- & lnw~!..,tioations
is personally kno(vn to rrw.                                                               ·w ww.hpspn:11~1H;~_
                                                                                                              ;.c;om
                                                                                           ·1fi69 Jdforscm

NOT~~effli~                                                                                Kansas City, MO 64108
                                                                                           (800) 796-9559

      :•: ...ii
      -~~ -"' ' -~ ~',
      . ...,. NOTN«·i:>'
      -.~.. ~..· :
                     *~
                           My "-...i,..i,,.~ Cvni..o~
                              ""''"'-' '-"+"'""
                              January 28, 2023
                             St.LoulsCotllly
                                                                                           Our .Job Serial Number: HAT-2019024973

       .:~,,
          Clf°tJ\~
             • l"'i\
                     '     Conmssk>n #19503579
                                         Copyright C H:92-20 19 Datab:.. 50 Servk r,i Inc - Proce$s Se"'er's Too!bo:,,. \/Ct.i c




           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 73 of 74
                                                                                                                                                                                                                            Electronically Filed - Jackson - Independence - January 14, 2020 - 11:25 AM
                   l.N THE 16TH ,HJOlC l A.L C l RCUl.T COURT, ,JACKSON CO UNTY, MlSSOlJRI

.. .r uctge-~~:-Divi:,   i;~;:------·---                         ·--·-·--Tc:as~--N~~;,;~;~-i·:·;1·6-c:,7j3~;6;;······---·-· ·---·-····
   MARCO A ROLDAN                                                                   I
...Plai ntiff/ Petition(T ·-·-·-·-·-···---·····-··--·----·1 PlainiilT's/Pe1.i1ioner's A1torn t'.y/Addr,:·:si; ···------
 1\NNETTE !v!ACKEY BARTLE                                                               DA \Ill) L. MARCUS
                                                                                        BARTLE & M.AHCUS Ll..C
                                                                                        l 16 \ \/ 47TH ST STE 200
                                                                              vs.       KANSAS CITY. MO 64112
 [kfenchmt!R.espondent:                                                                 Coun Adcln'.ss :
 FIDELITY BROf<.ERAGE SERVICES LLC                                                      308 W Kansas
 Nature of Sui; :                                                                       INDEP ENDENCE, MO 64050
 cc .Br('.HCh ofContrac:1__________________________ --··-····..······-·-············--··········-·-···-··-·······--··········--·-····-·· ...............( D:1tc F:lc Stan~) ................
                                                                                Summons in Civil Case
        T he S tat1:) of i'VJisrnuri to: NAT l ON AL FJNA NCIA L S[ RV!CU; I. LC
                                                  !\li:\s:                                                               PRIVATE PROCESS SERVER
     CT COHPORAT!(Y'.J
     120 SOCJHI CENTllAL A vri
     C L AYTO N, 1'1"10 6.ll05


                                                             You nrc summonr.d to ap pear befon ~this court and to fih' your plc11cling to tl1e 111:titio n, 11 r.opy of
                                                       whith is :Htachcd, am! to serve a copy of your plead ing upon the attor ney for J>h1intiff/Petitiouer at the
                                                       ahov,~ address a l.I within 30 days after rcc,!iving this sumnwn s, excl u.~iv1~ of lh1i day of service. If you foil to
                                                       file your plcad.i ng, .i ut1gmr: nt t,y defaul t rm1y be taken :1gaimj~
                                                                                                                           )   fot,, ,~~ief cknrnndc1l in thr: petition.
                                                                   ~4-J)EC2019
                                                                         Dat~
                                                                                                                                -- -    ~     .~ l&k. .~
                                                                                                                                               V          Clt'r;,     ~           y----


··---- JACKSO.I\" COUNTV --·····----·1' urthcr i 11 1:.:,n:iat i,,n:····- ·-·----············-·--· ..························-·-·---·············-······--·-------·-·-········-·-·······-··-····------······-·-·-..J
                                                                      Sl1cril"f's or St n ·,,r ·s R1,1urn
         Not~' to serl'ing ofl1ccr : Summons 1J11n1hl bi, rel.urned to th,, cour1 ,xithin 1i1iny da:;s ancr the d,;w ,.if b,1:e.
         I ccnify tha1 I h11ve srrvr:d the above ,u n11~·1ons by: (clit,,:k one:
         [.] dcliv,~ring ;J copy of the summons ,md a copy of the pctilion to th,, Ddc:ndant/ Respomknt.
         n   leaving ,1 copy oftlv: summons and a copy o f the f.H!lition :\: the dw(;'lling plal.'I~ or usual abode ofthi: Defcmlan!/Respondent with
              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _a person ol' the Dc:fendant's/Rc:spc>1;dcn1's fam ily over the age of 15 years who
              permar;ently rr:5ides witli the Defondant/Re,pondenL

        ;4,,, ""'""&~~"&;'; ::,::he""''""'"ood                                                            '~: ,: l"~~io~"'.CM=5/2--e_C
                                                                                                                                     ____(,ide)
        n other
                (.,2-0 s_ ~ / r d ~ C/-Jl'A__~2Q_
        Se,v edat                                                                                                                   ~ / o )-                                                  (:iddrcs'; ).
        in            );L._(() ':1 /'f                          tCounty:City nfSt. l.o:.1is1, MU. !;n __ ._               _(-::2/frLf::?.:g.!_2.___ (dal<:J <:\ - k ! / ~ (tirn,:.).
         . . . . .. . . ... . .. . . ./l..1..i:r::.r:/7...~:,...{J.0!!...<;..( ~..
                             Pnntcd N,.mv: of Shcnfi or .:>c:·vc;r
                                                                                                                     ................./9--'/d,1~·-·:····· : : ~r:c...( ~ .....
                                                                                                                                                ~ 1grniturc of~')llr:r~     1~St\ vc.:r
                                                Mu st he sworn before B notnry public ir not scrv~cl j)Y :1 11 ·1ut"hori1.ed office r:
                                                Subscribed and sworn to before tfr.: on _ _ _ / / ...Z          .;>o .;J.. 0
                  (Seal)
                                                                            ' /_;;;,
                                                My commission expires: --'--'   _ S._/_S?
                                                                                       _ ::S
                                                                                          -=---
                                                                                                      D:irc                                                         ·, 1ai-, f'11b lic
                      ·----··----·------                                                      ·--------------------------·--------------·--·----------~         Tn ·, ,   ---- C--------- - - - - · - - - - - - -----

         Slt erifl's Fees                                                                                                                                _.-s}.~Xf.f!J;,,,                SHElB".ROBERTS
         Sunm1ons                                'I;                                                                                                    .:-~:"OOTMY~':.               My CommlsslooExplres
         Non fat                       $                                                                              : * :, ••• ,:~ :            January 28, 2023
         Sheriff's Deputy Sa1nry                                                                                       -~~SEAL.·~/                 St Louis County
         Si1pplemen ta l S,1rc:lic1rge $ _ _ 10.00 ............ _                                                                                         ',,,ff.'YA'z-''
                                                                                                                                              Comnisslon#19503579                                                       ,
         Milei:ge                      $                           L _ 1:·,il~~ @ '.'> ._ __ p,:r mile I
         Tota l                        $                                                                                                                                                                                1
         A rnpy or th e ~mnnions :ind a -; ~)PY ;;f !h,:l)ci;jT;;;mu~t be ~c-,ved on each Defr nd:rn J Rcsponck:tH. FN 1:1<::lhc,ds of service 011 all classes of                                                       j
 _       ,uils,_sec: _S_t_i_pr,,me Court Rule 54. ····-·-·--·····---- - - -····-··-·····--·······--···--··- -·-·---··--···--···------·-·-··-··-·-·---···-·- - - ···-j


 OSC/1 (7/7.013) S\130 (.I AKS.IACC) For Cow; lhe 011/y: D,1nrnH:nt Id ;J I '1-SMCC-1.1387 I ,if I Civil P:ur~du1r form J·<o. 1, Ruic·; 54.0 I .. 54.05,
                                                                                                                   5,1.13. and 5:\.?.0; 506. 1?0 - 506. 1-ll\. and 505.! ~.(1 rtSMo

                           Case 4:20-cv-00064-GAF Document 1-1 Filed 01/28/20 Page 74 of 74
